Exhibit 10.49


EXECUTION VERSION


CONFIDENTIAL








CREDIT AGREEMENT
Dated as of July 11, 2018,
Among
APOLLO MANAGEMENT HOLDINGS, L.P.,
as the Borrower,
THE GUARANTORS PARTY HERETO,
THE LENDERS PARTY HERETO,
THE ISSUING BANKS PARTY HERETO, and
CITIBANK, N.A.,
as Administrative Agent,
_________________
CITIBANK, N.A., and


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Bookrunners,
and
BANK OF AMERICA, N.A.,
as Syndication Agent





TABLE OF CONTENTS
Page
ARTICLE I Definitions
1

Section 1.01
Defined Terms    1

Section 1.02
Terms Generally    42

Section 1.03
Exchange Rates; Currency Equivalents    43

Section 1.04
Additional Alternate Currencies for Loans    43

Section 1.05
Change of Currency    44

Section 1.06
Timing of Payment or Performance    44

Section 1.07
Times of Day    44

ARTICLE II The Credits
45

Section 2.01
Commitments    45

Section 2.02
Loans and Borrowings    45

Section 2.03
Requests for Borrowings    46

Section 2.04
Swingline Loans    47

Section 2.05
Letters of Credit    49

Section 2.06
Funding of Borrowings    55

Section 2.07
Interest Elections    56

Section 2.08
Termination and Reduction of Commitments    57

Section 2.09
Evidence of Debt    58

Section 2.10
Repayment of Loans    59

Section 2.11
Optional Prepayment of Loans; Cash Collateralization; Letter of Credit
Support    60

Section 2.12
Fees    60

Section 2.13
Interest    61

Section 2.14
Alternate Rate of Interest    62

Section 2.15
Increased Costs    64

Section 2.16
Break Funding Payments    65

Section 2.17
Taxes    66

Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    70

Section 2.19
Mitigation Obligations; Replacement of Lenders    71

Section 2.20
Illegality    73

Section 2.21
Incremental Commitments; Other Revolving Loans    73

Section 2.22
Defaulting Lender    80

Section 2.23
Grant of Security    82

ARTICLE III Representations and Warranties
82

Section 3.01
Financial Condition    82

Section 3.02
No Change    82

Section 3.03
Existence; Compliance with Law    82

Section 3.04
Power; Authorization; Enforceable Obligations    83

Section 3.05
No Legal Bar    83

Section 3.06
Litigation    83

Section 3.07
No Default    84

Section 3.08
Taxes    84

Section 3.09
Federal Reserve Regulations    84

Section 3.10
ERISA    84

Section 3.11
Investment Company Act    84

Section 3.12
Information    84

Section 3.13
Use of Proceeds    85

Section 3.14
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions    85

ARTICLE IV Conditions of Lending
85

Section 4.01
All Credit Events    85

Section 4.02
First Credit Event    86

ARTICLE V Affirmative Covenants
88

Section 5.01
Financial Statements    89

Section 5.02
Certificates; Other Information    89

Section 5.03
Maintenance of Existence; Compliance    89

Section 5.04
Maintenance of Insurance    90

Section 5.05
Books and Records; Discussions    90

Section 5.06
Notices    90

Section 5.07
Additional Guarantors    91

Section 5.08
Use of Proceeds    91

Section 5.09
Change in Private Corporate Rating    91

Section 5.10
Anti-Corruption Laws and Sanctions    91

ARTICLE VI Negative Covenants
91

Section 6.01
Liens    91

Section 6.02
Fundamental Changes; Sales of Material Assets    96

Section 6.03
Amendment to Management Agreements    97

Section 6.04
Financial Covenants    97

Section 6.05
Use of Proceeds    98

ARTICLE VII Events of Default
98

Section 7.01
Events of Default    98

Section 7.02
Treatment of Certain Payments    100

Section 7.03
Right to Cure    101

ARTICLE VIII The Administrative Agent
101

Section 8.01
Appointment    101

Section 8.02
Delegation of Duties    102

Section 8.03
Exculpatory Provisions    102

Section 8.04
Reliance by Administrative Agent    103

Section 8.05
Notice of Default    104

Section 8.06
Non-Reliance on the Administrative Agent and Other Lenders    104

Section 8.07
Indemnification    105

Section 8.08
Agent in Its Individual Capacity    105

Section 8.09
Successor Administrative Agent    106

Section 8.10
Joint Bookrunners, Joint Lead Arrangers and Syndication Agent    106

Section 8.11
Loan Documents    106

Section 8.12
Right to Realize on Collateral and Enforce Guaranties    106

Section 8.13
Withholding Tax    107

Section 8.14
Certain ERISA Matters    108

ARTICLE IX Miscellaneous
110

Section 9.01
Notices; Communications    110

Section 9.02
Survival of Agreement    111

Section 9.03
Binding Effect    111

Section 9.04
Successors and Assigns    111

Section 9.05
Expenses; Indemnity    118

Section 9.06
Right of Set-off    119

Section 9.07
Applicable Law    120

Section 9.08
Waivers; Amendment    120

Section 9.09
Interest Rate Limitation    123

Section 9.10
Entire Agreement    124

Section 9.11
WAIVER OF JURY TRIAL    124

Section 9.12
Severability    124

Section 9.13
Counterparts    124

Section 9.14
Headings    125

Section 9.15
Jurisdiction; Consent to Service of Process    125

Section 9.16
Confidentiality    126

Section 9.17
Platform; Borrower Materials    127

Section 9.18
Release of Liens and Guaranties    128

Section 9.19
Judgment Currency    129

Section 9.20
USA PATRIOT Act Notice    129

Section 9.21
Agency of the Borrower for the Loan Parties    129

Section 9.22
No Liability of the Issuing Banks    129

Section 9.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    130

Section 9.24
No Fiduciary Duty, etc.    130

ARTICLE X Guaranty
131

Section 10.01
Guaranty of Payment    131

Section 10.02
Obligations Unconditional    132

Section 10.03
Modifications    132

Section 10.04
Waiver of Rights    133

Section 10.05
Reinstatement    133

Section 10.06
Remedies    133

Section 10.07
Limitation of Guaranty    134



Exhibits and Schedules:


Exhibit A    Form of Assignment and Acceptance
Exhibit B    Form of Administrative Questionnaire
Exhibit C    Form of Borrowing Request
Exhibit D    Form of Swingline Borrowing Request
Exhibit E    Form of Interest Election Request
Exhibit F    Form of Guarantor Joinder Agreement
Exhibit G    Non-Bank Tax Certificate




Schedule 1.01    Designated Lenders on Closing Date
Schedule 2.01    Commitments and Loans
Schedule 6.01(a)    Liens
Schedule 9.01    Notice Information





This CREDIT AGREEMENT, dated as of July 11, 2018 (this “Agreement”), is among
(i) APOLLO MANAGEMENT HOLDINGS, L.P., a Delaware limited partnership, as the
borrower of the Revolving Facility (as defined below) hereunder (including any
permitted successor thereof, the “Borrower”); (ii) APOLLO PRINCIPAL HOLDINGS I,
L.P., a Cayman Islands exempted limited partnership, APOLLO PRINCIPAL HOLDINGS
II, L.P., a Cayman Islands exempted limited partnership, APOLLO PRINCIPAL
HOLDINGS III, L.P., a Cayman Islands exempted limited partnership, APOLLO
PRINCIPAL HOLDINGS IV, L.P., a Cayman Islands exempted limited partnership,
APOLLO PRINCIPAL HOLDINGS V, L.P., a Cayman Islands exempted limited
partnership, APOLLO PRINCIPAL HOLDINGS VI, L.P., a Cayman Islands exempted
limited partnership, APOLLO PRINCIPAL HOLDINGS VII, L.P., a Cayman Islands
exempted limited partnership, APOLLO PRINCIPAL HOLDINGS VIII, L.P., a Cayman
Islands exempted limited partnership, APOLLO PRINCIPAL HOLDINGS IX, L.P., a
Cayman Islands exempted limited partnership, APOLLO PRINCIPAL HOLDINGS X, L.P.,
a Cayman Islands exempted limited partnership, APOLLO PRINCIPAL HOLDINGS XI,
LLC, an Anguilla limited liability company, APOLLO PRINCIPAL HOLDINGS XII, L.P.,
a Cayman Islands exempted limited partnership, AMH HOLDINGS (CAYMAN), L.P., a
Cayman Islands exempted limited partnership, APOLLO MANAGEMENT, L.P., a Delaware
limited partnership, APOLLO CAPITAL MANAGEMENT, L.P., a Delaware limited
partnership, APOLLO INTERNATIONAL MANAGEMENT, L.P., a Delaware limited
partnership, ST HOLDINGS GP, LLC, a Cayman Islands limited liability company, ST
MANAGEMENT HOLDINGS, LLC, a Cayman Islands limited liability company, AAA
HOLDINGS, L.P., a Guernsey limited partnership (collectively, the “Initial
Guarantors”); (iii) the other GUARANTORS (as defined below) party hereto from
time to time, (iv) the LENDERS (as defined below) party hereto from time to
time; (v) the ISSUING BANKS (as defined below) party hereto from time to time;
and (vi) CITIBANK, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
WHEREAS, the Borrower has requested that the Lenders extend credit hereunder and
the Issuing Banks issue Letters of Credit, and the Lenders and the Issuing Banks
are willing to do so on the terms and conditions set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:
Article I

Definitions
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect for such day plus 0.50%,
(b) the Prime Rate in effect on such day and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the LIBO Rate for any day shall be based on the rate determined on
such day at approximately 11:00 a.m. (London time) by reference to the ICE
Benchmark Administration (or any other person that takes over the administration
of such rate) for deposits in Dollars (as displayed on pages LIBOR01 or LIBOR02
of the Reuters Screen that displays such rate or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided, further, that
if the ABR rate determined pursuant to this paragraph is below zero, ABR will be
deemed to be zero. If the ABR is being used as an alternate rate of interest
pursuant to Section 2.14 hereof, then the ABR shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
Any change in such rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Revolving Loan or Swingline Loan.
“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.
“Acquired Indebtedness” shall mean (i) Indebtedness of a Subsidiary or Loan
Party acquired after the Closing Date or a person merged or combined with any
Group Member after the Closing Date and Indebtedness otherwise incurred or
assumed by any Group Member in connection with the acquisition of all or
substantially all of the assets of, or all or substantially all of the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Group Members in, or merger, consolidation or amalgamation with, a person or a
division or line of business of a person or a controlling interest in a person
(or any subsequent investment made in a person, division or line of business
previously acquired in any such acquisition), where such acquisition, merger or
consolidation is not prohibited by this Agreement; and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance any such Indebtedness.
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum equal
to (a) the LIBO Rate for Dollars in effect for such Interest Period divided by
(b) one minus the Statutory Reserves applicable to such Eurocurrency Borrowing,
if any.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agency Fee Letter” shall mean that certain Agent Fee Letter, dated as of June
13, 2018, by and between the Borrower and the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time.
“AGM Fund” shall mean any existing or future pooled investment vehicle sponsored
or managed by affiliates of any Group Member and any separate or managed account
managed by affiliates of any Group Member that primarily makes investments
similar to those made by investment funds. For purposes hereof, “AGM Fund” shall
also include related master-feeder funds, parallel funds, co-investment
partnerships and alternative investment vehicles established with respect to the
foregoing.
“AGM Group” shall mean the Public Company and the Group Members.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.
“Alternate Currency” shall mean Canadian dollars, Euros, Pound Sterling, Swiss
Francs, Yen and any other currency other than Dollars as may be acceptable to
the Administrative Agent, each of the Lenders and the applicable Issuing Banks
with respect thereto in their sole discretion.
“Alternate Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the applicable date of
determination) for the purchase of such Alternate Currency with such Dollars.
“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.
“Alternate Currency Loan” shall mean any Loan denominated in an Alternate
Currency.
“Alternate Currency Sublimit” shall have the meaning assigned to such term in
Section 2.01(a).
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” shall mean the applicable financial recordkeeping
and reporting requirements, including the money laundering statutes of any
jurisdiction applicable to the Borrower or its Subsidiaries, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency from
time to time.
“Applicable Commitment Fee” shall mean for any day (i) with respect to any
undrawn Initial Revolving Facility Commitments, the applicable rate per annum
set forth below, based upon the (public or private) corporate rating assigned to
the Public Company by S&P or Fitch (whichever is higher), as in effect on such
date:
Rating
Applicable Commitment Fee
≥ AA-
0.06%
A+
0.07%
A
0.09%
A-
0.11%
BBB+ or lower (or unrated)
0.15%



and (ii) with respect to any Commitment to make Other Revolving Loans, the
“Applicable Commitment Fee” set forth in the Incremental Assumption Agreement
relating thereto.
If the corporate rating established by S&P or Fitch for the Public Company shall
be changed (other than as a result of a change in S&P’s or Fitch’s rating
system), such change shall be effective as of the date on which it is first
announced by S&P or Fitch, irrespective of when notice of such change shall have
been furnished to the Administrative Agent and the Lenders. Each change in the
Applicable Commitment Fee shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If S&P’s or Fitch’s rating system shall
change, or if S&P or Fitch shall cease to be in the business of rating corporate
obligors, the Borrower and the Revolving Facility Lenders (acting via a
majority) shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from S&P or Fitch.
“Applicable Margin” shall mean for any day (i) with respect to any Initial
Revolving Loan, the applicable rate per annum set forth below under the caption
“Eurocurrency Loans” or “ABR Loans”, as the case may be, based upon the (public
or private) corporate rating assigned to the Public Company by S&P or Fitch
(whichever is higher), as in effect on such date:
Rating
Eurocurrency Loans
ABR Loans
≥ AA-
0.750%
0.000%
A+
0.875%
0.000%
A
1.000%
0.000%
A-
1.125%
0.125%
BBB+ or lower (or unrated)
1.375%
0.375%



and (ii) with respect to any Other Revolving Loan, the “Applicable Margin” set
forth in the Incremental Assumption Agreement relating thereto.
If the corporate rating established by S&P or Fitch for the Public Company shall
be changed (other than as a result of a change in S&P’s or Fitch’s rating
system), such change shall be effective as of the date on which it is first
announced by S&P or Fitch, irrespective of when notice of such change shall have
been furnished to the Administrative Agent and the Lenders. Each change in the
Applicable Margin shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If S&P’s or Fitch’s rating system shall change, or if
S&P or Fitch shall cease to be in the business of rating corporate obligors, the
Borrower and the Required Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from S&P or Fitch.
“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).
“Assets Under Management” shall mean any and all fee-paying (via management,
monitoring, advisory or other fees) assets of the funds, partnerships and
accounts to which the Public Company or the Group Members provide investment
management, advisory, or certain other investment related services, including,
without limitation, capital that such funds, partnerships and accounts have the
right to call from investors pursuant to capital commitments, and shall include,
without limitation, the sum of: (i) the fair value of the investments of the
managed or advised private equity funds, partnerships and accounts, plus the
capital that such funds, partnerships and accounts are entitled to call from
investors pursuant to capital commitments; (ii) the net asset value of the
managed or advised credit funds, partnerships and accounts, other than certain
collateralized loan obligations and collateralized debt obligations, which have
a fee generating basis other than the mark-to-market value of the underlying
assets, plus used or available leverage and/or capital commitments; (iii) the
gross asset value or net asset value of the managed or advised real assets
funds, partnerships and accounts and the structured portfolio company
investments of the managed or advised funds, partnerships and accounts, which
include the leverage used by such structured portfolio company investments; (iv)
the incremental value associated with the reinsurance investments of the managed
or advised portfolio company assets; and (v) the fair value of any other managed
or advised assets for the managed or advised funds, partnerships and accounts
plus unused credit facilities, including capital commitments to such funds,
partnerships and accounts for investments that may require pre-qualification or
other conditions before investment, plus any other capital commitments to such
funds, partnerships and accounts available for investment that are not otherwise
included in the clauses above.
“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form (including electronic documentation generated by use of an electronic
platform) as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.
“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Maturity Date for such Class and, in the case
of each of the Revolving Facility Loans, Revolving Facility Borrowings,
Swingline Loans, Swingline Borrowings and Letters of Credit, the date of
termination of the Revolving Facility Commitments of such Class.
“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Revolving Facility Lender at such time exceeds (b) the applicable Revolving
Facility Credit Exposure of such Revolving Facility Lender at such time.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, or
any similar federal law for the relief of debtors.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is not a corporation and
is owned or managed by a single entity, the board of directors or other
governing body of such entity.
“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.
“Borrowing” shall mean a group of Loans of a single Type under a single Facility
in the same currency, and made on a single date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.
“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans,
$1,000,000, (b) in the case of ABR Loans, $1,000,000 and (c) in the case of
Swingline Loans, $500,000. Any Loans in an Alternate Currency shall satisfy
these minimum thresholds on a Dollar Equivalent basis.
“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $100,000,
(b) in the case of ABR Loans, $100,000 and (c) in the case of Swingline Loans,
$100,000. Any Loans in an Alternate Currency shall satisfy these thresholds on a
Dollar Equivalent basis.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C or another form
approved by the Administrative Agent.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollars in the London interbank
market, (b) when used in connection with a Eurocurrency Loan denominated in
Euro, the term “Business Day” shall also exclude any day on which the TARGET
payment system is not open for the settlement of payments in Euro, (c) when used
in connection with a Eurocurrency Loan denominated in Pound Sterling, Swiss
Francs or Yen, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in Pound Sterling, Swiss Francs or Yen deposits, as
applicable, in the London interbank market, (d) when used in connection with a
Eurocurrency Loan denominated in Canadian dollars, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in deposits in
Canadian dollars in the interbank eurocurrency market and (e) when used in
connection with a Eurocurrency Loan denominated in any other Alternate Currency,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in such currency in the London or other applicable
offshore interbank market for such currency.
“Capital Lease” shall mean, as applied to any person, any lease of any property
(whether real, personal or mixed) by that person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that person.
“Capitalized Lease Obligations” shall mean, as applied to any person, all
obligations under Capital Leases of such person or any of its subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.
“Cash Collateral” shall mean the collective reference to (a) all cash,
instruments, securities, other financial assets and funds deposited from time to
time in the Cash Collateral Account; (b) all investments of funds in the Cash
Collateral Account and all instruments, securities and other financial assets
evidencing such investments; (c) all interest, dividends, cash, instruments,
securities and other financial assets and other property received in respect of,
or as proceeds of, or in substitution or exchange for, any of the foregoing; and
(d) any security entitlement to any of the foregoing.
“Cash Collateral Account” shall mean, collectively, any accounts as may be
agreed by the Administrative Agent and the Borrower established at the office of
Citibank, N.A., for the Administrative Agent as entitlement holder thereto, and
designated “Citibank, N.A., Apollo Management Holdings, L.P., Cash Collateral
Account” and “Citibank, N.A., Apollo Management Holdings, L.P., Permanent Cash
Collateral Account” respectively (or such other designation as may be agreed
between the Administrative Agent and the Borrower), with such abbreviations as
may be required to comply with Citibank, N.A.’s operating systems.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Lenders, as
collateral for Revolving Facility Credit Exposure (other than Revolving L/C
Exposure), Cash Collateral, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, and “Cash
Collateralization” shall have a meaning correlative thereto.
“Cash Management Agreement” shall mean any agreement to provide to any Group
Member cash management services for collections, treasury management services
(including controlled disbursement, overdraft, automated clearing house fund
transfer services, return items and interstate depository network services), any
demand deposit, payroll, trust or operating account relationships, commercial
credit cards, merchant card, purchase or debit cards, non-card e-payables
services, and other cash management services, including electronic funds
transfer services, lockbox services, stop payment services and wire transfer
services, in each case as such agreement may be amended, renewed, extended,
supplemented, restated or otherwise modified from time to time.
“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is the Administrative Agent,
a Joint Lead Arranger, a Lender or an Affiliate of any such person, in each
case, in its capacity as a party to such Cash Management Agreement.
“CDOR” shall mean, for any Interest Period with respect to any Eurocurrency
Borrowing denominated in Canadian dollars, the rate per annum equal to the
Canadian Dealer Offered Rate, or any comparable or successor rate which rate is
approved by the Administrative Agent (after consultation with the Borrower), as
published on the applicable Bloomberg screen page (or, if such rate is
unavailable, such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time in its
reasonable discretion) at approximately 10:00 a.m., Toronto, Ontario time, on
the first day of such Interest Period (or such other day as would be generally
treated as the rate fixing day for such Interest Period by market practice in
such interbank market, as reasonably determined by the Administrative Agent) (or
if such day is not a Business Day, then on the immediately preceding Business
Day with a term equivalent to such Interest Period); provided, that if the CDOR
rate determined pursuant to this paragraph is below zero, CDOR will be deemed to
be zero.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.
“Change in Control” shall be deemed to occur if any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act or any successor
provision), other than a Continuing AGM Person, becomes the “beneficial owner”
(within the meaning of Rule 13d-3 and 13d-5 under the Exchange Act or any
successor provision) of (i) a majority of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Public Company
and (ii) a majority of the economic interests in the Public Company.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any Lending Office of such Lender or Issuing Bank or by
such Lender’s or such Issuing Bank’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided, however,
that notwithstanding anything herein to the contrary, (x) all requests, rules,
guidelines or directives under or issued in connection with the Dodd‑Frank Wall
Street Reform and Consumer Protection Act, all interpretations and applications
thereof and any compliance by a Lender with any request, rule, guideline or
directive relating thereto and (y) all requests, rules, guidelines or directives
promulgated under or in connection with, all interpretations and applications
of, or any compliance by a Lender or Issuing Bank with any request or directive
relating to International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the U.S. or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
under these clauses (x) and (y) be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued, but, in each case, only to the extent a
Lender is imposing applicable increased costs or costs in connection with
capital adequacy or liquidity requirements similar to those described in
clauses (a) and (b) of Section 2.15 generally on other borrowers of loans under
U.S. cash flow revolving credit facilities.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Initial Revolving Loans or
Other Revolving Loans (and whether such Other Revolving Loans are Other
Incremental Revolving Loans, Extended Revolving Loans or Replacement Revolving
Loans); and (b) when used in respect of any Commitment, whether such Commitment
is in respect of a commitment to make Other Revolving Loans (and whether such
Other Revolving Loans are Other Incremental Revolving Loans, Extended Revolving
Loans or Replacement Revolving Loans). Other Revolving Loans that have different
terms and conditions (together with the Commitments in respect thereof) from the
Initial Revolving Loans or from Other Revolving Loans, as applicable, shall be
construed to be in separate and distinct Classes.
“Closing Date” shall mean July 11, 2018.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collateral” shall mean the collective reference to the Cash Collateral and the
Cash Collateral Account (and shall include, for the avoidance of doubt, any
Letter of Credit Support).
“Combined Debt” at any date shall mean the sum of (without duplication) all
Indebtedness of the Group Members of the type described in clauses (a), (b) and
(e) of the definition of Indebtedness (for clarification purposes, which shall
exclude letters of credit or bank guaranties, to the extent undrawn) on such
date determined on a combined basis as provided in Section 1.02 in accordance
with GAAP; provided, however, that in any event “Combined Debt” shall exclude
any Indebtedness in respect of any AGM Fund and/or consolidated variable
interest entity that is consolidated into a Group Member.
“Combined Net Income” shall mean, with respect to the Management Group Members
for any period, the aggregate of the Net Income of the Management Group Members
for such period, on a combined basis as provided in Section 1.02; provided,
however, that, without duplication,
(i)    any extraordinary, nonrecurring or unusual gains or losses or income or
expense or charge (less all fees and expenses relating thereto), including any
expenses or charges in connection with the establishment of, or fundraising for,
any new fund (whether or not successful), severance, relocation or other
restructuring expenses, any expenses related to any New Project or any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, fees, expenses or charges relating to facilities
closing costs, curtailments or modifications to pension and post-retirement
employee benefit plans, excess pension charges, acquisition integration costs,
facilities opening costs, signing, retention or completion bonuses, and expenses
or charges related to any offering of Equity Interests or debt securities of any
Management Group Member, Parent Entity or the Public Company, any investment,
acquisition, disposition, recapitalization or issuance, repayment, refinancing,
amendment or modification of Indebtedness (in each case, whether or not
successful), and any fees, expenses, charges or change in control payments
related to the Transactions (including any costs relating to auditing prior
periods, any transition-related expenses, and Transaction expenses incurred
before, on or after the Closing Date), in each case, shall be excluded,
(ii)    any income or loss from disposed of, abandoned, closed or discontinued
operations or fixed assets and any gain or loss on the dispositions of disposed
of, abandoned, closed or discontinued operations or fixed assets shall be
excluded,
(iii)    any gain or loss (less all fees and expenses or charges relating
thereto) attributable to business dispositions or asset dispositions other than
in the ordinary course of business (as determined in good faith by the
management of the Borrower) shall be excluded,
(iv)    any income or loss (less all fees and expenses or charges relating
thereto) attributable to the early extinguishment of indebtedness, Hedging
Agreements or other derivative instruments shall be excluded,
(v)    (A)    the Net Income for such period of any person that is not a
subsidiary of such person or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (B) the Net Income for such period shall include any dividend, distribution
or other payment in cash (or to the extent converted into cash) received by the
referent person or a subsidiary thereof from any person in excess of, but
without duplication of, the amounts included in subclause (A),
(vi)    the cumulative effect of a change in accounting principles during such
period shall be excluded,
(vii)    effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to such person and its subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting or the amortization or write-off of any amounts thereof, net
of taxes, shall be excluded,
(viii)    any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles and other fair value adjustments
relating to impairments and amortization arising pursuant to GAAP, shall be
excluded,
(ix)    any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,
(x)    accruals and reserves that are established or adjusted within twelve
months after the Closing Date and that are so required to be established or
adjusted in accordance with GAAP or as a result of adoption or modification of
accounting policies shall be excluded,
(xi)    non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretation shall be excluded,
(xii)    any non-cash charges for deferred tax asset valuation allowances shall
be excluded,
(xiii)    any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Hedging
Agreements for currency exchange risk, shall be excluded,
(xiv)    any deductions attributable to minority interests shall be excluded,
(xv)    (A) the non-cash portion of “straight-line” rent expense shall be
excluded and (B) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,
(xvi)    (A) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and
(B) amounts estimated in good faith to be received from insurance in respect of
lost revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period),
(xvii)    without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person that is not a
Management Group Member during such period to the extent that the proceeds
thereof are used to pay the tax liability of such parent or equity holder to any
relevant jurisdiction attributable to the income of the Management Group Members
shall be included as though such amounts had been paid as income taxes directly
by such person for such period,
(xviii)    the operating results in respect of any AGM Fund and/or consolidated
variable interest entity that is consolidated into a Group Member shall be
excluded, and
(xix) any carry-related clawbacks (cash or non-cash) shall be excluded.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).
“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and (b) with respect to any Swingline Lender, its Swingline
Commitment (it being understood that a Swingline Commitment does not increase
the applicable Swingline Lender’s Revolving Facility Commitment).
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and provided that the designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent or (b) be deemed to
have any Commitment.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum with respect to the Facility dated June 13, 2018.
“Continuing AGM Person” shall mean, immediately prior to and immediately
following any relevant date of determination, (a) an individual who (i) is an
executive of any entity in the AGM Group, (ii) devotes substantially all of his
or her business and professional time to the activities of any entity in the AGM
Group and (iii) did not become an executive of any entity in the AGM Group or
begin devoting substantially all of his or her business and professional time to
the activities of any entity in the AGM Group in contemplation of a Change in
Control, (b) any person in which any one or more of such individuals directly or
indirectly, singly or as a group, holds a majority of the controlling interests,
(c) any person that is a family member of such individual or individuals or (d)
any trust for which such individual acts as a trustee or beneficiary.
“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Credit Event” shall have the meaning assigned to such term in Article IV.
“Cure Amount” shall have the meaning assigned to such term in Section 7.03.
“Cure Right” shall have the meaning assigned to such term in Section 7.03.
“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Swingline Lender, the Administrative Agent or any Issuing Bank
in writing that it does not intend to comply with its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under (x) any Debtor Relief Law or (y) a Bail-In Action or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22) upon delivery by the
Administrative Agent of written notice of such determination to the Borrower,
each Issuing Bank, the Swingline Lender and each other Lender.
“Designated Lenders” shall mean the Lenders listed in Schedule 1.01, which such
Schedule may be amended, supplemented and/or otherwise modified from time to
time after the Closing Date as agreed between the Borrower and the
Administrative Agent (and without consent of any other person, notwithstanding
the provisions of Section 9.08(b)) and as shall be delivered to the Lenders.
“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the latest Maturity Date in effect at the time of
issuance thereof (provided that only the portion of the Equity Interests that so
mature or are mandatorily redeemable, are so convertible or exchangeable or are
so redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock). Notwithstanding the foregoing: (i) any Equity
Interests issued to any employee or to any plan for the benefit of employees of
the Group Members or by any such plan to such employees shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Group Members in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability and (ii) any
class of Equity Interests of such person that by its terms authorizes such
person to satisfy its obligations thereunder by delivery of Equity Interests
that are not Disqualified Stock shall not be deemed to be Disqualified Stock.
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, or any other currency other than Dollars,
the equivalent amount thereof in Dollars as reasonably determined by the
Administrative Agent, at such time on the basis of the Spot Rate (determined in
respect of the applicable date of determination) for the purchase of Dollars
with such Alternate Currency or other currency.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Dollar Loan” shall mean any Loan denominated in Dollars.
“EBITDA” of the Group Members for any trailing period of twelve months shall
mean the sum of (a) Management EBITDA and (b) Realized Performance Revenues.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to, or operation of, a single or unified
European currency.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company interest, and any securities or other
rights or interests convertible into or exchangeable for any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Revolving Facility Loan bearing interest at a
rate determined by reference to the Adjusted LIBO Rate or CDOR in accordance
with the provisions of Article II.
“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Loans.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, (i)
Taxes imposed on or measured by net income (however denominated, and including
(for the avoidance of doubt) any backup withholding in respect thereof under
Section 3406 of the Code or any similar provision of state, local or foreign
law), branch profits Taxes and franchise Taxes, in each case by a jurisdiction
(including any political subdivision thereof) (A) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or (B) as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder, including any such
connection arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced this Agreement or any other Loan document, sold or assigned an
interest in any Loan or Loan Document), (ii) U.S. federal withholding Tax
imposed on any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document that is required to be imposed on
amounts payable to a Lender (other than to the extent such Lender is an assignee
pursuant to a request by the Borrower under Section 2.19(b) or 2.19(c)) pursuant
to laws in force at the time such Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Lender (or its assignor, if
any) was entitled, immediately prior to the designation of a new lending office
(or assignment), to receive additional amounts or indemnification payments from
any Loan Party with respect to such withholding Tax pursuant to Section 2.17,
(iii) any withholding Tax imposed on any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document that is
attributable to the Administrative Agent’s, any Lender’s or any other
recipient’s failure to comply with Section 2.17(d), (e) or (h), or (iv) any Tax
imposed under FATCA.
“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
December 18, 2013, among Apollo Management Holdings, L.P., as the term facility
borrower and the revolving facility borrower, the affiliates of Apollo
Management Holdings, L.P. party thereto, as other revolving facility borrowers,
the guarantors party thereto, the lenders party thereto, the issuing banks party
thereto and JPMorgan Chase Bank, N.A., as administrative agent, as supplemented
by Supplement No. 1, dated as of January 30, 2015, Supplement No. 2, dated as of
February 1, 2016, and amended by the Amendment No. 1 to the Credit Agreement,
dated as of March 11, 2016, as such Credit Agreement was in effect immediately
prior to the Closing Date.
“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).
“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.21(e).
“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).
“Extension” shall have the meaning assigned to such term in Section 2.21(e).
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder; it being understood that, as of the
Closing Date, there is one Facility (i.e., the Initial Revolving Facility) and,
thereafter, the term “Facility” may include any other Class of Commitments and
the extensions of credit thereunder.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the effective federal funds rate, provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to zero for the purposes of this Agreement.
“Fee Letter” shall mean that certain Fee Letter, dated as of June 13, 2018, by
and between the Borrower and the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.
“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.
“Financial Performance Covenant” shall have the meaning assigned to such term in
Section 6.04.
“Fitch” shall mean Fitch Ratings, Inc. and its successors and assigns.
“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in Section
7701(a)(30) of the Code.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Revolving
Facility Percentage of the Revolving L/C Exposure with respect to Letters of
Credit issued by such Issuing Bank (other than such Revolving L/C Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Facility Lenders or Letter of Credit Support has been provided
in accordance with the terms hereof) and (b) with respect to the Swingline
Lender, such Defaulting Lender’s Swingline Exposure other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Facility Lenders in accordance with the terms
hereof.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to (i) the provisions of Section 1.02 and (ii) the Specified Exception.
Notwithstanding anything to the contrary, all financial terms in the Loan
Documents that are determined in accordance with GAAP shall exclude the effects
of any consolidation or inclusion of any AGM Fund or variable interest entity.
“Governmental Authority” shall mean any federal, state, provincial, territorial,
municipal, local or foreign court or governmental agency, authority,
instrumentality, regulatory, taxing or legislative body.
“Group Members” shall mean the collective reference to the Loan Parties and
their Subsidiaries (and, for the avoidance of doubt, shall include the
Management Group Members).
“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guaranty”.
“Guarantor Joinder Agreement” shall mean a Guarantor Joinder Agreement executed
by a new Guarantor and the Administrative Agent in substantially the form of
Exhibit F or such other form agreed to by the Borrower and the Administrative
Agent.
“Guarantors” shall mean the Initial Guarantors and any other person that becomes
a Guarantor hereunder pursuant to Section 5.07.
“Guaranty” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guaranty” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets not prohibited by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guaranty shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guaranty is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith.
“Hedge Bank” shall mean any person that, at the time it enters into a Hedging
Agreement (or on the Closing Date), is the Administrative Agent, a Joint Lead
Arranger a Lender or an Affiliate of any such person, in each case of the
foregoing, in its capacity as a party to such Hedging Agreement.
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Group Members shall be a Hedging Agreement.
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.
“Incremental Amount” shall mean, with respect to the Revolving Facility, at any
time, an aggregate amount not to exceed:
(i)    the excess (if any) of (a) $250,000,000 over (b) the aggregate amount of
all Incremental Revolving Facility Commitments established after the Closing
Date and prior to such time pursuant to Section 2.21 by utilizing this clause
(i) (other than in respect of Extended Revolving Facility Commitments or
Replacement Revolving Facility Commitments); plus
(ii)    any additional amounts so long as after giving effect to the
establishment of the commitments in respect thereof (and assuming such
commitments are fully drawn) and the use of proceeds of the loans thereunder,
the Net Leverage Ratio as of the date of the most recent financial statements
required to be delivered pursuant to Section 5.01(a) or (b), calculated on a Pro
Forma Basis, is not greater than 4.00 to 1.00; provided that, for purposes of
this clause (ii), net cash proceeds of Incremental Revolving Loans incurred at
such time shall not be netted against the applicable amount of Combined Debt for
purposes of such calculation of the Net Leverage Ratio.
“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and the applicable Lenders.
“Incremental Commitment” shall mean an Incremental Revolving Facility
Commitment.
“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender established pursuant to Section 2.21 to make Incremental Revolving Loans
to the Borrower.
“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loan” shall mean (i) to the extent permitted by
Section 2.21 and provided for in the relevant Incremental Assumption Agreement,
Revolving Facility Loans made by one or more Revolving Facility Lenders to the
Borrower pursuant to an Incremental Revolving Facility Commitment to make
additional Initial Revolving Loans, (ii) to the extent permitted by Section 2.21
and provided for in the relevant Incremental Assumption Agreement, Other
Incremental Revolving Loans, or (iii) any of the foregoing.
“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability on
a balance sheet prepared in accordance with GAAP, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary
course), to the extent that the same would be required to be shown as a long
term liability on a balance sheet prepared in accordance with GAAP, (e) all
Capitalized Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding
Hedging Agreements, (g) the principal component of all obligations, contingent
or otherwise, of such person as an account party in respect of letters of credit
and bank guarantees, (h) the principal component of all obligations of such
person in respect of bankers’ acceptances, (i) all Guaranties by such person of
Indebtedness described in clauses (a) to (h) above and (j) the amount of all
obligations of such person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock); provided that
Indebtedness shall not include (A) trade and other ordinary-course payables,
accrued expenses, and intercompany liabilities among Group Members arising in
the ordinary course of business or consistent with past practice or industry
norm, (B) prepaid or deferred revenue, (C) purchase price holdbacks arising in
the ordinary course of business or consistent with past practice in respect of a
portion of the purchase price of an asset to satisfy unperformed obligations of
the seller of such asset, (D) earn-out obligations until such obligations become
a liability on the balance sheet of such person in accordance with GAAP, or (E)
in the case of the Group Members, (I) all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business or consistent with past practice or
industry norm and (II) intercompany liabilities in connection with the cash
management, tax and accounting operations of the Group Members. The Indebtedness
of any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness limits the liability of such person in
respect thereof.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and (b)
Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Ineligible Institution” shall mean (i) the persons identified in writing to the
Administrative Agent by the Borrower on or prior to the Closing Date and (ii) as
may be identified in writing to the Administrative Agent by the Borrower from
time to time thereafter, with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons; provided that
“Ineligible Institutions” shall exclude any Person that the Borrower has
designated as no longer being an “Ineligible Institution” by written notice
delivered to the Administrative Agent from time to time. Notwithstanding the
right of the Borrower to supplement the list of Ineligible Institutions, in no
event shall any such supplement apply retroactively to disqualify any Person
that was a Lender or a participant prior to the effectiveness of any such
supplement. Any supplement to the list of Ineligible Institutions pursuant to
clause (ii) above shall take effect three Business Day after such notice is
received by the Administrative Agent (it being understood that no such
supplement to the list of Ineligible Institutions shall operate to disqualify
any Person that is already a Lender or that is party to a pending trade).
“Initial Guarantors” shall have the meaning set forth in the preamble hereto.
“Initial Letter of Credit Commitment” shall have the meaning assigned to such
term in the definition of Letter of Credit Commitment.
“Initial Revolving Facility” shall mean the Initial Revolving Facility
Commitments and the Initial Revolving Loans.
“Initial Revolving Facility Commitments” shall mean the Revolving Facility
Commitments (i) in effect on the Closing Date (as the same may be amended from
time to time in accordance with this Agreement) or (ii) to the extent permitted
by Section 2.21 and provided for in the relevant Incremental Assumption
Agreement, established pursuant to any Incremental Assumption Agreement on the
same terms as the Revolving Facility Commitments referred to in clause (i) of
this definition. The aggregate amount of the Revolving Facility Lenders’ Initial
Revolving Facility Commitments in effect on the Closing Date is $750,000,000.
“Initial Revolving Loan” shall mean a Revolving Facility Loan made pursuant to
the Initial Revolving Facility Commitments.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent and the
Borrower.
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type, and (b) with respect to any ABR Loan, the last Business Day of
each calendar quarter, and (c) with respect to any Swingline Loan, the day that
such Swingline Loan is required to be repaid pursuant to Section 2.09(a).
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months or any such shorter period, if at the time of
the relevant Borrowing, all Lenders make interest periods of such length
available (in the case of any such shorter period, if agreed to by the
Administrative Agent)) as the Borrower may elect; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.
“Interpolated Screen Rate” shall mean, in relation to the LIBO Rate for any
Loan, the rate which results from interpolating on a linear basis between (a)
the rate appearing on the ICE Benchmark Administration page (or on any successor
or substitute page of such service) for the longest period (for which that rate
is available) which is less than the Interest Period for such Loan and (b) the
rate appearing on the ICE Benchmark Administration page (or on any successor or
substitute page of such service) for the shortest period (for which that rate is
available) which exceeds the Interest Period for such Loan each as of
approximately 11:00 A.M. London time, two Business Days prior to the
commencement of such Interest Period; provided that if any Interpolated Screen
Rate shall be less than zero, such rate shall be deemed to be zero for all
purposes of this Agreement.
“Investment Grade Bank” means a commercial bank that is (a) rated BBB- or higher
by S&P or Baa3 or higher by Moody’s and (b) domiciled in Canada, France,
Germany, Italy, Japan, the United Kingdom or the United States.
“Issuing Bank” shall mean (a) with respect to the Initial Revolving Facility,
(i) on the Closing Date, Citibank, N.A. and Bank of America, N.A. and (ii) each
other Issuing Bank designated pursuant to Section 2.05(i) or 2.05(l), in each
case in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.05(i) and (b) with respect
to any other Revolving Facility, as set forth in the Incremental Assumption
Agreement with respect thereto with such Issuing Bank’s consent. An Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).
“Joint Bookrunners” shall mean the persons identified as such on the title page
of this Agreement.
“Joint Lead Arrangers” shall mean shall mean the persons identified as such on
the title page of this Agreement.
“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).
“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21. Unless the context clearly indicates otherwise, the term “Lenders”
shall include any Swingline Lender.
“Lender Parties” shall mean, collectively, the Administrative Agent, each
Lender, each Issuing Bank and each sub-agent appointed pursuant to Section 8.02
by the Administrative Agent.
“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.
“Letter of Credit” shall have the meaning assigned to such term in Section 2.05
of this Agreement and shall include any Alternate Currency Letter of Credit.
“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05 in an aggregate undrawn, unexpired face Dollar Equivalent amount
plus the aggregate unreimbursed drawn Dollar Equivalent amount thereof at any
time not to exceed the amount set forth under the heading “Letter of Credit
Commitment” opposite such Issuing Bank’s name on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Issuing Bank becomes a party
hereto (its “Initial Letter of Credit Commitment”), in each case, as the same
may be changed from time to time pursuant to the terms hereof; provided, that
the amount of any Issuing Bank’s Letter of Credit Commitment may be (i)
increased subject only to the consent of such Issuing Bank and the Borrower (and
notified to the Administrative Agent), (ii) decreased, but only to the extent it
is not decreased below the Initial Letter of Credit Commitment of such Issuing
Bank, subject only to the consent of such Issuing Bank and the Borrower (and
notified to the Administrative Agent) or (iii) decreased at the option of the
Borrower on a ratable basis for each Issuing Bank outstanding at the time of
such reduction (and notified to the Issuing Banks and the Administrative Agent).
“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $100,000,000 (or
the equivalent thereof in an Alternate Currency).
“Letter of Credit Support” shall mean a pledge or delivery to the Administrative
Agent, for deposit in the Cash Collateral Account, for the benefit of one or
more of the Issuing Banks or Revolving Facility Lenders, as collateral for
Revolving L/C Exposure or obligations of the Revolving Facility Lenders to fund
participations in respect of Revolving L/C Exposure, of cash or deposit account
balances or, if the Administrative Agent and each Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank (provided, however, that
any Letter of Credit Support relating to any Continuing Letter of Credit shall
be delivered to, and deposited with, the applicable Issuing Bank).
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the applicable LIBO Screen Rate as of 11:00 a.m., New York time
on the Quotation Day; provided further that, to the extent that an interest rate
is not ascertainable pursuant to the foregoing provisions of this definition,
the “LIBO Rate” shall be the Interpolated Screen Rate.
“LIBO Screen Rate” shall mean, in respect of the LIBO Rate for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in the applicable currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period as displayed on the applicable Reuters screen page (or,
in the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion); provided that if any LIBO Screen Rate shall be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell by itself be deemed to constitute a Lien.
“Loan Documents” shall mean (i) this Agreement, (ii) the Letters of Credit,
(iii) each Incremental Assumption Agreement, (iv) any Note issued under
Section 2.09(d), (v) each Guarantor Joinder Agreement, and (vi) solely for the
purposes of Sections 4.02 and 7.01 hereof, the Fee Letter and the Agency Fee
Letter.
“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Letter of Credit
Support and (iii) all other monetary obligations of the Borrower owed under or
pursuant to this Agreement and each other Loan Document, including obligations
to pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents. For the avoidance of doubt, the Loan Obligations include all
Revolving Facility Obligations.
“Loan Parties” shall mean the Borrower and the Guarantors.
“Loans” shall mean the Revolving Facility Loans and the Swingline Loans.
“Local Time” shall mean New York City time (daylight or standard, as
applicable); provided, that with respect to (i) any Letter of Credit, “Local
Time” shall mean the local time of the applicable Lending Office, (ii) any
Alternate Currency Loan denominated in Euros, Pound Sterling, Swiss Francs or
Yen, “Local Time” shall mean London time and (iii) any Alternate Currency Loan
denominated in Canadian dollars, Toronto time.
“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans, Revolving L/C Exposure, Swingline Exposure and unused
Commitments representing more than 50% of the sum of all Loans, Revolving L/C
Exposure and Swingline Exposure outstanding under such Facility and unused
Commitments under such Facility at such time; provided that the Loans, Revolving
L/C Exposures, Swingline Exposures and Available Unused Commitment of any
Defaulting Lender shall be disregarded in determining Majority Lenders at any
time.
“Management EBITDA” of the Management Group Members for any trailing period of
twelve months shall mean the Combined Net Income for such period plus, in each
case without duplication and to the extent the respective amounts described in
clauses (a) through (m) below reduced such Combined Net Income (and were not
excluded therefrom) for the respective period for which Management EBITDA is
being determined, the sum of
(a)    income tax expense (including any provision for taxes based on income,
profits or capital, including state, franchise and similar taxes and foreign
withholding taxes (including penalties and interest related to taxes or arising
from tax examinations) and including any tax distributions, including any tax
distributions made to fund payments under the TRA),
(b)    interest expense (and, to the extent not included in interest expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Management Group Members
for such period, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans),
(c)    depreciation and amortization expense (including deferred financing fees
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits),
(d)    amortization of intangibles (including, but not limited to, goodwill) and
organization costs,
(e)    business optimization expenses and other restructuring charges or
reserves (which, for the avoidance of doubt, shall include the effect of
facility closures, facility consolidations, retention, severance, systems
establishment costs, contract termination costs, future lease commitments and
excess pension charges),
(f)    other non-cash charges (but excluding (x) any such charges in respect of
which cash was paid in a prior period and not then deducted in determining
Management EBITDA for such prior period or will be paid in a future period and
not then deducted in determining Management EBITDA for such future period and
(y) any charges in the nature of compensation paid in the form of “notional
investments” in an AGM Fund or in the form of any participation therein),
including any negative incentive carry,
(g)    non-operating expenses,
(h)    the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid (or any accruals related to such fees
and related expenses) during such period not in contravention of this Agreement,
(i)    any expenses, charges, commissions, discounts, yield and other fees
(other than depreciation or amortization expense as described above) related to
any issuance of any Equity Interests, investment, acquisition, New Project,
disposition, recapitalization or the incurrence, modification or repayment of
Indebtedness permitted to be incurred by this Agreement (including a refinancing
thereof) (whether or not successful),
(j)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
any Management Group Member (other than contributions received from any
Management Group Member) or net cash proceeds of an issuance of Equity Interests
of any Management Group Member (other than to another Management Group Member),
(k)    the amount of any loss attributable to a New Project, until the date that
is twelve months after the creation of such New Project, as the case may be
(provided that (A) such losses are reasonably identifiable and factually
supportable and certified by a Responsible Officer of the Borrower or its
general partner and (B) losses attributable to such New Project after twelve
months from the date of completing such construction, acquisition, assembling or
creation, as the case may be, shall not be included in this clause (k)),
(l)    with respect to any joint venture that is not a Subsidiary and solely to
the extent relating to any net income referred to in clause (v) of the
definition of “Combined Net Income”, an amount equal to the proportion of those
items described in clauses (a) and (b) above relating to such joint venture
corresponding to the Management Group Members’ proportionate share of such joint
venture’s Combined Net Income (determined as if such joint venture were a
Subsidiary), and
(m)     costs associated with compliance by the Public Company with the
requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, the provisions of the Securities Act and
the Exchange Act, and the rules of national securities exchange listed companies
(in each case, as applicable to companies with equity or debt securities held by
the public), including procuring directors’ and officers’ insurance, legal and
other professional fees, and listing fees,
minus, without duplication and to the extent the amount described below
increased such Combined Net Income for the respective period for which
Management EBITDA is being determined, income tax credits (to the extent not
netted from income tax expense),
minus,     any payments made to fund expenses of a Parent Entity to the extent
such expenses would have reduced Management EBITDA if they were incurred by the
Management Group Members,
minus, for any period with respect to which any Cure Right has been exercised
hereunder, an amount equal to the lesser of (x) the aggregate amount of
Restricted Payments (other than tax distributions of the type referred to in
clause (xvii) of the definition of Combined Net Income) made by any Group Member
to any person that is not a Group Member during the period with respect to which
any Cure Amounts are included in the calculation of Management EBITDA and (y)
the sum of the Cure Amounts in respect of all Cure Rights exercised with respect
to such period. For the purposes of this clause, “Restricted Payments” means any
payment, dividend or any other distribution (by reduction of capital or
otherwise), whether in cash, property, obligations, securities or a combination
thereof, with respect to any of Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Equity Interests (other than Disqualified Stock) of the person paying such
dividends or distributions) or direct or indirect redemption, purchase,
retirement, defeasement or other acquisition for value of any Equity Interests
or setting aside any amount for any such purpose (other than through the
issuance of additional Equity Interests (other than Disqualified Stock) of the
person redeeming, purchasing, retiring or acquiring such shares).
“Management Group Members” shall mean (a) the Borrower, (b) each Loan Party that
earns its revenues (directly, or indirectly via its Subsidiaries) predominately
from the receipt of management fees and (c) each Group Member that is a
Subsidiary of a person described in clause (a) or (b) above.
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Group Members, taken as a
whole, or on the validity or enforceability of any of the Loan Documents or the
rights and remedies of the Administrative Agent and the Lenders thereunder.
“Material AGM Operating Group Entity” shall mean, any Operating Group Entity
existing on the Closing Date or formed or acquired thereafter that owns or
controls (a) any investment or asset management services, financial advisory
services, money management services, merchant banking activities or similar or
related business, including but not limited to a business providing services to
mutual funds, private equity or debt funds, hedge funds, funds of funds,
corporate or other business entities or individuals or (b) any person that makes
investments, including investments in funds of the type specified in clause (a);
provided, however, that, for the avoidance of doubt, none of the Public Company,
AP Professional Holdings, L.P., APO Asset Co., APO (FC), LLC and APO Corp. shall
be a “Material AGM Operating Group Entity” hereunder.
“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Loan Parties or Subsidiaries in an aggregate
principal amount exceeding $100,000,000.
“Maturity Date” shall mean, as the context may require, (a) with respect to the
Initial Revolving Facility, July 11, 2023, and (b) with respect to any other
Class of Loans or Commitments, the maturity dates specified therefor in the
applicable Incremental Assumption Agreement.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Minimum Letter of Credit Support Amount” shall mean, at any time, in connection
with any Letter of Credit, (i) with respect to Letter of Credit Support
consisting of cash or deposit account balances (denominated in the same currency
as the applicable Letter of Credit), an amount equal to 102% of the Revolving
L/C Exposure with respect to such Letter of Credit at such time and
(ii) otherwise, an amount sufficient to provide credit support with respect to
such Revolving L/C Exposure as determined by the Administrative Agent and the
Issuing Banks in their sole discretion.
“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors and
assigns.
“Net Income” of the Management Group Members for any period shall mean the net
income (or loss) of the Management Group Members before distributions to
partners, determined on a combined basis as provided in Section 1.02 in
accordance with GAAP, provided that Net Income shall include any amount received
by the Management Group Members as a “notional investment” in an AGM Fund in
lieu of payment of cash management fees (with the amount of such notional
investment being deemed equal to the amount of foregone cash management fees).
“Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i) the aggregate
principal amount of Combined Debt of the Group Members outstanding as of the
last day of the Test Period most recently ended as of such date, less
(ii) without duplication, the Letter of Credit Support, any Cash Collateral
(including, without limitation, any cash collateral provided pursuant to Section
2.11(b)), cash and Permitted Investments of the Group Members as of the last day
of such Test Period, to (b) EBITDA for such Test Period; provided that the Net
Leverage Ratio and each component thereof shall be determined for the relevant
Test Period on a Pro Forma Basis.
“New Project” shall mean (a) each creation (in one or a series of related
transactions) of a business unit to the extent such business unit commences
operations or (b) each expansion (in one or a series of related transactions) of
business into a new market or through a new distribution method or channel.
“Non-Bank Tax Certificate” shall have the meaning assigned to such term in
Section 2.17(e)(i).
“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Note” shall have the meaning assigned to such term in Section 2.09(d).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Obligations” shall mean the Loan Obligations.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Operating Group Entity” shall mean a person that is jointly and directly owned
by (a) AP Professional Holdings, L.P. and (b) any combination of APO Asset Co.,
APO (FC), LLC and APO Corp. (or any other person analogous to APO Asset Co., APO
(FC), LLC or APO Corp.).
“Organizational Document” shall mean, with respect to any person, the
Certificate of Incorporation and By-Laws, memorandum and articles of
association, certificate of registration, exempted limited partnership
agreement, or other organizational or governing documents of such person.
“Other Incremental Revolving Loans” shall have the meaning assigned to such term
in Section 2.21(a).
“Other Revolving Loans” shall mean the Other Incremental Revolving Loans, the
Extended Revolving Loans and the Replacement Revolving Loans, or any of the
foregoing.
“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, filing or similar Taxes arising from any payment made hereunder or
under any other Loan Document or from the execution, registration, delivery or
enforcement of, consummation or administration of, from the receipt or
perfection of security interest under, or otherwise with respect to, the Loan
Documents (but excluding any Excluded Taxes).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Parent Entity” shall mean any entity owning, directly or indirectly, Equity
Interests of any Loan Party after giving effect to any conversion or exchange
rights.
“Participant” shall have the meaning assigned to such term in
Section 9.04(d)(i).
“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d)(ii).
“Participating Member State” shall mean each state so described in any EMU
Legislation.
“Permitted Investments” shall mean:
(a)    direct obligations of the United States of America, United Kingdom,
Switzerland, Canada, Japan or any member of the European Union or any agency
thereof or obligations guaranteed by the United States of America, United
Kingdom, Switzerland, Canada, Japan or any member of the European Union or any
agency thereof, in each case with maturities not exceeding two years from the
date of acquisition thereof;
(b)    time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company that is organized
under the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250,000,000 and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act));
(c)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(d)    commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P or Fitch (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));
(e)    securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P, Fitch or Moody’s (or such
similar equivalent rating or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act));
(f)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;
(g)    money market funds that (i) comply with the criteria set forth in Rule 2a
7 under the Investment Company Act of 1940, (ii) are rated by any two of (1) AAA
by S&P, (2) AAA by Fitch or (3) Aaa by Moody’s and (iii) have portfolio assets
of at least $5,000,000,000;
(h)    time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of the Group Members, on a combined basis, as
of the end of the Borrower’s most recently completed fiscal year; and
(i)    instruments equivalent to those referred to in clauses (a) through (h)
above (in the case of clause (h), subject to the limits set forth therein)
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.01.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), and (b) no Permitted Refinancing
Indebtedness shall have obligors that are not obligated with respect to the
Indebtedness so Refinanced and no Loan Party may be an obligor with respect to
such Permitted Refinancing Indebtedness (except that a Loan Party may be added
as additional obligor provided that the Indebtedness of such Loan Party is (x)
unsecured or (y) secured by a Lien permitted by Section 6.01 other than Section
6.01(a) or (c), as applicable).
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Plan Asset Regulations” means the regulations issued by the United States
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the United States Code of Federal Regulations, as modified by Section 3(42)
of ERISA, as the same may be amended from time to time.
“Platform” shall have the meaning assigned to such term in Section 9.17.
“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guaranty”.
“Prime Rate” shall mean the rate of interest per annum as announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City.
“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) pro forma effect shall be given to any
disposition, acquisition, investment, capital expenditure, construction, repair,
replacement, improvement, development, disposition, merger, amalgamation,
consolidation, dividend, distribution or other similar payment, any New Project
and any restructurings of the business of any Group Member that such Group
Member has determined to make and/or made and are expected to have a continuing
impact and are factually supportable, which would include cost savings resulting
from head count reduction, closure of facilities and similar operational and
other cost savings, which adjustments the Borrower determines are reasonable as
set forth in a certificate of a Financial Officer of the Borrower or its general
partner (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
Article II or Article VI, occurring during the Reference Period or thereafter
and through and including the date upon which the relevant transaction is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to Article II or Article VI, occurring during the
Reference Period or thereafter and through and including the date upon which the
relevant transaction is consummated) shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such period,
(y) interest expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in the
preceding clause (x), bearing floating interest rates shall be computed on a pro
forma basis as if the rates that would have been in effect during the period for
which pro forma effect is being given had been actually in effect during such
periods, and (z) in giving effect to clause (i) above with respect to each New
Project which commences operations and records not less than one full fiscal
quarter’s operations during the Reference Period, the operating results of such
New Project shall be annualized on a straight line basis during such period,
taking into account any seasonality adjustments determined by the Borrower in
good faith, and (iii) pro forma effect shall be given to (x) the payment of
management fees to the Group Members in respect of any AGM Fund with an investor
lock-up period of two years or more established during such measurement period,
as though such management fees and related anticipated expenses commenced
immediately prior to such measurement period (and any reductions in other
management fees as a result of the establishment of such AGM Fund), (y) the
effect on management fees payable to the Group Members in respect of any AGM
Fund terminated during such measurement period by an action on the part of the
limited partners in such AGM Fund, as though such effect commenced immediately
prior to such measurement period, and (z) at the Borrower’s option (and without
duplication in any subsequent fiscal period), any transaction fee (net of
related anticipated expenses) to be paid to the Group Members in respect of any
transaction under contract during such measurement period, so long as such
transaction fee is actually paid within 60 days after the end of such
measurement period.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Financial Officer of the Borrower
or its general partner and may include adjustments to reflect operating expense
reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Transactions). Upon the request of the Administrative
Agent, the Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer of the Borrower or its general partner setting forth such
demonstrable or additional operating expense reductions and other operating
improvements, synergies or cost savings and information and calculations
supporting them in reasonable detail.
For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.
“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company” shall mean Apollo Global Management, LLC, a Delaware limited
liability company, or any successor thereof.
“Public Lender” shall have the meaning assigned to such term in Section 9.17.
“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.
“Quotation Day” shall mean (a) with respect to deposits in any currency (other
than Pound Sterling) for any Interest Period, two Business Days prior to the
first day of such Interest Period and (b) with respect to deposits in Pound
Sterling for any Interest Period, the first day of such Interest Period, in each
case unless market practice differs in the London interbank market for any such
currency, in which case the Quotation Day for such currency shall be determined
by the Administrative Agent in accordance with market practice in the London
interbank market (and if quotations would normally be given by leading banks in
the London interbank market on more than one day, the Quotation Day shall be the
last of those days).
“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.
“Realized Performance Revenues” of the Group Members for any period shall mean
the realized performance fees, realized performance allocations, and realized
incentive fees of such Group Members for such period minus the realized
incentive profit-sharing expense of such Group Members for such period (without
duplication for any amounts included in the calculation of Management EBITDA);
provided that Realized Performance Revenues shall never be less than $0.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis”.
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness”, and “Refinanced” shall have a
meaning correlative thereto.
“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
“relevant transactions” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis”.
“Replacement Revolving Facility” shall mean the Replacement Revolving Facility
Commitments and the Replacement Revolving Loans.
“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(j).
“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(j).
“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(j).
“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments that, taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) all Revolving L/C Exposures, (y) all Swingline Exposures and
(z) the total Available Unused Commitments at such time; provided that the
Loans, Revolving L/C Exposures, Swingline Exposures and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.
“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Restricted Payments” shall have the meaning assigned to such term in the
definition of the term “Management EBITDA”.
“Revaluation Date” shall mean, (x) with respect to any Alternate Currency Letter
of Credit, each of the following: (i) each date of issuance, extension or
renewal of an Alternate Currency Letter of Credit, (ii) each date of an
amendment of any Alternate Currency Letter of Credit having the effect of
increasing the amount thereof, and (iii) each date of any payment by the Issuing
Bank under any Alternate Currency Letter of Credit, (y) with respect to any
Alternate Currency Loan, the date that is three Business Days prior to the date
of any Borrowing or prepayment of an Alternate Currency Loan or any continuation
of an Alternate Currency Loan pursuant to Section 2.07 and (z) such additional
dates as the Administrative Agent or the Issuing Bank shall determine or the
Required Lenders shall require with notice thereof to the Borrower.
“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(a), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased (or replaced) as provided under Section 2.21.
The initial amount of each Revolving Facility Lender’s Initial Revolving
Facility Commitment as of the Closing Date is set forth on Schedule 2.01. On the
Closing Date hereof, there is only one Class of Revolving Facility Commitments
(i.e., the Initial Revolving Facility Commitments). After the date hereof,
additional Classes of Revolving Facility Commitments may be added or created
pursuant to Incremental Assumption Agreements pursuant to the terms hereof.
“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
(calculated, in the case of Alternate Currency Loans, based on the Dollar
Equivalent thereof), (b) the Swingline Exposure applicable to such Class at such
time and (c) the Revolving L/C Exposure applicable to such Class at such time.
The Revolving Facility Credit Exposure of any Revolving Facility Lender with
respect to any Class at any time shall be the product of (x) such Revolving
Facility Lender’s Revolving Facility Percentage of the applicable Class and
(y) the aggregate Revolving Facility Credit Exposure of such Class of all
Revolving Facility Lenders, collectively, at such time.
“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.
“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(a). Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Incremental Revolving Loans and
Other Revolving Loans.
“Revolving Facility Obligations” shall mean any and all obligations of the
Borrower with respect to the Revolving Facility.
“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.
“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such Class
outstanding at such time (calculated, in the case of Alternate Currency Letters
of Credit, based on the Dollar Equivalent thereof) and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). The Revolving L/C
Exposure of any Class of any Revolving Facility Lender at any time shall mean
its applicable Revolving Facility Percentage of the aggregate Revolving L/C
Exposure applicable to such Class at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standard Practices, International Chamber of
Commerce No. 590, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided that,
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
“S&P” shall mean Standard & Poor’s Ratings Group, Inc. and its successors and
assigns.
“Sanctioned Country” shall mean at any time, a country, region or territory
which is itself the subject or target of any comprehensive Sanctions (at the
time of this Agreement, Cuba, Iran, North Korea, Syria and Crimea).
“Sanctioned Person” shall mean at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, or Her Majesty’s Treasury of the United Kingdom,
(b) any person organized or resident in a Sanctioned Country or (c) any person
owned or controlled by any such person or persons described in the foregoing
clauses (a) or (b).
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Specified Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank
to the extent that such Cash Management Agreement is designated in writing by
the Borrower and such Cash Management Bank to the Administrative Agent as a
Specified Cash Management Agreement.
“Specified Exception” shall mean that the investment funds/vehicles that are
managed by the Group Members and the general partner entities of such funds and
vehicles have not been, and will not be, consolidated or otherwise included in
the financial statements of the Group Members, as may otherwise be required in
accordance with generally accepted accounting principles in effect from time to
time in the United States of America.
“Specified Hedge Agreement” shall mean any Hedging Agreement that is entered
into by and between any Loan Party and any Hedge Bank to the extent that such
Hedging Agreement is designated in writing by the Borrower and such Hedge Bank
to the Administrative Agent as a Specified Hedge Agreement.
“Spot Rate” shall mean on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Spot Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such agreement, the Spot Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two Business Days later.
“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).
“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any basic, marginal, special, emergency or supplemental reserves)
expressed as a decimal established by the Board and any other banking authority,
domestic or foreign, to which the Administrative Agent or any Lender (including
any branch, Affiliate or other fronting office making or holding a Loan) is
subject for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. Statutory Reserves shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subagent” shall have the meaning assigned to such term in Section 8.02.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power (other than
securities or ownership interests having such power only by reason of the
happening of a contingency) or more than 50% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
a Loan Party. Notwithstanding anything to the contrary, “Subsidiaries” shall not
include any AGM Funds or any other variable interests entity or fund or
investment vehicle.
“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.
“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit D or another form approved by the Swingline Lender.
“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans in Dollars pursuant
to Section 2.04. The aggregate amount of the Swingline Commitments on the
Closing Date is $50,000,000. The Swingline Commitment is part of, and not in
addition to, the Revolving Facility Commitments.
“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall be the sum of (a) its Revolving
Facility Percentage of the total Swingline Exposure at such time related to
Swingline Loans other than any Swingline Loans made by such Lender in its
capacity as a Swingline Lender and (b) if such Lender is a Swingline Lender, the
aggregate principal amount of all Swingline Loans made by such Lender
outstanding at such time (to the extent that the other Revolving Facility
Lenders shall not have funded their participations in such Swingline Loans);
provided that in the case of Sections 2.01(a) and 2.04(a) when a Defaulting
Lender exists, the Swingline Exposure of any Revolving Facility Lender shall be
adjusted to give effect to any reallocation effected pursuant to Section 2.22.
“Swingline Lender” shall mean (a) with respect to the Initial Revolving
Facility, (i) on the Closing Date, Citibank, N.A., in its capacity as a lender
of Swingline Loans, and (ii) thereafter, each Revolving Facility Lender that
shall have become a Swingline Lender hereunder as provided in Section 2.04(d),
each in its capacity as a lender of Swingline Loans hereunder and (b) with
respect to any another Revolving Facility, as set forth in the Incremental
Assumption Agreement with respect thereto with such Swingline Lender’s consent.
“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.
“Syndication Agent” shall mean the person identified as such on the title page
of this Agreement.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings, fees or other similar charges imposed by
any Governmental Authority, whether computed on a separate, consolidated,
unitary, combined or other basis and any interest, fines, penalties or additions
to tax with respect to the foregoing.
“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full (other than in respect of contingent indemnification and expense
reimbursement claims not then due) and (c) all Letters of Credit (other than
those with respect to which the Borrower has provided Letter of Credit Support)
have been cancelled or have expired and all amounts drawn or paid thereunder
have been reimbursed in full.
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.01(a) or 5.01(b) and, initially,
the four fiscal quarter period ending March 31, 2018.
“TRA” shall mean the Amended and Restated Tax Receivable Agreement, dated as of
May 6, 2013, by and among APO Corp., Apollo Principal Holdings II, L.P., Apollo
Principal Holdings IV, L.P., Apollo Principal Holdings VI, Apollo Principal
Holdings VIII, L.P., AMH Holdings (Cayman), L.P., Leon D. Black, Marc J. Rowan
and Joshua J. Harris, as the same may be further amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).
“Transactions” shall mean, collectively, (a) the transactions to occur pursuant
to the Loan Documents and the initial borrowings hereunder, (b) the repayment in
full of, and termination of all obligations and commitments under, the Existing
Credit Agreement, and (c) the payment of all fees and expenses to be paid in
connection with the foregoing.
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the ABR and CDOR.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction.
“Unreimbursed Amount” shall have the meaning assigned to such term in Section
2.05(e).
“U.S. Lender” shall mean any Lender other than a Foreign Lender.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
Section 1.02    Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
changes in GAAP after the Closing Date, any lease of a Group Member that would
be characterized as an operating lease under GAAP in effect on the Closing Date
(whether such lease is entered into before or after the Closing Date) shall not
constitute Indebtedness or a Capitalized Lease Obligation under this Agreement
or any other Loan Document as a result of such changes in GAAP. Unless otherwise
expressly provided herein, any references herein to any person shall be
construed to include such person’s successors and permitted assigns. Any
financial terms used herein shall be determined on a combined basis for the Loan
Parties and their consolidated Subsidiaries and shall net out (i) intercompany
items among or between any Group Members and, without duplication (ii) any
Indebtedness owing by a Group Member to another Group Member. Notwithstanding
the foregoing, for purposes of calculating the Net Leverage Ratio contained
herein, computations shall be made without giving effect to any election under
Financial Accounting Standards Board (“FASB”) Accounting Standards Codification
(“ASC”) Topic 825-10, “Financial Instruments”, or FASB ASC Topic 4701-20,
“Accounting for Convertible Debt Instruments That May Be Settled in Cash upon
Conversion (Including Partial Cash Settlement)”, or any successor thereto, to
value any Indebtedness of the Borrower or the other Group Members at “fair
value”, as defined therein.
Section 1.03    Exchange Rates; Currency Equivalents. (a) The Administrative
Agent shall determine the Spot Rate as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Alternate Currency Loans or Alternate
Currency Letters of Credit. Such Spot Rate shall become effective as of such
Revaluation Date and shall be the Spot Rate employed in converting any amounts
between the Dollars and each Alternate Currency until the next Revaluation Date
to occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial ratios hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as
determined by the Administrative Agent in accordance with this Agreement. No
Default or Event of Default shall arise as a result of any limitation or
threshold set forth in Dollars in Article VI (other than Section 6.04) or
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the first day of the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made.
(a)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternate Currency, such amount shall
be the relevant Alternate Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternate Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the Issuing Bank, as
applicable.
Section 1.04    Additional Alternate Currencies for Loans.
(a)    The Borrower may from time to time request that Eurocurrency Loans be
made in a currency other than Dollars or the currencies specified in the
definition of Alternate Currency; provided that such requested currency is a
lawful currency (other than Dollars or the currencies specified in the
definition of Alternate Currency) that is readily available and freely
transferable and convertible into Dollars. Such request shall be subject to the
approval of the Administrative Agent.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 10 Business Days prior to the date of the desired Credit Event (or
such other time or date as may be agreed by the Administrative Agent, in its
sole discretion). The Administrative Agent shall promptly notify each Revolving
Facility Lender thereof. Each Revolving Facility Lender shall notify the
Administrative Agent, not later than 11:00 a.m., 5 Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Loans in such requested currency.
(c)    Any failure by a Revolving Facility Lender to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Revolving Facility Lender to permit Eurocurrency Loans to be
made in such requested currency. If the Administrative Agent and all the
Revolving Facility Lenders consent to making Eurocurrency Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternate
Currency hereunder for purposes of any Borrowings of Eurocurrency Loans. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.04, the Administrative Agent shall
promptly so notify the Borrower.
Section 1.05    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
Section 1.06    Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance (other
than as described in the definition of “Interest Period”) shall extend to the
immediately succeeding Business Day.
Section 1.07    Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).
ARTICLE II    

The Credits
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein:
(a)    each Revolving Facility Lender with a Revolving Facility Commitment in
respect of the applicable Class severally agrees to make in Dollars (or any
Alternate Currency) Revolving Facility Loans (including Incremental Revolving
Loans) of such Class in Dollars (or any Alternate Currency) to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i)  after giving effect to any application of proceeds
of such Revolving Facility Loans pursuant to Section 2.10, the sum of (A) the
aggregate principal Dollar Equivalent amount of such Lender’s Revolving Facility
Loans of such Class outstanding at such time plus (B) the Swingline Exposure of
such Lender applicable to such Class at such time plus (C) such Lender’s
Revolving Facility Percentage of the Revolving L/C Exposure applicable to such
Class then outstanding exceeding such Lender’s Revolving Facility Commitment of
such Class, (ii) the Revolving Facility Credit Exposure of such Class exceeding
the total Revolving Facility Commitments of such Class or (iii) the Dollar
Equivalent of the Loan Obligations due, owing or incurred in any Alternate
Currency exceeding, in aggregate, 50% of the Revolving Facility Commitments
(“Alternate Currency Sublimit”). Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Facility Loans; and
(b)     each Lender having a commitment to make Extended Revolving Loans or
Replacement Revolving Loans, in each case, of any Class, severally agrees,
subject to the terms and conditions set forth in the applicable Incremental
Assumption Agreement, to make such Extended Revolving Loans or Replacement
Revolving Loans.
Section 2.02    Loans and Borrowings. (a)  Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility (or, in the case of Swingline Loans, in accordance with
their respective Swingline Commitments); provided, however, that Revolving
Facility Loans of any Class shall be made by the Revolving Facility Lenders of
such Class ratably in accordance with their respective Revolving Facility
Percentages on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided further that the Commitments of the Lenders
are several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(a)    Subject to Section 2.14, each Borrowing denominated in Dollars (other
than a Swingline Borrowing) shall be composed entirely of ABR Loans or
Eurocurrency Loans as the Borrower may request in accordance herewith. Each
Swingline Borrowing shall be an ABR Borrowing. Each Borrowing denominated in an
Alternate Currency shall be composed entirely of Eurocurrency Loans. Each Lender
at its option may make any ABR Loan or Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement and such Lender
shall not be entitled to any amounts payable under Section 2.15 or 2.17 solely
in respect of increased costs resulting from such exercise and existing at the
time of such exercise.
(b)    At the commencement of each Interest Period for any Eurocurrency
Revolving Facility Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. At the time that each ABR Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused available
balance of the Revolving Facility Commitments or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e). Each
Swingline Borrowing shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type may be outstanding at the same time; provided, however, that the
Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than 15 Eurocurrency Borrowings outstanding under the Revolving
Facility at any time. For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Maturity Date for such Class, as applicable.
Section 2.03    Requests for Borrowings. To request a Revolving Facility
Borrowing, the Borrower shall notify the Administrative Agent of such request by
delivering a written Borrowing Request signed by the Borrower (which may be
delivered electronically) (a)  in the case of a Eurocurrency Borrowing, not
later than 12:00 noon, New York City time, three Business Days before the date
of the proposed Borrowing, or (b) in the case of an ABR Borrowing, not later
than 10:00 a.m. New York City time, on the Business Day of the proposed
Borrowing (or, in each case, such shorter period as the Administrative Agent may
agree); provided that, (i) to request a Eurocurrency or ABR Borrowing on the
Closing Date, the Borrower shall notify the Administrative Agent of such request
in writing (which may be delivered electronically) not later than 5:00 p.m., New
York City time, one Business Day prior to the Closing Date (or such later time
as the Administrative Agent may agree), (ii) any such notice of an ABR Borrowing
to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 12:00 noon, New York City time, on
the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and (iii) any such notice of a Borrowing of any Incremental
Revolving Loan may be given at such time as provided in the applicable
Incremental Assumption Agreement. Each such written Borrowing Request shall
specify the following information in compliance with Section 2.02:


(i)    whether such Borrowing is to be a Borrowing of Initial Revolving Loans or
Other Revolving Loans (and specifying a particular Class of such Other Revolving
Loans), as applicable;
(ii)    the aggregate amount and currency of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed.
If no election as to the currency of any Revolving Facility Borrowing is made,
then the requested Borrowing shall be made in Dollars. If no election as to the
Type of Borrowing denominated in Dollars is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, from time to time during the Availability Period, each Swingline
Lender severally agrees to make Swingline Loans to the Borrower denominated in
Dollars from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment, (ii) the Revolving Facility Credit Exposure of the
applicable Class exceeding the total Revolving Facility Commitments of such
Class or (iii) the sum of (x) the Swingline Exposure of such Swingline Lender
(in its capacity as a Swingline Lender and a Revolving Facility Lender)
applicable to such Class, (y) the aggregate principal amount of outstanding
Revolving Facility Loans of such Class made by such Swingline Lender (in its
capacity as a Revolving Facility Lender) and (z) the Revolving Facility
Percentage of such Swingline Lender (in its capacity as a Revolving Facility
Lender) of the Revolving L/C Exposure applicable to such Class exceeding its
Revolving Facility Commitment of such Class then in effect; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Borrowing. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.
(a)    To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request in writing (which
may be delivered electronically), not later than 2:00 p.m., Local Time, on the
day of a proposed Swingline Borrowing. Each such notice and Swingline Borrowing
Request shall be irrevocable and shall specify (i) the requested date of such
Swingline Borrowing (which shall be a Business Day) and (ii) the amount of the
requested Swingline Borrowing. The Swingline Lender shall consult with the
Administrative Agent as to whether the making of the Swingline Loan is in
accordance with the terms of this Agreement prior to the Swingline Lender
funding such Swingline Loan. The Swingline Lender shall make each Swingline Loan
on the proposed date thereof by wire transfer of immediately available funds by
3:00 p.m., Local Time, to the account of the Borrower (or, in the case of a
Swingline Borrowing made to finance the reimbursement of an L/C Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank).
(b)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Local Time, on any Business Day require the
Revolving Facility Lenders of the applicable Class to acquire participations on
such Business Day in all or a portion of the outstanding Swingline Loans made by
it. Such notice shall specify the aggregate amount of such Swingline Loans in
which the Revolving Facility Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each such
Lender, specifying in such notice such Revolving Facility Lender’s applicable
Revolving Facility Percentage of such Swingline Loan or Loans. Each Revolving
Facility Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent for the account of
the Swingline Lender, such Revolving Facility Lender’s applicable Revolving
Facility Percentage of such Swingline Loan or Loans. Each Revolving Facility
Lender acknowledges and agrees that its respective obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Facility Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Facility Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Facility Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph (c), and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender. Any amounts received by the Swingline Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Facility Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
(c)    The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Facility Lenders that agree
to serve in such capacity as provided below. The acceptance by a Revolving
Facility Lender of an appointment as a Swingline Lender hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Swingline Lender, and,
from and after the effective date of such agreement, (i) such Revolving Facility
Lender shall have all the rights and obligations of a Swingline Lender under
this Agreement and (ii) references herein to the term “Swingline Lender” shall
be deemed to include such Revolving Facility Lender in its capacity as a lender
of Swingline Loans hereunder.
Section 2.05    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of one or
more letters of credit or bank guarantees in Dollars or any Alternate Currency
in the form of (x) trade letters of credit or bank guarantees in support of
trade obligations of the Borrower and its Affiliates incurred in the ordinary
course of business (such letters of credit or bank guarantees issued for such
purposes, “Trade Letters of Credit”) and (y) standby letters of credit or bank
guarantees issued for any other lawful purposes of the Borrower and its
Affiliates (such letters of credit or bank guarantees issued for such purposes,
“Standby Letters of Credit”; each such letter of credit or bank guarantee,
issued hereunder, a “Letter of Credit” and collectively, the “Letters of
Credit”) for its own account or for the account of any Group Member in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the applicable Availability Period and prior to the date that is
five Business Days prior to the applicable Maturity Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(a)    Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section
2.05) or extension of an outstanding Letter of Credit), the Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (three Business Days in
advance of the requested date of issuance, amendment or extension or such
shorter period as the Administrative Agent and the Issuing Bank in their sole
discretion may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended or extended, and specifying the
date of issuance, amendment or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section 2.05), the amount and currency (which may be
Dollars or any Alternate Currency) of such Letter of Credit, the name and
address of the beneficiary thereof, whether such Letter of Credit constitutes a
Standby Letter of Credit or a Trade Letter of Credit and such other information
as shall be necessary to issue, amend or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended or extended only if (and upon issuance, amendment or extension of each
Letter of Credit, the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment or extension (i) the Revolving
L/C Exposure shall not exceed the Letter of Credit Sublimit, (ii) the Revolving
Facility Credit Exposure shall not exceed the applicable Revolving Facility
Commitments, (iii) the Revolving L/C Exposure in respect of Letters of Credit
issued by such Issuing Bank shall not exceed the Letter of Credit Commitment of
such Issuing Bank and (iv) with respect to each Revolving Facility Lender, the
sum of (A) the aggregate principal amount such Lender’s Revolving Facility Loans
of such Class outstanding at such time plus (B) the Swingline Exposure of such
Lender applicable to such Class at such time plus (C) such Lender’s Revolving
Facility Percentage of the Revolving L/C Exposure applicable to such Class then
outstanding shall not exceed such Lender’s Revolving Facility Commitment of such
Class. For the avoidance of doubt, no Issuing Bank shall be obligated to issue
an Alternate Currency Letter of Credit if such Issuing Bank does not otherwise
issue letters of credit in such Alternate Currency. Notwithstanding anything to
the contrary set forth herein, no Issuing Bank shall be required to issue any
Letter of Credit if the issuance of such Letter of Credit would violate one or
more policies of such Issuing Bank applicable to letters of credit.
(b)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the Borrower and the applicable Issuing Bank in their sole
discretion) after the date of the issuance of such Letter of Credit (or, in the
case of any extension thereof, one year (unless otherwise agreed upon by the
Borrower and the applicable Issuing Bank in their sole discretion) after such
renewal or extension) and (ii) the date that is five Business Days prior to the
applicable Maturity Date; provided that any Letter of Credit with a one year
tenor may provide for automatic renewal or extension thereof for additional one
year periods (which, in no event, shall extend beyond the date referred to in
clause (ii) of this paragraph (c)) so long as such Letter of Credit permits the
applicable Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof within a time period
during such twelve-month period to be agreed upon at the time such Letter of
Credit is issued; provided further that, if the Issuing Bank and the
Administrative Agent consent in their sole discretion, the expiration date on
any Letter of Credit may extend beyond the date referred to in clause
(ii) above, provided that, if any such Letter of Credit is outstanding or is
issued under the Revolving Facility Commitments of any Class after the date that
is five Business Days prior to the Maturity Date for such Class the Borrower
shall provide Letter of Credit Support pursuant to documentation reasonably
satisfactory to the Administrative Agent and the relevant Issuing Bank in an
amount equal to 102% of the face amount of each such Letter of Credit on or
prior to the date that is five Business Days prior to such Maturity Date or, if
later, such date of issuance.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) under the Revolving Facility
Commitments of any Class and without any further action on the part of the
applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Revolving Facility Lender under such Class, and each such
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
applicable Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). In consideration and
in furtherance of the foregoing, each Revolving Facility Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, in Dollars, such Revolving Facility
Lender’s applicable Revolving Facility Percentage of each L/C Disbursement (or
the Dollar Equivalent thereof) made by such Issuing Bank and not reimbursed by
the Borrower on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Borrower for any reason
(calculated, in the case of any Alternate Currency Letter of Credit, based on
the Dollar Equivalent thereof). Each Revolving Facility Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments or the fact
that, as a result of changes in currency exchange rates, such Revolving Facility
Lender’s Revolving Facility Credit Exposure at any time might exceed its
Revolving Facility Commitment at such time (in which case Section 2.11(c) would
apply), and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
(d)    Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the first Business Day after the Borrower receives notice under paragraph
(g) of this Section of such L/C Disbursement (or the second Business Day, if
such notice is received after 12:00 noon, Local Time), together with accrued
interest thereon from the date of such L/C Disbursement at the rate applicable
to ABR Revolving Facility Loans of the applicable Class; provided that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with an
ABR Borrowing or a Swingline Borrowing of the applicable Class, as applicable,
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing or Swingline Borrowing. If the Borrower fails to
reimburse any L/C Disbursement when due, then the Administrative Agent shall
promptly notify the applicable Issuing Bank and each other applicable Revolving
Facility Lender of the applicable L/C Disbursement, the payment then due from
the Borrower in respect thereof (the “Unreimbursed Amount”) and, in the case of
a Revolving Facility Lender, such Lender’s Revolving Facility Percentage
thereof. Promptly following receipt of such notice, each Revolving Facility
Lender with a Revolving Facility Commitment of the applicable Class shall pay to
the Administrative Agent in Dollars its Revolving Facility Percentage of the
Unreimbursed Amount in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Facility Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Revolving Facility Lender pursuant to this paragraph to
reimburse an Issuing Bank for any L/C Disbursement (other than the funding of an
ABR Revolving Loan or a Swingline Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence; provided that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by final and binding decision of a court of competent jurisdiction to have been
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(f)    Disbursement Procedures. The applicable Issuing Bank shall, within the
period stipulated by the terms and conditions of Letter of Credit, following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. After examination, such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telecopy or
electronic mail of any such demand for payment under a Letter of Credit and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Facility Lenders with respect to any such L/C Disbursement.
(g)    Interim Interest. If an Issuing Bank shall make any L/C Disbursement,
then, unless the Borrower shall reimburse such L/C Disbursement in full on the
date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that the Borrower reimburses such L/C Disbursement, at
the rate per annum then applicable to ABR Revolving Loans of the applicable
Class; provided that, if such L/C Disbursement is not reimbursed by the Borrower
when due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Facility Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such
Revolving Facility Lender to the extent of such payment.
(h)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.
(i)    Letter of Credit Support Following Certain Events. If and when the
Borrower is required to provide Letter of Credit Support with respect to any
Revolving L/C Exposure relating to any outstanding Letters of Credit pursuant to
any of Section 2.05(c), 2.08(b), 2.11(b), 2.11(c), 2.11(d), 2.22(a)(v) or 7.01,
the Borrower shall deposit in an account with or at the direction of the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash in Dollars equal to the Minimum Letter
of Credit Support Amount with respect to such Revolving L/C Exposure as of such
date (or, in the case of Sections 2.05(c), 2.08(b), 2.11(b), 2.11(c) and
2.22(a)(v), the portion thereof required by such sections). Each deposit of
Letter of Credit Support (x) made pursuant to this paragraph or (y) delivered by
the Administrative Agent pursuant to Section 2.22(a)(ii), in each case, shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of (i) for so long as an Event of Default shall be continuing,
the Administrative Agent and (ii) at any other time, such Borrower, in each
case, in Permitted Investments and at the risk and expense of the Borrower, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the Revolving L/C Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide Letter of Credit
Support hereunder as a result of the occurrence of an Event of Default or the
existence of a Defaulting Lender or the occurrence of a limit under
Section 2.11(b) or (c) being exceeded, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived or the termination of the
Defaulting Lender status or the limits under Sections 2.11(b) and (c) no longer
being exceeded, as applicable.
(j)    Letter of Credit Support Following Termination of the Revolving Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Revolving Facility Loans and the termination of all
Revolving Facility Commitments in connection with which the Borrower notifies
any one or more Issuing Banks that it intends to maintain one or more Letters of
Credit initially issued under this Agreement in effect after the date of such
termination event (each, a “Continuing Letter of Credit”), the Borrower shall
provide Letter of Credit Support with respect to such Continuing Letter of
Credit, in an amount equal to the Minimum Letter of Credit Support Amount, which
shall be deposited with or at the direction of each such Issuing Bank.
(k)    Additional Issuing Banks. From time to time, the Borrower may by notice
to the Administrative Agent designate any Lender (in addition to the initial
Issuing Bank) that agrees (in its sole discretion) to act as an Issuing Bank and
is reasonably satisfactory to the Administrative Agent as an Issuing Bank. Each
such additional Issuing Bank shall execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes.
(l)    Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment or extension
occurred (and whether the amount thereof changed), and such Issuing Bank shall
be permitted to issue, amend, renew or extend such Letter of Credit if the
Administrative Agent shall not have advised such Issuing Bank that such
issuance, amendment, renewal or extension would not be in conformity with the
requirements of this Agreement, (B) on each Business Day on which such Issuing
Bank makes any L/C Disbursement, the date of such L/C Disbursement and the
amount of such L/C Disbursement and (C) on any other Business Day, such other
information with respect to the outstanding Letters of Credit issued by such
Issuing Bank as the Administrative Agent shall reasonably request.
Section 2.06    Funding of Borrowings. (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the applicable Borrowing Request;
provided that ABR Revolving Loans and Swingline Borrowings made to finance the
reimbursement of a L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, (A) with respect to any Dollar
Loan, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) with respect to any Alternate Currency Loan, a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of a payment to be made by the
Borrower, (x) with respect to any Dollar Loan, the interest rate applicable to
ABR Loans at such time and (y) with respect to any Alternate Currency Loan, the
interest rate for the applicable currency as set forth in Section 2.13(b) at
such time or Section 2.14, if applicable. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
(b)    The foregoing notwithstanding, the Administrative Agent, in its sole
discretion, may from its own funds make a Revolving Facility Loan on behalf of
the Lenders (including by means of Swingline Loans to the Borrower). In such
event, the applicable Lenders on behalf of whom the Administrative Agent made
the Revolving Facility Loan shall reimburse the Administrative Agent for all or
any portion of such Revolving Facility Loan made on its behalf upon written
notice given to each applicable Lender not later than 2:00 p.m., Local Time, on
the Business Day such reimbursement is requested. The entire amount of interest
attributable to such Revolving Facility Loan for the period from and including
the date on which such Revolving Facility Loan was made on such Lender’s behalf
to but excluding the date the Administrative Agent is reimbursed in respect of
such Revolving Facility Loan by such Lender shall be paid to the Administrative
Agent for its own account.
Section 2.07    Interest Elections. (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, in the case of any Borrowing, the Borrower
may elect to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
In the case of any Borrowing denominated in Dollars, the Borrower may elect to
convert such Borrowing to a different Type as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted into
or continued as Eurocurrency Borrowings.
(a)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telecopy or electronic mail, by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic means to the Administrative Agent of a written Interest
Election Request and signed by the Borrower.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request, relates of the details thereof, and of such Lender’s portion of each
resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a
Borrowing denominated in Dollars, be converted to an ABR Borrowing and (ii) in
the case of a Borrowing denominated in Alternate Currency, subject to Section
2.14, be continued as a Eurocurrency Borrowing with an Interest Period of one
month’s duration. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing denominated in Dollars may be converted
to or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
Section 2.08    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Facility Commitments of each Class shall terminate on
the applicable Maturity Date for such Class.
(a)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided that (i) each reduction of
the Revolving Facility Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 (or, if less, the
remaining amount of the Revolving Facility Commitments of such Class) and
(ii) the Borrower shall not terminate or reduce the Revolving Facility
Commitments of any Class if, after giving effect to any concurrent prepayment of
the Revolving Facility Loans in accordance with Section 2.11 and provision of
any Letter of Credit Support in accordance with Section 2.05(j) or (k), the
Dollar Equivalent of the Revolving Facility Credit Exposure of such Class
(excluding any Letter of Credit for which Letter of Credit Support has been
provided) would exceed the total Revolving Facility Commitments of such Class.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments of any Class under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this
Section 2.08 shall be irrevocable; provided that a notice of termination or
reduction of the Revolving Facility Commitments of any Class delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied and/or rescinded at any time by the Borrower if the
Borrower determines in its sole discretion that any or all of such conditions
will not be satisfied (it being agreed that the Borrower may waive such
condition). Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Revolving Facility Lenders in accordance with their respective Commitments of
such Class.
Section 2.09    Evidence of Debt. (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
(a)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(b)    The entries made in the accounts maintained pursuant to clause (a) or (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(c)    Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, unless otherwise agreed to by the applicable Lender, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).
Section 2.10    Repayment of Loans. (a)  Subject to the other clauses of this
Section, 
(i)    the Borrower hereby unconditionally promises to pay (A) to the
Administrative Agent for the account of each applicable Revolving Facility
Lender the then unpaid principal amount of its Revolving Facility Loan, in the
applicable currency, on the Maturity Date applicable to such Revolving Facility
Loan and (B) to the Administrative Agent for the account of each Swingline
Lender the then unpaid principal amount of each Swingline Loan, in Dollars, made
by such Swingline Lender applicable to any Class of Revolving Facility
Commitments on the earlier of the Maturity Date for such Class and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least five Business Days after such Swingline Loan is
made; provided that, on each date that a Revolving Facility Borrowing is made by
the Borrower, the Borrower shall repay all Swingline Loans then outstanding and
the proceeds of any such Borrowing shall be applied by the Administrative Agent
to repay any Swingline Loans outstanding; and
(ii)    to the extent not previously paid, outstanding Loans shall be due and
payable on the applicable Maturity Date.
(b)    Prior to any prepayment of any Loan under any Facility hereunder, the
Borrower shall select the Borrowing or Borrowings under the applicable Facility
to be prepaid and shall notify the Administrative Agent by telecopy or
electronic mail of such selection not later than 2:00 p.m., Local Time, (i) in
the case of an ABR Borrowing, at least one Business Day before the scheduled
date of such prepayment (or in the case of a Swingline Loan, on the scheduled
date of such prepayment), and (ii) in the case of a Eurocurrency Borrowing, at
least three Business Days before the scheduled date of such prepayment (or, in
each case such shorter period acceptable to the Administrative Agent); provided
that a notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied and/or rescinded at any time by the Borrower
if the Borrower determines in its sole discretion that any or all of such
conditions will not be satisfied (it being agreed that the Borrower may waive
such condition). Each repayment and prepayment of a Borrowing (x) in the case of
the Revolving Facility of any Class, shall be applied to the Revolving Facility
Loans included in the repaid Borrowing such that each Revolving Facility Lender
receives its ratable share of such repayment (based upon the respective
Revolving Facility Credit Exposures of the Revolving Facility Lenders of such
Class at the time of such repayment) and (y) in all other cases, shall be
applied ratably to the Loans included in the repaid Borrowing. All repayments of
Loans shall be accompanied by accrued interest on the amount repaid to the
extent required by Section 2.13(d).
Section 2.11    Optional Prepayment of Loans; Cash Collateralization; Letter of
Credit Support. (a)  The Borrower shall have the right at any time and from time
to time to prepay any Loan in whole or in part, without premium or penalty (but
subject to Section 2.16), in an aggregate principal amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum or,
if less, the amount outstanding, subject to prior notice in accordance with
Section 2.10(b).
(a)    In the event that the aggregate amount of Revolving Facility Credit
Exposure of any Class exceeds the total Revolving Facility Commitments of such
Class (other than as a result of changes in currency exchange rates), the
Borrower shall Cash Collateralize or prepay Revolving Facility Borrowings or
Swingline Borrowings of such Class (or, if no such Borrowings are outstanding,
provide Letter of Credit Support in respect of outstanding Letters of Credit
pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.
(b)    In the event that (x) the Revolving L/C Exposure exceeds the Letter of
Credit Sublimit (other than as a result of changes in currency exchange rates)
or (y) the Revolving L/C Exposure in respect of Letters of Credit issued by any
Issuing Bank exceeds such Issuing Bank’s Letter of Credit Commitment, at the
request of the Administrative Agent or the applicable Issuing Bank, the Borrower
shall provide Letter of Credit Support pursuant to Section 2.05(j) in an amount
equal to such excess.
(c)    If as a result of changes in currency exchange rates, on any Revaluation
Date, (i) the total Revolving Facility Credit Exposure of any Class exceeds 100%
of the total Revolving Facility Commitments of such Class, (ii) the Revolving
L/C Exposure exceeds 105% of the Letter of Credit Sublimit or (iii) the total
Revolving Facility Credit Exposure denominated in Alternate Currency exceeds
105% of the Alternate Currency Sublimit, the Borrower shall, at the request of
the Administrative Agent, within ten (10) days of such Revaluation Date
(A) prepay Revolving Facility Borrowings or Swingline Borrowings or (B) provide
Letter of Credit Support pursuant to Section 2.05(j), in an aggregate amount
such that the applicable exposure does not exceed the applicable commitment,
sublimit or amount set forth above.
Section 2.12    Fees. (a)  The Borrower agrees to pay to each applicable
Revolving Facility Lender (other than any Defaulting Lender), through the
Administrative Agent, on the date that is three Business Days after the last day
of March, June, September and December in each year (beginning with the first
fiscal quarter ending after the Closing Date) and on the date on which the
Revolving Facility Commitments of such Revolving Facility Lender shall be
terminated as provided herein, a commitment fee (a “Commitment Fee”) on the
daily amount of the applicable Available Unused Commitment of such Revolving
Facility Lender during the preceding quarter (or other period commencing with
the Closing Date or ending with the date on which the last of the Commitments of
such Revolving Facility Lender shall be terminated) at a rate equal to the
Applicable Commitment Fee. All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. For the purpose of
calculating any Revolving Facility Lender’s Commitment Fee, the outstanding
Swingline Loans during the period for which such Revolving Facility Lender’s
Commitment Fee is calculated shall be deemed to be zero. The Commitment Fee due
to each Lender shall commence to accrue on the Closing Date and shall cease to
accrue on the date on which the last of the Commitments of such Revolving
Facility Lender shall be terminated as provided herein.
(a)    The Borrower from time to time agrees to pay (i) to each applicable
Revolving Facility Lender of each Class (other than any Defaulting Lender),
through the Administrative Agent, on the date that is three Business Days after
the last day of March, June, September and December of each year and on the date
on which the Revolving Facility Commitments of such Revolving Facility Lender
shall be terminated as provided herein, a fee in Dollars (an “L/C Participation
Fee”) on such Revolving Facility Lender’s Revolving Facility Percentage of the
daily aggregate Revolving L/C Exposure (excluding the portion thereof
attributable to unreimbursed L/C Disbursements) of such Class, during the
preceding quarter (or shorter period commencing with the Closing Date or ending
with the applicable Maturity Date or the date on which the Revolving Facility
Commitments of such Class shall be terminated) at the rate per annum equal to
the Applicable Margin for Eurocurrency Revolving Facility Borrowings of such
Class effective for each day in such period, and (ii) to each Issuing Bank, for
its own account (x) on the date that is three Business Days after the last day
of March, June, September and December of each year and on the date on which the
Revolving Facility Commitments of all the Revolving Facility Lenders shall be
terminated, a fronting fee in respect of each Letter of Credit issued by such
Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 1/8 of 1% per annum of the Dollar Equivalent of the
daily stated amount of such Letter of Credit, plus (y) in connection with the
issuance, amendment or transfer of any such Letter of Credit or any L/C
Disbursement thereunder, such Issuing Bank’s customary documentary and
processing fees and charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.
(b)    The Borrower agrees to pay to the Administrative Agent, for the account
of the Administrative Agent, the agency fees as set forth in the Agency Fee
Letter, as may be amended, restated, supplemented or otherwise modified from
time to time, at the times specified therein (the “Administrative Agent Fees”).
(c)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.
Section 2.13    Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the ABR plus the Applicable Margin.
(a)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate, in the case of Loans denominated in Dollars, or the LIBO
Rate, in the case of Loans denominated in Alternate Currencies, for the Interest
Period in effect for such Borrowing plus the Applicable Margin. The Loans
comprising each Eurocurrency Borrowing denominated in Canadian dollars shall
bear interest at CDOR for the Interest Period in effect for such Borrowing plus
the Applicable Margin.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any Fees or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall, bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
clauses of this Section 2.13 or (ii) in the case of any other overdue amount,
2.00% plus the rate applicable to ABR Loans as provided in clause (a) of this
Section; provided that this clause (c) shall not apply to any Event of Default
that has been waived by the Lenders pursuant to Section 9.08.
(c)    Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, and (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments;
provided that (A) interest accrued pursuant to clause (c) of this Section 2.13
shall be payable on demand, (B) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a Revolving Facility Loan that is an ABR
Loan that is not made in conjunction with a permanent commitment reduction),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (C) in the event of any conversion
of any Eurocurrency Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the ABR shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable ABR, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
Section 2.14    Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:
(i)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or CDOR, as
applicable (including because the LIBO Screen Rate is not available or published
on a current basis) for the applicable currency and such Interest Period; or
(ii)        the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or CDOR, as applicable, for the applicable
currency and such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for the applicable currency and such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telecopy or electronic mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
Dollars to, or continuation of any Borrowing denominated in Dollars as, a
Eurocurrency Borrowing shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing denominated in Dollars, such Borrowing shall be made as an ABR
Borrowing; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted and (iii) any Borrowing Request that requests a Eurocurrency Borrowing
denominated in Alternate Currency shall be ineffective.
(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstance set forth
in Section 2.14(a)(i) has arisen and such circumstance is unlikely to be
temporary or (ii) the circumstance set forth in Section 2.14(a)(i) has not
arisen but either (w) the supervisor for the administrator of the LIBO Rate or
CDOR, as applicable, has made a public statement that the administrator of the
LIBO Screen Rate or CDOR, as applicable, is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate or CDOR, as
applicable), (x) the administrator of the LIBO Screen Rate or CDOR, as
applicable, has made a public statement identifying a specific date after which
the LIBO Screen Rate or CDOR, as applicable, will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate or CDOR, as applicable), (y) the
supervisor for the administrator of the LIBO Screen Rate or CDOR, as applicable,
has made a public statement identifying a specific date after which the LIBO
Screen Rate or CDOR, as applicable, will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the LIBO Screen Rate or
CDOR, as applicable, or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate or CDOR, as applicable, may no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the LIBO
Rate or CDOR, as applicable, that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 9.08, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this paragraph, only to the extent the LIBO Screen Rate for the
applicable currency (or CDOR) and such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective, (y) if any
Borrowing Request requests a Eurocurrency Borrowing denominated in Dollars, such
Borrowing shall be made as an ABR Borrowing and (z) any Borrowing Request that
requests a Eurocurrency Borrowing denominated in Alternate Currency shall be
ineffective and the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the LIBO Screen Rate or CDOR, as
applicable, as provided in this Section 2.14.
Section 2.15    Increased Costs. (a)  If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or Issuing
Bank;
(ii)    subject any Lender, the Issuing Bank or the Administrative Agent to any
Tax with respect to any Loan Document or any Loan made by it (other than (i)
Indemnified Taxes or Other Taxes indemnifiable under Section 2.17 or (ii)
Excluded Taxes); or
(iii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting to or
maintaining any Eurocurrency Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, the Administrative Agent or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender, the
Administrative Agent or Issuing Bank hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender, the Administrative
Agent or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender, the Administrative Agent or Issuing Bank, as applicable,
for such additional costs incurred or reduction suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower shall pay to such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in clause (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error;
provided that any such certificate claiming amounts described in clause (x) or
(y) of the definition of “Change in Law” shall, in addition, state the basis
upon which such amount has been calculated and certify that such Lender’s or
Issuing Bank’s demand for payment of such costs hereunder, and such method of
allocation is not inconsistent with its treatment of other borrowers which, as a
credit matter, are similarly situated to the Borrower and which are subject to
similar provisions. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 2.15 shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section 2.15
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or Issuing Bank, as applicable, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.
Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, (other than due
to the default of a Defaulting Lender, if applicable) convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, or (e) the redenomination of any
Eurocurrency Loan pursuant to Section 1.05 other than on the last day of the
Interest Period applicable thereto, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate, in the case of Loans denominated in Dollars, or the LIBO Rate, in the case
of Loans denominated in Alternate Currencies, that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue a Eurocurrency Loan, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars or any Alternate Currency, as applicable, of a comparable
amount and period from other banks in the Eurocurrency market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
Section 2.17    Taxes. (a)  Any and all payments made by or on account of any
obligation of any Loan Party under this Agreement or any other Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes, except as required by applicable Requirements of Law. If
a Loan Party, the Administrative Agent or any other applicable withholding agent
shall be required by applicable Requirement of Law to deduct or withhold any
Taxes from such payments, then (i) the applicable withholding agent shall make
such deductions or withholdings as determined in the good faith discretion of
the applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after all required deductions and withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 2.17) the Administrative Agent or any Lender, as
applicable, receives an amount equal to the sum it would have received had no
such deductions or withholdings been made. As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority as provided in
this Section 2.17, the applicable Loan Party shall deliver to the Administrative
Agent a copy of a receipt issued by such Governmental Authority evidencing such
payment, a copy of any return required by applicable Requirements of Law to
report such payment or other evidence of such payment reasonably satisfactory to
the Administrative Agent.
(a)    The Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable Requirements of Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(b)    The Loan Parties shall jointly and severally indemnify and hold harmless
the Administrative Agent and each Lender within 15 Business Days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
imposed on the Administrative Agent or such Lender, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth the basis
and calculation of the amount of such payment or liability delivered to such
Loan Party by a Lender or the Administrative Agent (as applicable) on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.
(c)    Each Lender shall deliver to the Borrower and the Administrative Agent,
at such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not any payments made hereunder or under any other Loan Document are
subject to withholding of Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, any such withholding of Taxes in respect of any
payments to be made to such Lender by any Loan Party pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. In addition, any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding any
other provision of this Section 2.17(d), a Lender shall not be required to
deliver any documentation or other information requested by the Borrower if such
Lender is not legally eligible to do so.
(d)    Without limiting the generality of Section 2.17(d), each Foreign Lender
with respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:
(i)    deliver to the Borrower and the Administrative Agent, prior to the date
on which the first payment to the Foreign Lender is due under any Loan Document
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), two copies of (A) in the case of a Foreign Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, United
States Internal Revenue Service Form W-8BEN or IRS Form W-8BEN-E (or any
applicable successor form) together with a certificate substantially in the form
of Exhibit G hereto (such certificate, the “Non-Bank Tax Certificate”)
certifying that such Foreign Lender is not a bank for purposes of Section 881(c)
of the Code, is not a “10-percent shareholder” (within the meaning of Section
871(h)(3)(B) of the Code) of the Borrower and is not a CFC related to the
Borrower (within the meaning of Section 864(d)(4) of the Code), and that the
interest payments in question are not effectively connected with the conduct by
such Lender of a trade or business within the United States of America, (B)
Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any applicable
successor form), in each case properly completed and duly executed by such
Foreign Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax on payments by the Borrower under any Loan Document, (C)
Internal Revenue Service Form W-8IMY (or any applicable successor form) and all
necessary attachments (including the forms described in clauses (A) and (B)
above, provided that, if the Foreign Lender is a partnership and one or more of
the partners is claiming the portfolio interest exemption, the Non-Bank Tax
Certificate may be provided by such Foreign Lender on behalf of such partners)
or (D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(ii)    deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification (or any applicable successor form) promptly
after any such form or certification previously delivered by it expires or
becomes obsolete, inaccurate or invalid, and from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent.
Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.
In addition, the Administrative Agent that is a United States person as defined
in Section 7701(a)(3) of the Code shall deliver to the Borrower that is a United
States person as defined in Section 7701(a)(3) of the Code (x) prior to the date
on which the first payment by the Borrower is due hereunder, two copies of a
properly completed and executed IRS Form W-9 certifying its exemption from U.S.
federal backup withholding, and (y) promptly after any such previously delivered
form expires or becomes obsolete, inaccurate or invalid two further copies of
such documentation.
(e)    If any Lender or the Administrative Agent, as applicable, determines, in
its sole discretion, that it has received a refund of an Indemnified Tax or
Other Tax for which a payment has been made by a Loan Party pursuant to this
Agreement or any other Loan Document, which refund in the good faith judgment of
such Lender or the Administrative Agent, as the case may be, is attributable to
such payment made by such Loan Party, then the Lender or the Administrative
Agent, as the case may be, shall reimburse the Loan Party for such amount (net
of all reasonable out-of-pocket expenses of such Lender or the Administrative
Agent, as the case may be, and without interest other than any interest received
thereon from the relevant Governmental Authority with respect to such refund) as
the Lender or Administrative Agent, as the case may be, determines in its sole
discretion to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any Taxes imposed on the refund) than it would have been in if the Indemnified
Tax or Other Tax giving rise to such refund had not been imposed in the first
instance; provided that the Loan Party, upon the request of the Lender or the
Administrative Agent agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender or the Administrative Agent in the event
the Lender or the Administrative Agent is required to repay such refund to such
Governmental Authority. In such event, such Lender or the Administrative Agent,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund to the extent such notice or evidence has been received from the
relevant Governmental Authority (provided that such Lender or the Administrative
Agent may delete any information therein that it deems confidential). A Lender
or the Administrative Agent shall claim any refund that it determines is
available to it, unless it concludes in its sole discretion that it would be
adversely affected by making such a claim. No Lender nor the Administrative
Agent shall be obliged to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
in connection with this clause (f) or any other provision of this Section 2.17.
(f)    If the Borrower determines that a reasonable basis exists for contesting
an Indemnified Tax or Other Tax for which a Loan Party has paid additional
amounts or indemnification payments, each affected Lender or the Administrative
Agent, as the case may be, shall use commercially reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. The Borrower shall indemnify and hold each Lender and the
Administrative Agent harmless against any out-of-pocket expenses incurred by
such person in connection with any request made by the Borrower pursuant to this
Section 2.17(g). Nothing in this Section 2.17(g) shall obligate any Lender or
the Administrative Agent to take any action that such person, in its sole
judgment, determines may result in a material detriment to such person.
(g)    Each U.S. Lender shall deliver to the Borrower and the Administrative
Agent two Internal Revenue Service Forms W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such U.S. Lender is exempt
from United States federal backup withholding (i) prior to the date on which the
first payment to the such U.S. Lender is due under any Loan Document, (ii) as
soon as practicable after such form expires or becomes obsolete, inaccurate or
invalid, and (iii) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent.
(h)    If a payment made to any Lender or the Administrative Agent under this
Agreement or any other Loan Document would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender or the Administrative Agent were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender or the Administrative Agent shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine whether such Lender has or has not complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this Section 2.17(i),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(i)    The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.
For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the term “applicable Requirement of Law” includes FATCA.
Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Sections 2.15, 2.16 or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Except as otherwise expressly provided
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. With respect to any Letter of Credit,
all payments made under the Loan Documents shall be made in Dollars (except,
with respect to any Alternate Currency Letters of Credit, to the extent payments
thereunder are required to be provided in any Alternate Currency). With respect
to any Borrowing or any amounts related thereto, except as otherwise expressly
set forth herein, all payments made under the Loan Documents shall be made in
the currency or the related Borrowing. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
(a)    Subject to Section 7.02, if at any time insufficient funds are received
by and available to the Administrative Agent from the Borrower to pay fully all
amounts of principal, unreimbursed L/C Disbursements, interest and fees then due
from the Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (ii) second, towards payment of principal of Swingline
Loans and unreimbursed L/C Disbursements then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed L/C Disbursements then due to such parties, and
(iii) third, towards payment of principal then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
(b)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of, or interest on, any
of its Revolving Facility Loans or participations in L/C Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Facility Loans and
participations in L/C Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender entitled to receive the
same proportion of such payment, then the Lender receiving such greater
proportion shall purchase participations in the Revolving Facility Loans and
participations in L/C Disbursements and Swingline Loans of such other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
all such Lenders ratably in accordance with the principal amount of each such
Lender’s respective Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans and accrued interest thereon; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this clause (c) shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant.
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06, or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Section 2.19    Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment. Nothing in this Section shall affect or postpone any of the
Obligations or the rights of any Lender pursuant to Section 2.17(a).
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require any such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if in respect of any
Revolving Facility Commitment or Revolving Facility Loan, the Swingline Lender
and each Issuing Bank), which consent, in each case, shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. Nothing in this Section 2.19 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender. No action by or consent of the removed Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment, the Borrower, Administrative Agent, such removed Lender and
the replacement Lender shall otherwise comply with Section 9.04, provided that
if such removed Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 shall not be required
to effect such assignment.
(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.08 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to (and any such
Non-Consenting Lender agrees that it shall, upon the Borrower’s request) assign
its Loans and its Commitments (or, at the Borrower’s option, the Loans and
Commitments under the Facility that is the subject of the proposed amendment,
waiver, discharge or termination) hereunder to one or more assignees reasonably
acceptable to (i) the Administrative Agent and (ii) the Swingline Lender and the
Issuing Bank; provided that: (a) all Loan Obligations of the Borrower owing to
such Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon and the replacement Lender or the Borrower shall pay any amount required
by Section 2.11 as if such assignment constituted a prepayment of the assigning
Lender’s Loans and (c) the replacement Lender shall grant its consent with
respect to the applicable proposed amendment, waiver, discharge or termination.
No action by or consent of the Non-Consenting Lender shall be necessary in
connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment, the Borrower, Administrative Agent, such Non-Consenting Lender and
the replacement Lender shall otherwise comply with Section 9.04; provided that,
if such Non-Consenting Lender does not comply with Section 9.04 within one
Business Day after the Borrower’s request, compliance with Section 9.04 shall
not be required to effect such assignment.
Section 2.20    Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for any Lender or its applicable
lending office to make or maintain any Eurocurrency Loans, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligations of such Lender to make or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurocurrency Borrowings shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), either convert all Eurocurrency Borrowings of such Lender to ABR
Borrowings (in the case of any such Borrowings denominated in Dollars) or prepay
(in the case of any such Borrowing denominated in Alternate Currency), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
Section 2.21    Incremental Commitments; Other Revolving Loans. (a)  The
Borrower may, by written notice to the Administrative Agent from time to time,
request Incremental Revolving Facility Commitments, in an amount not to exceed
the Incremental Amount at the time such Incremental Commitments are established
from one or more Incremental Revolving Facility Lenders (which may include any
existing Lender) willing to provide such Incremental Revolving Facility
Commitments, as the case may be, in their own discretion; provided that each
Incremental Revolving Facility Lender providing a commitment to make revolving
loans shall be subject to the approval of the Administrative Agent and, to the
extent the same would be required for an assignment under Section 9.04, the
Issuing Banks and the Swingline Lender (which approvals shall not be
unreasonably delayed or withheld). Such notice shall set forth (i) the amount of
the Incremental Revolving Facility Commitments being requested (which shall be
in minimum increments of $5,000,000 and a minimum amount of $10,000,000, or
equal to the remaining Incremental Amount or, in each case, such lesser amount
approved by the Administrative Agent), (ii) the date on which such Incremental
Revolving Facility Commitments are requested to become effective, and
(iii) whether such Incremental Revolving Facility Commitments are to be
(x) commitments to make additional Revolving Facility Loans on the same terms as
the Initial Revolving Loans or (y) commitments to make revolving loans with
pricing terms, final maturity dates, participation in mandatory prepayments or
commitment reductions and/or other terms different from the Initial Revolving
Loans (“Other Incremental Revolving Loans”).
(a)    The Borrower and each Incremental Revolving Facility Lender shall execute
and deliver to the Administrative Agent an Incremental Assumption Agreement and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Revolving Facility Commitment of such Incremental
Revolving Facility Lender. Each Incremental Assumption Agreement shall specify
the terms of the applicable Incremental Revolving Facility Commitments; provided
that:
(i)    any commitments to make the additional Initial Revolving Loans shall have
the same terms as the Initial Revolving Loans made pursuant to the Revolving
Facility Commitments in effect on the Closing Date,
(ii)    the Other Incremental Revolving Loans shall be unsecured (or secured by
cash collateral on substantially the same terms as those set forth herein) and
shall rank pari passu in right of payment with the Initial Revolving Loans,
(iii)    the final maturity date of any Other Incremental Revolving Loans shall
be no earlier than the Maturity Date with respect to the Initial Revolving Loans
and, except as to pricing, final maturity date, participation in prepayments and
commitment reductions, shall have (x) substantially similar terms as the Initial
Revolving Loans or (y) such other terms (including as to guarantees) as shall be
reasonably satisfactory to the Administrative Agent,
(iv)    the Other Incremental Revolving Loans may participate on a pro rata
basis or a less than pro rata basis (but not a greater than pro rata basis) than
the Initial Revolving Loans in (x) any prepayment or commitment reduction
hereunder and (y) any Borrowing at the time such Borrowing is made,
(v)    there shall be no obligor in respect of any Incremental Revolving
Facility Commitments that is not a Loan Party, and
(vi)    no Lender shall be obligated to provide an Incremental Commitment as a
result of any such request by the Borrower, and, until such time, if any, as
such Lender has agreed in its sole discretion to provide an Incremental
Commitment and executed and delivered to the Administrative Agent an Incremental
Assumption Agreement as provided in clause (b) of this Section 2.21, such Lender
shall not be obligated to fund any Incremental Revolving Loans.
Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental
Revolving Facility Commitments evidenced thereby as provided for in
Section 9.08(e). Any amendment to this Agreement or any other Loan Document that
is necessary to effect the provisions of this Section 2.21 and any such
collateral and other documentation shall be deemed “Loan Documents” hereunder
and may be memorialized in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.
(b)    Notwithstanding the foregoing, no Incremental Revolving Facility
Commitment shall become effective under this Section 2.21 unless (i) on the date
of such effectiveness, to the extent required by the relevant Incremental
Assumption Agreement, the conditions set forth in clauses (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Responsible
Officer of the Borrower or of its general partner, as applicable, and (ii) the
Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date under Section 4.02 and such additional customary documents and
filings as the Administrative Agent may reasonably request to assure that the
Revolving Facility Loans in respect of Incremental Revolving Facility
Commitments are secured by the Collateral, to the extent applicable, ratably
with one or more Classes of then-existing Revolving Facility Loans.
(c)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Revolving Facility Loans in respect of Incremental Revolving Facility
Commitments (other than Other Incremental Revolving Loans), when originally
made, are included in each Borrowing of the applicable Class of outstanding
Revolving Facility Loans on a pro rata basis. The Borrower agrees that
Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR Loans
reasonably required by the Administrative Agent to effect the foregoing.
(d)    Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (e) through
(i) of this Section 2.21), pursuant to one or more offers made from time to time
by the Borrower to all Lenders of any Class of any Revolving Facility
Commitments, on a pro rata basis (based on the aggregate outstanding Revolving
Facility Commitments under such Revolving Facility, as applicable) and on the
same terms (“Pro Rata Extension Offers”), the Borrower is hereby permitted to
consummate transactions with individual Lenders from time to time to extend the
maturity date of such Lender’s Loans and/or Commitments of such Class and to
otherwise modify the terms of such Lender’s Loans and/or Commitments of such
Class pursuant to the terms of the relevant Pro Rata Extension Offer (including,
without limitation, increasing the interest rate or fees payable in respect of
such Lender’s Loans and/or Commitments and/or modifying the amortization
schedule in respect of such Lender’s Loans). For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentence shall mean that all
of the Revolving Facility Commitments of such Facility are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same. Any such extension (an
“Extension”) agreed to between the Borrower and any such Lender (an “Extending
Lender”) will be established under this Agreement by implementing a Revolving
Facility Commitment for such Lender (such extended Revolving Facility
Commitment, an “Extended Revolving Facility Commitment”, and the Loans
thereunder, the “Extended Revolving Loans”). Each Pro Rata Extension Offer shall
specify the date on which the Borrower proposes that the Extended Revolving
Facility Commitment be made, which shall be a date not earlier than five
Business Days after the date on which notice is delivered to the Administrative
Agent (or such shorter period agreed to by the Administrative Agent in its
reasonable discretion).
(e)    The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Revolving Facility Commitments of such Extending Lender. Each
Incremental Assumption Agreement shall specify the terms of the Extended
Revolving Facility Commitments; provided that (i) except as to interest rates,
fees, any other pricing terms, participation in prepayments and commitment
reductions and final maturity (which shall, subject to clause (ii) of this
proviso, be determined by the Borrower and set forth in the Pro Rata Extension
Offer), any Extended Revolving Facility Commitment shall have (x) the same terms
as an existing Class of Revolving Facility Commitments or (y) have such other
terms as shall be reasonably satisfactory to the Administrative Agent, (ii) any
Extended Revolving Facility Commitments may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) than the
Initial Revolving Loans in any prepayment or commitment reduction hereunder,
(iii) no Lender shall be obligated to provide Extended Revolving Facility
Commitments as a result of any such request by the Borrower, and, until such
time, if any, as such Lender has agreed in its sole discretion to provide
Extended Revolving Facility Commitments and executed and delivered to the
Administrative Agent an Incremental Assumption Agreement as provided in this
clause (f) of this Section 2.21, such Lender shall not be obligated to provide
or fund any Extended Revolving Facility Commitments. Upon the effectiveness of
any Incremental Assumption Agreement, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Revolving Facility Commitments evidenced thereby as provided for in
Section 9.08(e). Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto. If provided in any
Incremental Assumption Agreement with respect to any Extended Revolving Facility
Commitments, and with the consent of each Swingline Lender and Issuing Bank,
participations in Swingline Loans and Letters of Credit shall be reallocated to
lenders holding such Extended Revolving Facility Commitments in the manner
specified in such Incremental Assumption Agreement, including upon effectiveness
of such Extended Revolving Facility Commitment or upon or prior to the maturity
date for any Class of Revolving Facility Commitments.
(f)    Upon the effectiveness of any such Extension, such Extending Lender’s
Revolving Facility Commitment (or applicable portion thereof) will be
automatically designated an Extended Revolving Facility Commitment. For purposes
of this Agreement and the other Loan Documents, if such Extending Lender is
extending a Revolving Facility Commitment, such Extending Lender will be deemed
to have a Revolving Facility Commitment having the terms of such Extended
Revolving Facility Commitment.
(g)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including, without limitation, this Section 2.21),
(i) the aggregate amount of Extended Revolving Facility Commitments will not be
included in the calculation of the Incremental Amount, (ii) no Extended
Revolving Facility Commitment is required to be in any minimum amount or any
minimum increment, (iii) any Extending Lender may extend all or any portion of
its Revolving Facility Commitment pursuant to one or more Pro Rata Extension
Offers (subject to applicable proration in the case of over participation)
(including the extension of any Extended Revolving Facility Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Revolving Facility Commitment
implemented thereby, (v) no consent of any Lender shall be required to
effectuate an Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans and/or Commitments (or a
portion thereof), which consent will be in each Lender’s sole discretion, (vi)
all Extended Revolving Facility Commitments and all obligations in respect
thereof shall be Loan Obligations of the relevant Loan Parties under this
Agreement and the other Loan Documents, shall be unsecured (or secured by cash
collateral on substantially the same terms as those set forth herein) and shall
rank pari passu in right of payment with the other Loan Obligations of the
Administrative Agent, the Issuing Banks and the Lenders, (vii) no Issuing Bank
or Swingline Lender shall be obligated to provide Swingline Loans or issue
Letters of Credit under such Extended Revolving Facility Commitments unless it
shall have consented thereto, and (viii) there shall be no obligor in respect of
any such Extended Revolving Facility Commitments that is not a Loan Party.
(h)    Each Extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Extension Offer; provided that the Borrower shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.
(i)    Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clause (j) through
(m) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional Facilities providing for
revolving commitments (“Replacement Revolving Facility Commitments” and the
revolving loans thereunder, “Replacement Revolving Loans”), which replace in
whole or in part any Class of Revolving Facility Commitments under this
Agreement. Each such notice shall specify the date (each, a “Replacement
Revolving Facility Effective Date”) on which the Borrower proposes that the
Replacement Revolving Facility Commitments shall become effective, which shall
be a date not less than five Business Days after the date on which such notice
is delivered to the Administrative Agent (or such shorter period agreed to by
the Administrative Agent in its reasonable discretion); provided that:
(i) before and after giving effect to the establishment of such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date, each of the conditions set forth in Section 4.01 shall be satisfied to the
extent required by the relevant Incremental Assumption Agreement governing such
Replacement Revolving Facility Commitments; (ii) after giving effect to the
establishment of any Replacement Revolving Facility Commitments and any
concurrent reduction in the aggregate amount of any other Revolving Facility
Commitments, the aggregate amount of Revolving Facility Commitments shall not
exceed the aggregate amount of the Revolving Facility Commitments outstanding
immediately prior to the applicable Replacement Revolving Facility Effective
Date; (iii) no Replacement Revolving Facility Commitments shall have a final
maturity date (or require commitment reductions or amortizations) prior to the
Maturity Date in effect at the time of incurrence for the Revolving Facility
Commitments being replaced; (iv) all other terms applicable to such Replacement
Revolving Facility (other than provisions relating to (x) fees, interest rates
and other pricing terms and prepayment and commitment reduction and optional
redemption terms which, subject to clause (iii) above and clause (vi) below,
shall be as agreed between the Borrower and the Lenders providing such
Replacement Revolving Facility Commitments and (y) the amount of any letter of
credit sublimit and swingline commitment under such Replacement Revolving
Facility, which shall be as agreed between the Borrower, the Lenders providing
such Replacement Revolving Facility Commitments, the Administrative Agent and
the replacement issuing bank and replacement swingline lender, if any, under
such Replacement Revolving Facility Commitments) taken as a whole shall be
substantially similar to, or not materially less favorable to the Borrower and
its Subsidiaries than, the terms, taken as a whole, applicable to the Initial
Revolving Loans (except to the extent such covenants and other terms apply
solely to any period after the latest Maturity Date in effect at the time of
incurrence or are otherwise reasonably acceptable to the Administrative Agent);
(v) there shall be no obligor in respect of such Replacement Revolving Facility
that is not a Loan Party; (vi) the Replacement Revolving Facility Commitments
may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) than the Initial Revolving Loans in (x) any
prepayment or commitment reduction hereunder and (y) any Borrowing at the time
such Borrowing is made and (vii) no Lender shall be obligated to provide a
Replacement Revolving Facility Commitment as a result of any such request by the
Borrower, and, until such time, if any, as such Lender has agreed in its sole
discretion to provide a Replacement Revolving Facility Commitment and executed
and delivered to the Administrative Agent an Incremental Assumption Agreement as
provided in clause (l) of this Section 2.21, such Lender shall not be obligated
to provide or fund any Replacement Revolving Facility Commitments.
(j)    The Borrower may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.
(k)    On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit and Swingline Loans under such Replacement Revolving Facility
Commitments of such Class then outstanding on such Replacement Revolving
Facility Effective Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Replacement Revolving Loans and
participations of such Replacement Revolving Facility Commitments of such Class
will be held by the Lenders thereunder ratably in accordance with their
Replacement Revolving Facility Commitments.
(l)    For purposes of this Agreement and the other Loan Documents, if a Lender
is providing a Replacement Revolving Facility Commitment, such Lender will be
deemed to have a Revolving Facility Commitment having the terms of such
Replacement Revolving Facility Commitment. Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document (including
without limitation this Section 2.21), (i) the aggregate amount of Replacement
Revolving Facility Commitments will not be included in the calculation of the
Incremental Amount, (ii) no Replacement Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (iii) there shall
be no condition to any incurrence of any Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in
clauses (j) or (l) above, as applicable, and (iv) all Replacement Revolving
Facility Commitments and all obligations in respect thereof shall be Loan
Obligations under this Agreement and the other Loan Documents, shall be
unsecured (or secured by cash collateral on substantially the same terms as
those set forth herein) and shall rank pari passu in right of payment with the
other Loan Obligations.
(m)    Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Revolving Loans, to the extent the last date
of Interest Periods for multiple Eurocurrency Borrowings under the Revolving
Facility fall on the same day, such Eurocurrency Borrowings shall be considered
a single Eurocurrency Borrowing and (ii) the initial Interest Period with
respect to any Eurocurrency Borrowing of Incremental Revolving Loans may, at the
Borrower’s option, be of a duration of a number of Business Days that is less
than one month, and the Adjusted LIBO Rate with respect to such initial Interest
Period shall be the same as the Adjusted LIBO Rate applicable to any
then-outstanding Eurocurrency Borrowing in the same currency as the Borrower may
direct, so long as the last day of such initial Interest Period is the same as
the last day of the Interest Period with respect to such outstanding
Eurocurrency Borrowing.
Section 2.22    Defaulting Lender. (a)  Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder,
third, to provide Letter of Credit Support for the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.05(j), fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) provide Letter of Credit Support for the Issuing Banks’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.05(j),
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, Issuing Bank or Swingline Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to provide
Letter of Credit Support pursuant to this Section 2.22 shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender
(B)    Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Letter of Credit Support.
(C)    With respect to any Commitment Fee or L/C Participation Fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and the Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank’s or the Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective pro rata Commitments
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.01 are satisfied at
the time of such reallocation and (y) such reallocation does not cause the
aggregate Revolving Facility Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Facility Commitment. Subject to
Section 9.23, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Letter of Credit Support; Repayment of Swingline Loans. If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, within three (3) Business Days following the
written request of the (i) Administrative Agent or (ii) the Swingline Lender or
any Issuing Bank, as applicable (with a copy to the Administrative Agent),
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, provide Letter of Credit Support for the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.05(j).
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to provision of any Letter of Credit Support), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Facility Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with their Revolving Facility Commitments (without
giving effect to Section 2.22(a)(iv)), whereupon such Lender shall be deemed to
no longer be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided further that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Banks shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
Section 2.23    Grant of Security. Each Loan Party hereby grants a security
interest in the Collateral to the Administrative Agent, for the benefit of the
applicable Lender Parties (or, in the case of that portion of the Collateral
constituting Letter of Credit Support for Continuing Letters of Credit, to the
applicable Issuing Bank, for the benefit of such Issuing Bank).
ARTICLE III    

Representations and Warranties
On the date of each Credit Event, the Borrower represents and warrants to each
of the Lenders that:
Section 3.01    Financial Condition. The audited statement of financial
condition and statement of operations of the Public Company and its consolidated
subsidiaries as at December 31, 2017 reported by Deloitte & Touche LLP have been
prepared in accordance with GAAP.
Section 3.02    No Change. Since December 31, 2017, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.
Section 3.03    Existence; Compliance with Law. Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, incorporation or registration (to the extent
“good standing” has substantive legal meaning in such jurisdiction), (b) has the
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification (to the extent “good standing” has substantive legal
meaning in such jurisdiction), except to the extent not reasonably expected to
have a Material Adverse Effect and (d) is in compliance with all Requirements of
Law (including ERISA) except to the extent that the failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
Section 3.04    Power; Authorization; Enforceable Obligations. Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except consents, authorizations, filings and notices which
(i) have been obtained or made and are in full force and effect or (ii) the
failure to obtain or to be in full force and effect would not result in a
Material Adverse Effect. Each Loan Document has been duly executed and delivered
on behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
Section 3.05    No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any Requirement of Law or any contractual
obligation or Organizational Document of any Loan Party and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
contractual obligation or Organizational Document (other than Permitted Liens)
except to the extent not reasonably expected to have a Material Adverse Effect.
As of the Closing Date, no Requirement of Law, Organizational Document or
contractual obligation applicable to any Loan Party would reasonably be expected
to have a Material Adverse Effect.
Section 3.06    Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Loan Party, threatened by or against or affecting any Group Member or
against any of their respective properties or revenues (including the income
from fees) (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that would reasonably be
expected to have a Material Adverse Effect.
Section 3.07    No Default. No Group Member is in default under or with respect
to any of its contractual obligations in any respect that would reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
Section 3.08    Taxes. Each Group Member has filed or caused to be filed all
material federal, state and other tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been provided on the books of the relevant Group Member in
accordance with GAAP), except in each case as would not reasonably be expected
to have a Material Adverse Effect.
Section 3.09    Federal Reserve Regulations. No part of the proceeds of any
Loans will be used (a) for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the Board or (b) for any purpose that violates
the provisions of Regulation T, Regulation U or Regulation X of the Board.
Section 3.10    ERISA. No Group Member has any direct or contingent obligation
or liability under any employee benefit plan or program or otherwise in respect
of ERISA or the rules and regulations thereunder that would reasonably be
expected to have a Material Adverse Effect.
Section 3.11    Investment Company Act. No Loan Party is or is required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
Section 3.12    Information. (a) No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other certificate furnished by or on behalf of any Loan Party to the
Administrative Agent, any Issuing Bank or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, when taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. Any
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.
(b) As of the Closing Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all material respects.
Section 3.13    Use of Proceeds. The Borrower will use the proceeds of the
Loans, and may request the issuance of Letters of Credit, (a) to refinance all
obligations under the Existing Credit Agreement, (b) to pay fees and expenses
associated with the Transactions and (c) for working capital and general
corporate purposes (including, without limitation, for any acquisitions of
Equity Interests or other assets not prohibited by this Agreement).
Section 3.14    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
The Borrower has implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with applicable
Anti-Corruption Laws, applicable Anti-Money Laundering Laws and applicable
Sanctions laws, and the Borrower, its Subsidiaries and their respective officers
and directors, and to the knowledge of the Borrower its employees and agents,
are in compliance with applicable Anti-Corruption Laws, applicable Anti-Money
Laundering Laws and applicable Sanctions laws in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower being designated as a Sanctioned Person. None of (a) the
Borrower, any Subsidiary or any of their respective directors or officers, or
(b) to the knowledge of the Borrower, any employee or agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Loan or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law, applicable Anti-Money Laundering
Law or applicable Sanctions law.


ARTICLE IV    

Conditions of Lending
The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue, amend, extend or renew Letters of
Credit or increase the stated amounts of Letters of Credit hereunder (each, a
“Credit Event”) are subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions:
Section 4.01    All Credit Events. On the date of each Borrowing and each
issuance, amendment, extension or renewal of a Letter of Credit:
(a)    In the case of a Borrowing, the Administrative Agent shall have received
a Borrowing Request (to the extent required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03)) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by
Section 2.05(b).
(b)    In the case of each Credit Event (but, with respect to a Borrowing of any
Incremental Revolving Loan, Extended Revolving Loan or Replacement Revolving
Loan, only to the extent required by the applicable Incremental Assumption
Agreement), the representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects as of such date (it being
understood that any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects on such date) (other than an amendment, extension or
renewal of a Letter of Credit without any increase in the stated amount of such
Letter of Credit), with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).
(c)    In the case of each Credit Event (but, with respect to a Borrowing of any
Incremental Revolving Loan, Extended Revolving Loan or Replacement Revolving
Loan, only to the extent required by the applicable Incremental Assumption
Agreement), at the time of and immediately after such Credit Event (other than
an amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, no Event of Default
or Default shall have occurred and be continuing.
(d)    Each Credit Event (but, with respect to a Borrowing of any Incremental
Revolving Loan, Extended Revolving Loan or Replacement Revolving Loan, only to
the extent required by the applicable Incremental Assumption Agreement) shall be
deemed to constitute a representation and warranty by the Borrower on the date
of such Credit Event as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.
(e)    All principal accrued and unpaid interest, and other amounts then due and
owing under the Existing Credit Agreement shall have been or shall substantially
contemporaneously be, paid in full and all commitments thereunder shall have
been, or shall substantially contemporaneously be, terminated.
(f)    To the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least three Business Days prior to the
Closing Date, any Lender that has requested, in a written notice to the Borrower
at least four Business Days prior to the Closing Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (f) shall be deemed to be satisfied).
Section 4.02    First Credit Event. On or prior to the Closing Date:
(a)    The Administrative Agent (or its counsel) shall have received from each
of the Loan Parties, initial Issuing Bank and the Lenders (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include delivery
of a signed signature page of this Agreement by facsimile or other means of
electronic transmission (e.g., “pdf”)) that such party has signed a counterpart
of this Agreement.
(b)    The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of (x) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special counsel for the Loan Parties, (y) Walkers,
special Cayman Islands counsel for the Loan Parties and (z) Dyrud Law LP,
special Anguilla counsel for the Loan Parties, each (A) dated the Closing Date,
(B) addressed to the Administrative Agent, the Lenders and each Issuing Bank on
the Closing Date and (C) in form and substance reasonably satisfactory to the
Administrative Agent, covering such matters relating to the Loan Documents as
the Administrative Agent shall reasonably request.
(c)    The Administrative Agent shall have received, in the case of each Loan
Party:
(i)    a copy of the certificate or articles of incorporation, memorandum of
association, certificate of limited partnership, certificate of registration of
exempted limited partnership, certificate of formation, exempted limited
partnership agreement, or other equivalent constituent and governing documents,
including all amendments thereto, of such Loan Party, (1) certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, or (2) if such certification is not available
in the applicable jurisdiction, otherwise certified by the Secretary or
Assistant Secretary or similar officer of such Loan Party or (in the case of any
Loan Party that is a limited partnership) its general partner, as applicable,
(ii)    a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),
(iii)    a certificate of the Secretary or Assistant Secretary or similar
officer of such Loan Party or (in the case of any Loan Party that is a limited
partnership) of its general partner, as applicable, dated the Closing Date and
certifying:
(1)    that attached thereto is a true and complete copy of the by-laws (or
memorandum and articles of association, partnership agreement, exempted limited
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (2) below,
(2)    that attached thereto is a true and complete copy of resolutions (or
equivalent documentation) duly adopted by the Board of Directors (or equivalent
governing body) of such Loan Party (or its managing general partner or managing
member) authorizing the execution, delivery and performance of the Loan
Documents dated as of the Closing Date to which such person is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
(or equivalent documentation) have not been modified, rescinded or amended and
are in full force and effect on the Closing Date,
(3)    that the certificate or articles of incorporation, memorandum of
association, certificate of limited partnership, certificate of registration of
exempted limited partnership, articles of incorporation, certificate of
formation, exempted limited partnership agreement or other equivalent
organizational documents of such Loan Party has not been amended since the date
of the last amendment thereto as disclosed pursuant to clause (i) above
(4)    as to the incumbency and specimen signature of each officer of the Loan
Party or (in the case of any Loan Party that is a limited partnership) of its
general partner, as applicable, executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party, and
(5)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.
(d)    The Administrative Agent shall have received all fees payable thereto or
to any Lender or Joint Lead Arranger on or prior to the Closing Date and, to the
extent invoiced, all other amounts due and payable pursuant to the Loan
Documents on or prior to the Closing Date, including, to the extent invoiced at
least three Business Days prior to the Closing Date, reimbursement or payment of
all reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of Simpson Thacher & Bartlett LLP) required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document;
(e)    The Administrative Agent shall have received a certificate of a Financial
Officer of the Borrower or its general partner setting forth reasonably detailed
calculations showing the EBITDA of the Group Members for the four fiscal
quarters ending March 31, 2018.
For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.
ARTICLE V    

Affirmative Covenants
Each Loan Party covenants and agrees with each Lender that, until the
Termination Date, unless the Required Lenders shall otherwise consent in
writing, such Loan Party will, and will (in the case of Sections 5.02(b), 5.03,
5.04, 5.05 and 5.07) cause each of the Subsidiaries to:
Section 5.01    Financial Statements. Furnish to the Administrative Agent (for
distribution to each Lender):
(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Borrower, (i) a copy of the audited statement of
financial condition and statement of operations of the Public Company and its
consolidated subsidiaries as at the end of such year, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by Deloitte & Touche LLP or other independent
certified public accountants of nationally recognized standing, and (ii) a
reconciliation prepared by a Financial Officer of the Borrower or its general
partner and indicating the differences between (x) the statement of financial
condition and statement of operations referred to in clause (i) above and (y)
the unaudited statement of financial condition and statement of operations of
the Loan Parties and their consolidated Subsidiaries in respect of such year;
and
(b)    as soon as available, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, (i) a copy of the quarterly unaudited statement of financial condition
and statement of operations of the Public Company and its consolidated
subsidiaries as at the end of such quarterly period, certified by a Financial
Officer of the Public Company as prepared in accordance with GAAP (subject to
normal year‑end audit adjustments and the absence of footnotes), and (ii) a
reconciliation prepared by a Financial Officer of the Borrower or its general
partner and indicating the differences between (x) the financial statements
referred to in clause (i) above and (y) the unaudited statement of financial
condition and statement of operations of the Loan Parties and their consolidated
Subsidiaries as at the end of such quarterly period.
Section 5.02    Certificates; Other Information. Furnish to the Administrative
Agent (for distribution to each Lender), or (in the case of clause (b)) to the
relevant Lender:
(a)    concurrently with the delivery of any financial statements pursuant to
Section 5.01, a certificate of a Financial Officer of the Borrower or its
general partner (i) stating that such Financial Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.04; and
(b)    promptly following any request therefor, (x) such additional financial
and other information as any Lender may from time to time reasonably request
through the Administrative Agent and (y) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act and the Beneficial Ownership
Regulation.
Section 5.03    Maintenance of Existence; Compliance. (a) (i) Preserve, renew
and keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 6.02 and except, in the case of clause (ii)
above, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (b) comply with all contractual obligations
and Requirements of Law except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
Section 5.04    Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies insurance on its property in at least such amounts
and against at least such risks as are usually insured against in the same
general area by companies engaged in the same or a similar business.
Section 5.05    Books and Records; Discussions. (a) Keep proper books of records
and account in which full, true and correct entries in conformity with GAAP and
all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities and (b) permit representatives of the
Administrative Agent and the Lenders to discuss the business, operations,
properties and financial and other condition of any Group Member with its
officers and employees (upon prior notice and without undue disruption to the
business of the Loan Parties).
Section 5.06    Notices. Promptly (after any Responsible Officer of the Borrower
or of its general partner, as applicable, obtains actual knowledge) give notice
to the Administrative Agent (which will promptly thereafter notify each Lender)
of:
(a)    the occurrence of any Default or Event of Default (and each such notice
shall be accompanied by a statement of a Responsible Officer setting forth
details of the occurrence referred to therein and stating what action the
relevant Group Member proposes to take with respect thereto);
(b)    any (i) default or event of default under any contractual obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Loan Party and any Governmental Authority, that in
either case, would reasonably be expected to have a Material Adverse Effect;
(c)    any litigation or proceeding affecting any Group Member (other than a
litigation or proceeding described in clause (b) above) (i) as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect or (ii) which
directly relates to any Loan Document;
(d)    any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect; and
(e)     any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.
Section 5.07    Additional Guarantors. Within 20 days (or such later time as the
Administrative Agent may agree in its sole discretion) after a Material AGM
Operating Group Entity is formed or acquired or such person becomes a Material
AGM Operating Group Entity, as applicable, notify the Administrative Agent of
such occurrence, and, within 30 days following such notification (or such later
time as the Administrative Agent may agree in its sole discretion), cause such
Material AGM Operating Group Entity to (i) become a party to this Agreement and
a Guarantor by delivering to the Administrative Agent a Guarantor Joinder
Agreement executed by such new Guarantor, (ii) deliver to the Administrative
Agent a certificate of such Material AGM Operating Group Entity, substantially
in the form of the certificates delivered pursuant to Section 4.02(c)(iii) on
the Closing Date, with appropriate insertions and attachments, and (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
Section 5.08    Use of Proceeds. Use the proceeds of the Loans made and Letters
of Credit issued in the manner contemplated by Section 3.13.
Section 5.09    Change in Private Corporate Rating. Upon obtaining knowledge of
any change in the private corporate rating established by S&P or Fitch for the
Public Company, use commercially reasonable efforts to direct the Administrative
Agent to access S&P’s or Fitch’s website or platform on which S&P or Fitch makes
such rating available.
Section 5.10    Anti-Corruption Laws and Sanctions. Maintain in effect and
enforce policies and procedures designed to ensure compliance in all material
respects by the Group Members and their respective directors, officers,
employees and agents with (a) all laws, rules and regulations of any
jurisdiction applicable to any Group Member from time to time concerning or
relating to bribery or corruption and (b) economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by (i) the
U.S. government, including those administered by the OFAC or the U.S. Department
of State or (ii) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
ARTICLE VI    

Negative Covenants
Each Loan Party covenants and agrees with each Lender that, until the
Termination Date, unless the Required Lenders shall otherwise consent in
writing, such Loan Party will not, and will not permit any of its Subsidiaries
to (it being understood and agreed that the following covenants shall not
restrict any of the Group Members from entering into, consummating and
performing under strategic relationships with financial institutions and other
parties and, as necessary, shall be deemed to include exceptions permitting each
such Loan Party and Subsidiary to enter into, consummate and perform under such
relationships):
Section 6.01    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of any
Group Member at the time owned by it or on any income or revenues or rights in
respect of any thereof, except the following (collectively, “Permitted Liens”):
(a)    Liens on property or assets of any Group Member existing on the Closing
Date (or created following the Closing Date pursuant to agreements in existence
on the Closing Date requiring the creation of such Liens) and set forth on
Schedule 6.01(a), and any modifications, replacements, renewals or extensions
thereof; provided that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations) and shall not subsequently apply to any other
property or assets of any Group Member other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Liens and
(B) proceeds and products thereof;
(b)    any Lien created under the Loan Documents;
(c)    any Lien on any property or asset of any Group Member securing Acquired
Indebtedness; provided that such Lien (i) does not apply to any other property
or assets of the Group Members not securing such Indebtedness at the date of the
acquisition of such property or asset and accessions and additions thereto and
proceeds and products thereof (other than after-acquired property subjected to a
Lien securing Indebtedness and other obligations incurred prior to such date and
which Indebtedness and other obligations are permitted hereunder that require a
pledge of after acquired property, it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition); and (ii) such Lien is not created in
contemplation of or in connection with such acquisition;
(d)    Liens for Taxes, assessments or other governmental charges or levies not
yet delinquent by more than 30 days or that are being contested in good faith;
(e)    Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, an applicable Group Member shall have set aside on its
books reserves in accordance with GAAP;
(f)    (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guaranties for the benefit of) insurance carriers providing
property, casualty or liability insurance to any Group Member;
(g)    deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;
(h)    zoning restrictions, easements, survey exceptions, trackage rights,
leases (other than Capitalized Lease Obligations), licenses, special
assessments, rights-of-way, covenants, conditions, restrictions and declarations
on or with respect to the use of real property, servicing agreements,
development agreements, site plan agreements and other similar encumbrances
incurred in the ordinary course of business and title defects or irregularities
that are of a minor nature and that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of any Group Member;
(i)    Liens securing Capitalized Lease Obligations, mortgage financings and
other Indebtedness incurred by any Group Member prior to or within 270 days
after the acquisition, lease, construction, repair, replacement or improvement
of the respective property (real or personal, and whether through the direct
purchase of property or the Equity Interest of any person owning such property)
not prohibited under this Agreement in order to finance such acquisition, lease,
construction, repair, replacement or improvement; and any refinancing
Indebtedness in respect thereof; provided that such Liens do not apply to any
property or assets of any Group Member other than the property or assets
acquired, leased, constructed, replaced, repaired or improved with such
Indebtedness (or the Indebtedness refinanced thereby), and accessions and
additions thereto, proceeds and products thereof and customary security
deposits; provided that individual financings provided by one lender may be
cross-collateralized to other such financings provided by such lender (and its
Affiliates);
(j)    Liens arising out of capitalized lease transactions, so long as such
Liens attach only to the property sold and being leased in such transaction and
any accessions and additions thereto or proceeds and products thereof and
related property;
(k)    Liens securing judgments that do not constitute an Event of Default;
(l)    Liens securing obligations in respect of Specified Hedge Agreements and
Specified Cash Management Agreements entered into in the ordinary course of
business and (in the case of any such Specified Hedge Agreements) for
non-speculative purposes;
(m)    any interest or title of a lessor or sublessor under any leases or
subleases entered into by any Group Member in the ordinary course of business;
(n)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of any Group Member to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of such Group Member,
including with respect to credit card charge-backs and similar obligations, or
(iii) relating to purchase orders and other agreements entered into with
customers, suppliers or service providers of any Group Member in the ordinary
course of business;
(o)    Liens (i) arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights or
(ii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;
(p)    Liens securing (x) Indebtedness or other obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and completion
guaranties and similar obligations, in each case provided in the ordinary course
of business or consistent with past practice or industry practices, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business or (y) Indebtedness or other obligations in respect
of letters of credit, bank guaranties, warehouse receipts or similar instruments
issued to support performance obligations and trade letters of credit (other
than obligations in respect of other Indebtedness) in the ordinary course of
business or consistent with past practice or industry practices and covering the
property (or the documents of title in respect of such property) financed by
such letters of credit, bank guaranties or similar obligations and the proceeds
and products thereof;
(q)    leases or subleases, licenses or sublicenses (including with respect to
intellectual property) granted to others in the ordinary course of business not
interfering in any material respect with the business of the Group Members,
taken as a whole;
(r)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(s)    Liens solely on any cash earnest money deposits made any Group Member in
connection with any letter of intent or purchase agreement in respect of any
investment permitted hereunder;
(t)    (i) Liens with respect to property or assets of any Subsidiary that is
not a Loan Party securing obligations of a Subsidiary that is not a Loan Party
and (ii) Liens with respect to property or assets of any person securing
Indebtedness incurred on behalf of, or representing Guaranties of Indebtedness
of, joint ventures in an aggregate principal amount that at the time of, and
after giving effect to, the incurrence thereof, together with the aggregate
principal amount of any other Indebtedness outstanding and secured pursuant to
this clause (t)(ii), would not exceed $75,000,000;
(u)    Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;
(v)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(w)    agreements to subordinate any interest of any Group Member in any
accounts receivable or other proceeds arising from inventory consigned by such
Group Member pursuant to an agreement entered into in the ordinary course of
business;
(x)    Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;
(y)    Liens on Equity Interests in joint ventures (i) securing obligations of
such joint venture or (ii) pursuant to the relevant joint venture agreement or
arrangement;
(z)    (i) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof
and (ii) Liens deemed to exist in connection with repurchase agreements and
reasonable customary initial deposits and margin deposits and similar Liens
attaching to trading accounts or other brokerage accounts, in each case,
maintained in the ordinary course of business and not for speculative purposes;
(aa)    Liens in respect of non-recourse receivables sales or factoring
transactions that extend only to the receivables and associated ancillary rights
subject thereto;
(bb)    Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;
(cc)    in the case of real property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;
(dd)    Liens securing Indebtedness or other obligation (i) of any Group Member
in favor of any Loan Party and (ii) of any Subsidiary that is not Loan Party in
favor of any Subsidiary that is not a Loan Party;
(ee)    Liens on not more than $50,000,000 of deposits securing Hedging
Agreements entered into for non-speculative purposes;
(ff)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guaranty or bankers’
acceptance issued or created for the account of any Group Member in the ordinary
course of business; provided that such Lien secures only the obligations of such
Group Member in respect of such letter of credit, bank guaranty or banker’s
acceptance;
(gg)    Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.01; provided, however, that (x)  such new Lien shall be limited to all
or part of the same type of property that secured the original Lien (plus
improvements on and accessions to such property, proceeds and products thereof,
customary security deposits and any other assets pursuant to after-acquired
property clauses to the extent such assets secured (or would have secured) the
Indebtedness being Refinanced), (y) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount (or accreted value, if applicable) or, if greater,
committed amount of the applicable Indebtedness at the time the original Lien
became a Lien permitted hereunder, (B) unpaid accrued interest and premium
(including tender premiums) and (C) an amount necessary to pay any associated
underwriting discounts, defeasance costs, fees, commissions and expenses, and
(z) on the date of the incurrence of the Indebtedness secured by such Liens, the
grantors of any such Liens shall be no different from the grantors of the Liens
securing the Indebtedness being Refinanced or grantors that would have been
obligated to secure such Indebtedness or a Loan Party;
(hh)    other Liens with respect to property or assets of any Group Member
securing obligations in an aggregate principal amount that at the time of, and
after giving effect to, the incurrence of such Liens, would not exceed
$250,000,000;
(ii)    immaterial Liens of any Loan Party or of any Subsidiary not securing
Indebtedness for borrowed money;
(jj)    Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection, (ii) attaching
to trading accounts or other brokerage accounts incurred in the ordinary course
of business and (iii) in favor of a banking or other financial institution
arising as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and which are within the
general parameters customary in the banking industry; and
(kk)    Liens on the right of any Subsidiary that is a general partner to issue
capital call notices and to exercise rights with respect to capital commitments
owing to any Affiliate that secures Indebtedness of such Affiliate.
For purposes of determining compliance with this Section 6.01,(A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of Permitted Liens described in Sections 6.01(a) through (kk) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.01(a) through (kk), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses. In
addition, with respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness.
Section 6.02    Fundamental Changes; Sales of Material Assets. Enter into any
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or dispose of all or any substantial
part of its property or business or any material assets (determined by reference
to the combined financial condition of the Group Members), except that:
(a)    (i) any Group Member (other than the Borrower) may be merged,
consolidated or amalgamated with or into any other Group Member, provided that,
in the case of a merger or consolidation involving a Guarantor, the surviving
entity shall be a Guarantor, and (ii) the Borrower may be merged, consolidated
or amalgamated with or into any other person that assumes the Indebtedness of
the Borrower hereunder on terms reasonably acceptable to the Administrative
Agent and is or becomes a Loan Party; provided that (w) immediately after giving
effect to such transaction, no Event of Default shall have occurred or be
continuing, (x) the surviving person agrees to be bound by the terms and
provisions applicable to the Borrower hereunder and under the other Loan
Documents, (y) conducting business with the surviving entity or the Obligations
hereunder would not result in the violation of any Requirement of Law or
internal policy by the Administrative Agent or any Lender and (z) the
Administrative Agent shall have received such documents, certificates and
opinions reasonably acceptable to it in connection with such merger,
amalgamation or consolidation affirming the effectiveness of this Agreement and
the other Loan Documents and the liability of such surviving person for the
Obligations as it shall have reasonably requested and the Administrative Agent
and the Lenders shall have received all documentation and other information with
respect to such surviving person that the Administrative Agent and Lenders
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations.
(b)    any Group Member may dispose of any property (including any investment)
in the ordinary course of business and consistent with past practices or so long
as such disposition would not reasonably be expected to have a Material Adverse
Effect; and
(c)    any Group Member (other than the Borrower) may liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution) if the effect thereof
is a disposition of its assets to another Group Member, or dispose of all or any
part of its property or business so long as such disposition does not have a
Material Adverse Effect, provided that, in the case of any liquidation, winding
up or dissolution of any such Loan Party, the resulting disposition of its
assets is (x) to another Loan Party or (y) to any other Subsidiary and does not
have a Material Adverse Effect.  
Section 6.03    Amendment to Management Agreements. Amend, supplement, waive,
terminate or otherwise modify any material management agreement with any AGM
Fund if such amendment, supplement, waiver, termination or modification would
reasonably be expected to have a Material Adverse Effect (it being agreed and
understood that any amendment or other modification of such an agreement to (x)
achieve non-consolidation for financial reporting purposes of the AGM Funds with
the Group Members or (y) provide investors in any AGM Fund, and/or independent
board members of any AGM Fund, with the power to cause a liquidation of such AGM
Fund and/or the power to remove a Group Member as general partner of manager of
such AGM Fund, shall be permitted).
Section 6.04    Financial Covenants. Permit, as of the last day of any fiscal
quarter (beginning with the fiscal quarter ending March 31, 2018), (a) the
aggregate Assets Under Management to be less than $75,000,000,000 or (b) the Net
Leverage Ratio to exceed 4.00 to 1.00 (the financial covenant set forth in this
clause (b) of this Section 6.04, the “Financial Performance Covenant”).
Section 6.05    Use of Proceeds. Request any Loan or Letter of Credit, and the
Borrower shall not use, and shall procure that their Subsidiaries and their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions laws if conducted by a corporation incorporated in the United States
or in a European Union member state or (c) in any manner that would result in
the violation of any Sanctions law applicable to any party hereto.
ARTICLE VII    

Events of Default
Section 7.01    Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):
(a)    the Borrower shall fail to pay (i) any principal of any of its Loans or
any reimbursement with respect to any applicable L/C Disbursement when due in
accordance with the terms hereof or (ii) any interest on any of its Loans or any
other amount payable hereunder or under any other Loan Document, within five
days after any such interest, reimbursement or other amount becomes due in
accordance with the terms hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
(which shall be deemed to include, in the case of any limited partnership, any
representation or warranty made by its general partner) herein or in any other
Loan Document or that is contained in any certificate, document or financial or
other statement furnished by it (or by its general partner) at any time under or
in connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
(c)    any Loan Party shall default in the observance or performance of (A)
clause (i) or (ii) of Section 5.03(a), Section 5.07 or Section 5.08, or (B)
Article VI; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in clauses (a) through (c) of this Section 7.01), and such
default shall continue unremedied for a period of 30 days (or 60 days if such
default results solely from the failure of a Subsidiary that is not a Loan Party
to duly observe or perform any such covenant, condition or agreement) after
notice to the Borrower from the Administrative Agent or the Required Lenders; or
(e)    any Group Member shall (i) default in making any payment of any principal
of any Material Indebtedness on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guaranty) to become payable;
provided that this clause (e) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or
(f)    (i) the Borrower or material Group Member shall commence any case,
proceeding or other action under any existing or future Debtor Relief Laws
seeking (A) to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding‑up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or material Group Member
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against the Borrower or material Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Borrower or material Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
material Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) the Borrower or material Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
(g)    any material provision of the guaranty contained in Article X of this
Agreement shall cease, for any reason, to be in full force and effect with
respect to any Guarantor, or any Loan Party or any affiliate of any Loan Party
shall so assert; or
(h)    there shall have occurred a Change in Control,
then, and in any such event, (A) if such event is an Event of Default specified
in subclause (i) or (ii) of clause (f) above with respect to the Borrower or any
material Group Member, automatically the Commitments shall immediately
terminate, the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents shall immediately become due
and payable, and the Administrative Agent shall be deemed to have made a demand
for Letter of Credit Support pursuant to Section 2.05(j), and (B) if such event
is any other Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower and any other Borrower,
terminate the Commitments, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable, whereupon the same shall immediately become due and payable,
and make a demand for Letter of Credit Support pursuant to Section 2.05(j).
Except as expressly provided above in this Section 7.01, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.
Section 7.02    Treatment of Certain Payments. (a) Any amount received by the
Administrative Agent from any Group Member following any acceleration of the
Loan Obligations under this Agreement or any Event of Default specified in
subclause (i) or (ii) of clause (f) of Section 7.01, in each case that is
continuing, shall be applied: (i) first, to the payment of all reasonable and
documented out-of-pocket costs and expenses and indemnification amounts then due
to the Administrative Agent from the Borrower and all fees owed to them in
connection with the collection or sale or otherwise in connection with this
Agreement or any other Loan Document, including all court costs and reasonable
and documented fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Administrative Agent under this Agreement or any
other Loan Document on behalf of any Loan Party and any other reasonable and
documented costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document in its capacity as
such, (ii) second, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, (iii) third,
towards payment of principal of Swingline Loans and unreimbursed L/C
Disbursements then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties, (iv) fourth, towards payment of
other Obligations then due from the Borrower or any Loan Party hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
such Obligations then due to such parties and (v) fifth, the balance, if any,
after all of the Obligations have been paid in full, to the Borrower or as
otherwise required by Requirements of Law.
(b) Any amounts of Collateral received by the Administrative Agent following any
acceleration of the Loan Obligations under this Agreement or any Event of
Default specified in subclause (i) or (ii) of clause (f) of Section 7.01, in
each case that is continuing, shall be applied: (i) first, towards payment in
full of interest and fees then due from the Borrower hereunder in respect of the
Obligations secured by such Collateral, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, (ii) second, towards payment of principal of Swingline Loans and
unreimbursed L/C Disbursements then due from the Borrower hereunder and in
respect of which such Collateral was delivered hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed L/C Disbursements then due to such parties, (iii) third, towards
payment in full of other Obligations then due from the Loan Parties hereunder in
respect of which such Collateral has been delivered hereunder, ratably among the
parties entitled thereto in accordance with the amounts of such Obligations then
due to such parties, (iv) fourth, towards payment in full of other Obligations
then due from the Loan Parties hereunder, ratably among the parties entitled
thereto in accordance with the amounts of such Obligations then due to such
parties, and (v) fifth, the balance, if any, after all of the Obligations have
been paid in full, to the Borrower or as otherwise required by Requirements of
Law.
Section 7.03    Right to Cure. Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Loan Parties fail (or, but for
the operation of this Section 7.03, would fail) to comply with the requirements
of the Financial Performance Covenant, until the expiration of the tenth
Business Day subsequent to the date the certificate calculating such Financial
Performance Covenant is required to be delivered pursuant to Section
5.02(a)(ii), any of the Public Company, Parent Entities or Group Members shall
have the right to issue equity securities (other than Disqualified Stock) for
cash to persons who are not Group Members or otherwise receive cash
contributions to the capital of such entities from persons who are not Group
Members, and, in each case, to contribute any such cash to the capital of the
Borrower (collectively, the “Cure Right”), and upon the receipt by the Borrower
of such cash (the “Cure Amount”), pursuant to the exercise of the Cure Right,
the Financial Performance Covenant shall be recalculated giving effect to a pro
forma adjustment by which EBITDA shall be increased with respect to the
applicable fiscal quarter and any four-quarter period that contains such
quarter, solely for the purpose of measuring the Financial Performance Covenant
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount; provided that (i) in each four consecutive fiscal quarter period
there shall be at least two fiscal quarters in which a Cure Right is not
exercised, (ii) a Cure Right shall not be exercised more than five times during
the term of this Agreement and (iii) for purposes of this Section 7.03, the Cure
Amount shall be no greater than the amount required for purposes of complying
with the Financial Performance Covenant. If, after giving effect to the
adjustments referred to in this Section 7.03, the Loan Parties shall then be in
compliance with the requirements of the Financial Performance Covenant, the Loan
Parties shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for the purposes of this Agreement. It is
understood and agreed that none of the Administrative Agent, the Lenders and the
Issuing Banks shall have the right to exercise any remedy in connection with the
Loan Parties’ failure to comply with the Financial Performance Covenant until
the expiration of the ten-Business Day period referred to above.
ARTICLE VIII    

The Administrative Agent
Section 8.01    Appointment. Each Lender (in its capacities as a Lender and the
Swingline Lender (if applicable)) and each Issuing Bank (in such capacity)
hereby irrevocably designates and appoints the Administrative Agent as the agent
of such Lender and such Issuing Bank under this Agreement and the other Loan
Documents and each such Lender and such Issuing Bank irrevocably authorize the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States of America, each of the Lenders and the Issuing Banks
hereby grants to the Administrative Agent any required powers of attorney to
execute any Loan Document governed by the laws of such jurisdiction on such
Lender’s or Issuing Bank’s behalf. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
Section 8.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents including for
purposes of holding or enforcing any Lien on any Collateral by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent may also from time to time, when it
deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each, a “Subagent”) with respect to any Collateral; provided that no such
Subagent shall be authorized to take any action with respect to any Cash
Collateral (including, without limitation, any cash collateral provided pursuant
to Section 2.11(b)) or any Letter of Credit Support unless and except to the
extent expressly authorized in writing (a) with respect to any Letter of Credit
Support relating to any Continuing Letter of Credit, by the applicable Issuing
Bank and (b) in all other cases, by the Administrative Agent. Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by the Administrative Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower and such other Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Administrative Agent.
If any Subagent, or successor thereto, shall become incapable of acting, resign
or be removed, all rights, powers, privileges and duties of such Subagent, to
the extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent until the appointment of a new Subagent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent,
attorney-in-fact or Subagent that it selects in accordance with the foregoing
provisions of this Section 8.02 in the absence of the Administrative Agent’s
gross negligence or willful misconduct.
Section 8.03    Exculpatory Provisions. None of the Administrative Agent, its
Affiliates or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates, shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof or (in the case of any limited partnership) of
its general partner, as applicable, contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing, and (b) the Administrative
Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
describing such Default or Event of Default is given to the Administrative Agent
by the Borrower, a Lender or Issuing Bank. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Loan
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall not (i) be responsible for or have any duty to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is an Ineligible Institution or (ii) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information to, any Ineligible Institution.
Section 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to any Credit Event, that by its terms must be fulfilled to
the satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to such Credit Event. The Administrative Agent
may consult with legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all or
other Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
Section 8.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender or the
Borrower, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided
that, unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
Section 8.06    Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into the business, operations, property,
financial and other condition and creditworthiness of, the Loan Parties and
their affiliates and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
Section 8.07    Indemnification. The Lenders agree to indemnify the
Administrative Agent and the Revolving Facility Lenders agree to indemnify each
Issuing Bank, in each case in its capacity as such (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
in the amount of its pro rata share (based on its aggregate Revolving Facility
Credit Exposure and, in the case of the indemnification of the Administrative
Agent, unused Commitments hereunder; provided that the aggregate principal
amount of Swingline Loans owing to the Swingline Lender and of L/C Disbursements
owing to any Issuing Bank shall be considered to be owed to the Revolving
Facility Lenders ratably in accordance with their respective Revolving Facility
Credit Exposure) (determined at the time such indemnity is sought), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or such Issuing Bank in any way relating to or arising out of the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or such
Issuing Bank under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the Administrative
Agent’s or such Issuing Bank’s, as applicable, gross negligence or willful
misconduct. The failure of any Lender to reimburse the Administrative Agent or
any Issuing Bank, as the case may be, promptly upon demand for its ratable share
of any amount required to be paid by the Lenders to the Administrative Agent or
such Issuing Bank, as the case may be, as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse the Administrative Agent
or such Issuing Bank, as the case may be, for its ratable share of such amount,
but no Lender shall be responsible for the failure of any other Lender to
reimburse the Administrative Agent or such Issuing Bank, as the case may be, for
such other Lender’s ratable share of such amount. The agreements in this
Section 8.07 shall survive the payment of the Loans and all other amounts
payable hereunder.
Section 8.08    Agent in Its Individual Capacity. The Administrative Agent and
its affiliates may make loans to, accept deposits from, and generally engage in
any kind of business with any Loan Party as though the Administrative Agent were
not the Administrative Agent. With respect to its Loans made or renewed by it
and with respect to any Letter of Credit issued, or Letter of Credit or
Swingline Loan participated in, by it, the Administrative Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.
Section 8.09    Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.01(a) or (f)
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8.09 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
Section 8.10    Joint Bookrunners, Joint Lead Arrangers and Syndication Agent.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the persons named on the cover page hereof as Joint
Bookrunners, Joint Lead Arrangers or Syndication Agent is named as such for
recognition purposes only, and in its capacity as such shall have no rights,
duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document, except that each such person and its Affiliates shall be
entitled to the rights expressly stated to be applicable to them in Section 9.05
and 9.17 (subject to the applicable obligations and limitations as set forth
therein).
Section 8.11    Loan Documents. The Lenders authorize the Administrative Agent
to release any collateral (including any Letter of Credit Support) or/and
Guarantors in accordance with Section 9.18.
Section 8.12    Right to Realize on Collateral and Enforce Guaranties. In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Loan Parties, the Administrative Agent and each Lender Party hereby agree
that no Lender Party individually shall have any right individually to realize
upon any Collateral (including any Letter of Credit Support) or to enforce any
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of all
Lender Parties and in accordance with the terms hereof, and all powers, rights
and remedies under the Loan Documents may be exercised solely by the
Administrative Agent, on behalf of all Lender Parties and in accordance with the
terms hereof and thereof (provided, however, that, with respect to any Letter of
Credit Support relating to any Continuing Letter of Credit, the applicable
Issuing Bank shall have the right to enforce or realize upon such Letter of
Credit Support).
Section 8.13    Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender or Issuing Bank an amount equivalent to any applicable withholding
Tax. If the Internal Revenue Service or any authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender or
Issuing Bank for any reason (including because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective), whether or not
such Taxes were correctly or legally imposed or asserted by such authority, such
Lender or Issuing Bank shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by any applicable
Loan Party and without limiting the obligation of any applicable Loan Party to
do so) fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including penalties, fines, additions to Tax and
interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender and Issuing
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or Issuing Bank under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this Section 8.13. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. The agreements set forth in this Section 8.13 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or Issuing Bank, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
Section 8.14    Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and all of the conditions for exemptive relief thereunder are and
will continue to be satisfied in connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14, (D) to the best knowledge
of such Lender, the requirements of subsection (a) of Part I of PTE 84-14 are
satisfied, and (E) all of the conditions for exemptive relief under PTE 84-14
are and will continue to be satisfied with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless subclause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent, or any Joint Lead Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, or any Joint Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
(d)    The above representations in Section 8.14(b)(ii) are intended to comply
with the Department of Labor’s regulation 29 CFR §§ 2510.3-21(a) and (c)(1) as
promulgated on April 8, 2016 (81 Fed. Reg. 20,997), and if these regulations are
revoked, repealed or no longer effective, such representations shall be deemed
to be no longer required or in effect.
ARTICLE IX    

Miscellaneous
Section 9.01    Notices; Communications. (a)  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
electronic means as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)    if to any Loan Party, the Administrative Agent, the Issuing Bank as of
the Closing Date or the Swingline Lender, to the address, electronic mail
address or telephone number specified for such person on Schedule 9.01; and
(ii)    if to any other Lender or any other Issuing Bank, to the address,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
electronic mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or Issuing Bank pursuant to Article II if such
Lender or Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications.
(c)    Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications to the extent provided in
Section 9.01(b) above shall be effective as provided in such Section 9.01(b).
(d)    Any party hereto may change its address for notices and other
communications hereunder by notice to the other parties hereto.
(e)    Documents required to be delivered pursuant to Section 5.01 and 5.02 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically (including as set forth in Section 9.17)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto, on the
Borrower’s website on the Internet at the website address listed on
Schedule 9.01, or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent (by electronic mail) of the posting of any such
documents and provide to the Administrative Agent, by electronic mail,
electronic versions (i.e., soft copies) of such documents. Except for such
certificates required by Section 5.02, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
Section 9.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans and the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the Termination
Date.
Section 9.03    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party and the Administrative Agent and
when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of each Loan Party,
the Administrative Agent, each Issuing Bank and each Lender, and their
respective permitted successors and assigns.
Section 9.04    Successors and Assigns. (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by such Loan Party without such consent shall be null and void) (it
being understood that the Borrower may discontinue its existence to the extent
not prohibited by Section 6.02) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement or the other Loan Documents.
(a)    (i) Subject to the conditions set forth in subclause (ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of, with respect to any assignment of any Revolving Facility
Commitment or any Revolving Facility Loan, (x) (other than an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, so long as the applicable
Assignee (together with its Affiliates and related Approved Funds) shall not, as
a result of such assignment, hold Revolving Facility Commitments in excess of
15% of the total Revolving Facility Commitments) the Borrower (provided that
such consent of the Borrower shall not be required if an Event of Default under
Section 7.01(a) or (f) has occurred and is continuing) and (y) the
Administrative Agent, the Swingline Lender and each Issuing Bank (in the case of
each of clauses (x) and (y) above, such consent not to be unreasonably withheld
or delayed; it being understood that it is not unreasonable for the Borrower to
withhold consent if the potential Assignee is not an Investment Grade Bank).
Notwithstanding anything herein to the contrary, no assignment of any Commitment
or any Loan shall be permitted hereunder without the prior written consent of
the Borrower (in its sole and absolute discretion) if, after giving effect to
such assignment, the Designated Lenders collectively would hold less than 51% of
the sum of all Loans (other than Swingline Loans) outstanding, all Revolving L/C
Exposures, all Swingline Exposures and all Available Unused Commitments. For the
avoidance of doubt, as of the Closing Date, each of Bank of the West and BNP
Paribas Fortis is an Affiliate of BNP Paribas for the purposes of this Section
9.04(b)(i).
(i)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date on which the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000, unless each of the Borrower and the Administrative Agent
otherwise consent; provided that such amount shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds (with simultaneous assignments
to or by two or more Related Funds shall be treated as one assignment), if any;
provided further that no such consent of the Borrower shall be required if an
Event of Default under Section 7.01(a) or (f) shall have occurred and be
continuing;
(B)    the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the discretion
of the Administrative Agent);
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and
(D)    the Assignee shall not be the Borrower or any of its Affiliates or
Subsidiaries.
For the purposes of this Section 9.04, “Approved Fund”, with respect to a Lender
or a Participant, means any person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) such
Lender or such Participant, respectively, (b) an Affiliate of such Lender or
such Participant, respectively, or (c) an entity or an Affiliate of an entity
that administers or manages such Lender or such Participant, respectively.
Notwithstanding the foregoing or anything to the contrary herein, no Lender
shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any 
Defaulting Lender or any of the Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Any assigning Lender shall, in
connection with any potential assignment, provide to the Borrower a copy of its
request (including the name of the prospective assignee) concurrently with its
delivery of the same request to the Administrative Agent irrespective of whether
or not an Event of Default under Section 7.01(a) or (f) has occurred and is
continuing.
(ii)    Subject to acceptance and recording thereof pursuant to subclause (v)
below, from and after the effective date specified in each Assignment and
Acceptance, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections)); provided that an Assignee shall not be entitled to receive any
greater payment pursuant to Section 2.17 than the applicable assignor would have
been entitled to receive had no such assignment occurred unless the assignment
is made with the Borrower’s prior written consent in accordance with Section
9.04(b)(i) (not to be unreasonably withheld or delayed); provided that each
potential Assignee shall provide such information as is reasonably requested by
the Borrower in order for the Borrower to determine whether to provide its
consent. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (d) of this Section 9.04.
(iii)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving L/C
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks,
the Swingline Lender and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Banks,
the Swingline Lender and any Lender (with respect to such Lender’s own interests
only), at any reasonable time and from time to time upon reasonable prior
notice.
(iv)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 9.04,
if applicable, and any written consent to such assignment required by clause (b)
of this Section 9.04 and any applicable tax forms, the Administrative Agent
shall accept such Assignment and Acceptance and promptly record the information
contained therein in the Register. No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this subclause (v).
(b)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
applicable Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (ii) except as set forth in
clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of any Loan Party or any Subsidiary
or the performance or observance by any Loan Party or any Subsidiary of any of
its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) the Assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) the Assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.01 (or delivered pursuant to Section 5.01), and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) the
Assignee will independently and without reliance upon the Administrative Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) the
Assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms of this Agreement, together
with such powers as are reasonably incidental thereto; and (vii) the Assignee
agrees that it will perform in accordance with their terms all the obligations
which by the terms of this Agreement are required to be performed by it as a
Lender.
(c)    (i) Any Lender may, with the consent of the Borrower (not to be
unreasonably withheld or delayed) but not the Administrative Agent, sell
participations to one or more banks or other entities other than any Ineligible
Institution or any Defaulting Lender (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that (x) such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to clauses (i), (ii), (iii) or (vi) of the first
proviso to Section 9.08(b) and (2) directly adversely affects such Participant
(but, for the avoidance of doubt, not any waiver of any Default or Event of
Default or any modification of Section 6.04) and (y) no other agreement with
respect to amendment, modification or waiver may exist between such Lender and
such Participant. Subject to clause (d)(iii) of this Section 9.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the limitations and requirements of those Sections and
Section 2.19 (it being understood that the documentation required under Section
2.17 shall be delivered to the participating Lender)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section 9.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.06 as though it
were a Lender; provided that such Participant shall be subject to
Section 2.18(c) as though it were a Lender.
(i)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and each
party hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of Section 9.04(d), no Lender shall have any obligation to disclose
all or any portion of a Participant Register to any person (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent in accordance with Section 9.04(d)(i) (not to be
unreasonably withheld or delayed); provided that each potential Participant
shall provide such information as is reasonably requested by the Borrower in
order for the Borrower to determine whether to provide its consent.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender and in the
case of any Lender that is an Approved Fund, any pledge or assignment to any
holders of obligations owed, or securities issued, by such Lender, including to
any trustee for, or any other representative of, such holders, and this
Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.
(e)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in clause (e) above.
(f)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of the Loan Parties,
Lenders, Issuing Banks and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.
(g)    If the Borrower wishes to replace the Loans or Commitments under any
Facility applicable to it with ones having different terms, it shall have the
option, with the consent of the Administrative Agent and subject to at least
three Business Days’ advance notice to the Lenders under such Facility, instead
of prepaying the Loans or reducing or terminating the Commitments to be
replaced, to (i) require the Lenders under such Facility to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 9.08 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 9.08(d)).
Pursuant to any such assignment, all Loans and Commitments to be replaced shall
be purchased at par (allocated among the Lenders under such Facility in the same
manner as would be required if such Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 9.05(b). By receiving such purchase price, the Lenders
under such Facility shall automatically be deemed to have assigned the Loans or
Commitments under such Facility pursuant to the terms of the form of Assignment
and Acceptance attached hereto as Exhibit A, and accordingly no other action by
such Lenders shall be required in connection therewith.
(h)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Facility
Percentage; provided that, notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Section 9.05    Expenses; Indemnity. (a)  The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent in connection with the preparation of this
Agreement and the other Loan Documents, or by the Administrative Agent in
connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof, including the
reasonable fees, charges and disbursements of one primary counsel to the
Administrative Agent and the Joint Lead Arrangers, and, if necessary, the
reasonable fees, charges and disbursements of one local counsel per
jurisdiction, and (ii) all reasonable and documented out-of-pocket expenses
(including Other Taxes) incurred by the Administrative Agent, any Issuing Bank
or any Lender in connection with the enforcement of their rights in connection
with this Agreement and the other Loan Documents, in connection with the Loans
made or the Letters of Credit issued hereunder, including the fees, charges and
disbursements of a single counsel for all such persons, taken as a whole, and,
if necessary, a single local counsel in each appropriate jurisdiction for all
such persons, taken as a whole (and, in the case of an actual or perceived
conflict of interest where such person affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm for such affected person (and, if necessary, a single local counsel in each
appropriate jurisdiction for such affected person)).
(a)    The Borrower agrees to indemnify the Administrative Agent, the Joint Lead
Arrangers, the Joint Bookrunners, each Issuing Bank, each Lender, each of their
Related Parties (each such person being called an “Indemnitee”) against, and to
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (excluding the allocated costs of in house counsel and limited to
not more than one counsel for all such Indemnitees, taken as a whole, and, if
necessary, a single local counsel in each appropriate jurisdiction for all such
Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected Indemnitee (and, if necessary, a single local
counsel in each appropriate jurisdiction for such affected Indemnitee))),
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or the use of any Letter of Credit or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto and regardless of whether such matter is initiated
by a third party or by the Borrower or any of its subsidiaries or Affiliates
whether based on contract, tort or any other theory; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties, (y) arose from a material breach of
such Indemnitee’s or any of its Related Parties’ obligations under any Loan
Document (as determined by a court of competent jurisdiction in a final,
non-appealable judgment) or (z) arose from any claim, actions, suits, inquiries,
litigation, investigation or proceeding that does not involve an act or omission
of the Borrower or any of their Affiliates and is brought by an Indemnitee
against another Indemnitee (other than any claim, actions, suits, inquiries,
litigation, investigation or proceeding against the Administrative Agent or a
Joint Lead Arranger in its capacity as such). None of the Indemnitees (or any of
their respective affiliates) shall be responsible or liable to the Borrower or
any Subsidiaries, Affiliates or stockholders or any other person or entity for
any special, indirect, consequential or punitive damages, which may be alleged
as a result of the Facility for the Transactions. The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Issuing Bank or any Lender. All amounts due under this
Section 9.05 shall be payable within 15 days after written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.
(b)    Except as expressly provided in Section 9.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to any Taxes (other than Taxes
that represent losses, claims, damages, liabilities and related expenses
resulting from a non-Tax claim), which shall be governed exclusively by Section
2.17 and, to the extent set forth therein, Section 2.15.
(c)    To the fullest extent permitted by applicable law, no Loan Party shall
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(d)    The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent or any Issuing Bank, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.
Section 9.06    Right of Set-off. If an Event of Default shall have occurred and
be continuing, each of the Lenders and Issuing Banks is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any Loan
Party or any Subsidiary against any of and all the obligations of the any Loan
Party or any Subsidiary now or hereafter existing under this Agreement or any
other Loan Document held by such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or such other Loan Document and although the obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Loan Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each Lender
and each Issuing Bank under this Section 9.06 are in addition to other rights
and remedies (including other rights of set-off) that such Lender or such
Issuing Bank may have.
Section 9.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
Section 9.08    Waivers; Amendment. (a)  No failure or delay of the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, each
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
clause (b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrower or any other Loan Party in any case shall entitle such person to
any other or further notice or demand in similar or other circumstances.
(a)    Subject to Section 2.14(b) and Section 9.08(e) below, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except (x) as provided in Section 2.21, (y) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Loan Parties and the Required Lenders, and (z) in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each Loan Party party thereto and the Administrative Agent and
consented to by the Required Lenders; provided, however, that no such agreement
shall:
(i)    decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest (except as provided in the definition of
“Applicable Margin” or as provided in Section 2.14) on, any Loan or any L/C
Disbursement, or extend the stated expiration of any Letter of Credit beyond the
latest Maturity Date in effect for the Revolving Facility Commitments of the
applicable Class (except as provided in Section 2.05(c)), without the prior
written consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification);
(ii)    increase or extend the Commitment of any Lender, or decrease the
Commitment Fees (except as provided in the definition of “Applicable Commitment
Fee”), L/C Participation Fees or any other Fees of any Lender, without the prior
written consent of such Lender (which, notwithstanding the foregoing, such
consent of such Lender shall be the only consent required hereunder to make such
modification); provided that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
aggregate Commitments shall not constitute an increase of the Commitments of any
Lender;
(iii)    extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification);
(iv)    amend the provisions of Section 7.02 in a manner that would by its terms
alter the pro rata sharing of payments required thereby, without the prior
written consent of each Lender adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification), except as provided in Sections 9.08(d) and (e);
(v)    amend or modify the provisions of this Section 9.08 or the definition of
the terms “Required Lenders”, “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date), except as provided in
Sections 9.08(d) and (e);
(vi)    release the Borrower or all or substantially all of the Loan Parties
from their respective Guaranties under this Agreement unless, in the case of any
Loan Party (other than the Borrower), such entity ceases to constitute a Loan
Party as a result of a transaction not prohibited hereunder on the date hereof,
without the prior written consent of each Lender;
(vii)    effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lenders participating in
another Facility, without the consent of the Majority Lenders participating in
the adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed), except as provided in
Section 9.08(e);
(viii)    amend or modify the definition of “Revolving Facility Percentage”
without the written consent of all Revolving Facility Lenders; or
(ix)    amend or modify any condition in Section 4.01 without the written
consent of the Majority Lenders participating in the adversely affected
Facility;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, Swingline Lender or an Issuing
Bank hereunder without the prior written consent of the Administrative Agent,
Swingline Lender or such Issuing Bank acting as such at the effective date of
such agreement, as applicable. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 9.08 and any consent by any
Lender pursuant to this Section 9.08 shall bind any Assignee of such Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (w) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, (x) the principal amount of any Loan or any L/C
Disbursement may not be decreased or forgiven without the consent of such
Lender, (y) the rate of interest (except as provided in the definition of
“Applicable Margin” or as provided in Section 2.14) on any Loan or any L/C
Disbursement may not be decreased without the consent of such Lender and (z) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms disproportionately adversely affects any
Defaulting Lender relative to other affected Lenders shall require the consent
of such Defaulting Lender.
(b)    Without the consent of any Lender or Issuing Bank, the Loan Parties and
the Administrative Agent may (in their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment, modification
or waiver of any Loan Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral (including any Letter of Credit Support
(provided, however, that, with respect to any Letter of Credit Support relating
to any Continuing Letter of Credit, consent of the applicable Issuing Bank shall
be required)) or additional property to become Collateral for the benefit of the
Lender Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Lender Parties, in any property or so
that the security interests therein comply with applicable law or this Agreement
or in each case to otherwise enhance the rights or benefits of any Lender under
any Loan Document.
(c)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit to be
outstanding hereunder from time to time and the accrued interest and fees and
other obligations in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees and other obligations in respect thereof and (ii) to include
appropriately the holders of such extensions of credit facilities in any
determination of the requisite lenders required hereunder, including the
Required Lenders; provided that, notwithstanding anything to the contrary set
forth in this Agreement or in any other Loan Document, any Collateral (including
any Letter of Credit Support) that is delivered to the Administrative Agent (or
to the applicable Issuing Bank, in the case of Letter of Credit Support relating
to any Continuing Letter of Credit) to support certain Obligations in accordance
of the terms hereof shall be held solely for the benefit of the Lender Parties
to whom such Obligations are owed and shall not be shared with any other Lender
Parties at any time that such Obligations remain outstanding.
(d)    Notwithstanding the foregoing, technical and conforming modifications to
the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to cure any ambiguity, omission, defect or inconsistency or (B) to
integrate any Incremental Commitments in a manner consistent with Section 2.21,
including, with respect to Other Revolving Loans (and Commitments with respect
thereto), as may be necessary to establish such Other Revolving Loans (and
Commitments with respect thereto) as a separate Class or tranche from the
existing Loans or Commitments.
(e)    With respect to the incurrence of any secured or unsecured Indebtedness,
the Borrower may elect (in its discretion, but shall not be obligated) to
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Borrower or of its general partner, as applicable, at least three Business
Days prior to the incurrence thereof (or such shorter time as the Administrative
Agent may agree in its reasonable discretion), together with either drafts of
the material documentation relating to such Indebtedness or a description of
such Indebtedness (including a description of the Liens intended to secure the
same or the subordination provisions thereof, as applicable) in reasonably
sufficient detail to be able to make the determinations referred to in this
paragraph, which certificate shall state that the Borrower or its general
partner, as applicable, has determined in good faith that such Indebtedness
satisfies the requirements of the applicable provisions of Sections 6.01 (taking
into account any other applicable provisions of this Section 9.08), in which
case such certificate shall be conclusive evidence thereof.
Section 9.09    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.
Section 9.10    Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
Section 9.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
Section 9.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission) shall be as
effective as delivery of a manually signed original.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments, Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
Section 9.14    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 9.15    Jurisdiction; Consent to Service of Process. (a) Each of the
Loan Parties irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the
Administrative Agent, any Lender, or any Affiliate of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.
(a)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any such New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(b)    Other than as provided in this Section 9.15(c), each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 9.01. Each Loan Party that is incorporated or organized under
the laws of any jurisdiction other than the United States of America, any state
or territory thereof or the District of Columbia hereby irrevocably appoints the
Borrower, as its agent to receive on its behalf, service of process that may be
served in any action, litigation or proceeding referred to in clause (a) of this
Section 9.15. Nothing in this Agreement will affect the right of any party to
this Agreement or any other Loan Document to serve process in any other manner
permitted by law.
Section 9.16    Confidentiality. Each of the Lenders, Issuing Banks and the
Administrative Agent agrees that it shall maintain in confidence any information
relating to the Public Company, any Parent Entity, any Loan Party and any
Subsidiary furnished to it by or on behalf of such person (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, Issuing Bank or the Administrative Agent without violating this
Section 9.16 or (c) was available to such Lender, Issuing Bank or Administrative
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to the Public Company, any Parent Entity, any Loan Party or any
Subsidiary) and shall not reveal the same other than to its directors, trustees,
officers, employees and advisors with a need to know and any numbering,
administration or settlement service providers or to any person that approves or
administers the Loans on behalf of such Lender or Letters of Credit on behalf of
such Issuing Bank (so long as each such person shall have been instructed to
keep the same confidential in accordance with this Section 9.16), except: (A) to
the extent necessary to comply with law or any legal process or the requirements
of any Governmental Authority, the National Association of Insurance
Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the National Association of Securities
Dealers, Inc., (C) to its parent companies, Affiliates or auditors (so long as
each such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (D) in order to enforce its rights under any
Loan Document in a legal proceeding, (E) to any pledgee under Section 9.04(e) or
any other prospective assignee of, or prospective Participant in, any of its
rights under this Agreement (so long as such person shall have been instructed
to keep the same confidential in accordance with this Section 9.16), (F) to any
direct or indirect contractual counterparty in Hedging Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.16), (G) to market data collectors,
such as league table, or other service providers to the lending industry,
information regarding the Closing Date, size, type, purpose of, and parties to,
the Facility, (H) to any of its relevant credit insurance providers and (I) with
Borrower’s consent. Notwithstanding the foregoing, any Lender may provide the
list of Ineligible Institutions to any potential assignee or participant on a
confidential basis for the purpose of verifying whether such Person is an
Ineligible Institution; provided, that, solely to the extent an assignment or
participation to such assignee or participant would require the consent of the
Borrower pursuant to Section 9.04, prior to disclosing such list to any such
potential assignee or participant, such Lender has notified the Borrower in
writing of such intended disclosure and the Borrower has consented thereto (such
consent not to be unreasonably withheld or delayed).
Each Lender acknowledges that information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its affiliates and their related parties or their respective securities, and
confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by any
Loan Party, the Administrative Agent or the Joint Lead Arrangers pursuant to, or
in the course of administering, this Agreement will be syndicate-level
information, which may contain material non-public information about the Loan
Parties and its affiliates and their related parties or their respective
securities. Accordingly, each Lender represents to each Loan Party, the
Administrative Agent and Joint Lead Arrangers that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.
Section 9.17    Platform; Borrower Materials. Each of the Loan Parties hereby
acknowledges that (a) the Administrative Agent and/or the Joint Lead Arrangers
will make available to the Lenders and the Issuing Banks materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”), and (b) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information (or, in the case of a company that is not a
public-reporting company, material information of a type that would not be
reasonably expected to be publicly available if such company were a
public-reporting company) with respect to the Public Company, the Loan Parties
or the Subsidiaries or any of their respective securities) (each, a “Public
Lender”). The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all the Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to
have authorized the Administrative Agent, the Joint Lead Arrangers, the Issuing
Banks and the Lenders to treat the Borrower Materials as solely containing
information that is either (A) of a type that would reasonably be expected to be
publicly available if the Public Company or the Loan Parties were a
public-reporting company or (B) not material (although it may be sensitive and
proprietary) with respect to the Public Company, the Loan Parties, the
Subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws (provided, however, that the Borrower
Materials shall be treated as set forth in Section 9.16, to the extent the
Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor”.
Section 9.18    Release of Liens and Guaranties.
(a)    The Administrative Agent, the Lenders and the Issuing Banks hereby
irrevocably agree that the Liens granted to the Administrative Agent by the Loan
Parties on any Collateral (including any cash collateral providing Cash
Collateralization hereunder and any Letter of Credit Support (excluding any
Letter of Credit Support relating to any Continuing Letter of Credit)) shall be
automatically released in full upon the occurrence of the Termination Date (but
subject to the provisions of Section 9.18(d) below).
(b)    The Lenders and the Issuing Banks hereby irrevocably agree that any
Guarantor shall be automatically released from the Guaranties upon consummation
of any transaction not prohibited hereunder resulting in such Subsidiary ceasing
to constitute a Loan Party (and the Administrative Agent may rely conclusively
on a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry).
(c)    The Lenders and the Issuing Banks hereby authorize the Administrative
Agent to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Guarantor
pursuant to the foregoing provisions of this Section 9.18, all without the
further consent or joinder of any Lender or Issuing Bank. Following any such
release, any representation, warranty or covenant contained in any Loan Document
relating to any such Guarantor shall no longer be deemed to be made. In
connection with any release hereunder, the Administrative Agent shall promptly
(and the Lenders and the Issuing Banks hereby authorize the Administrative Agent
to) take such action and execute any such documents as may be reasonably
requested by the Borrower and at the Borrower’s expense in connection with such
release; provided that the Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower or its general partner
containing such certifications as the Administrative Agent shall reasonably
request.
(d)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, on the Termination Date, upon request of the Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any Lender
Party) take such actions as shall be required to release all obligations and
Liens on any Collateral (including any cash collateral providing Cash
Collateralization hereunder and any Letter of Credit Support under any Loan
Document), whether or not on the date of such release there may be any
contingent indemnification obligations or expense reimburse claims not then due
(provided that, for the avoidance of doubt, in the event any Letters of Credit
(including any Continuing Letter of Credit) remain outstanding, any Letter of
Credit Support being held by the Administrative Agent or the applicable Issuing
Bank, as the case may be, to support any Obligations relating thereto shall be
retained by the Administrative Agent or such Issuing Bank); provided that the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower or its general partner containing such certifications as the
Administrative Agent shall reasonably request. Any such release of obligations
shall be deemed subject to the provision that such obligations shall be
reinstated if after such release any portion of any payment in respect of the
obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Loan Party or any substantial part of its property, or otherwise, all as though
such payment had not been made. The Borrower agrees to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent (and its
representatives) in connection with taking such actions as contemplated by this
Section 9.18(d).
Section 9.19    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of any Loan
Party in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from a Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the applicable Loan Party (or to any other person
who may be entitled thereto under applicable law).
Section 9.20    USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notify the Borrower that, pursuant to the requirements of the USA
PATRIOT Act, they are required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.
Section 9.21    Agency of the Borrower for the Loan Parties. Each of the other
Loan Parties hereby appoints the Borrower as its agent for all purposes relevant
to this Agreement and the other Loan Documents, including the giving and receipt
of notices and the execution and delivery of all documents, instruments and
certificates contemplated herein and therein and all modifications hereto and
thereto.
Section 9.22    No Liability of the Issuing Banks. The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
Section 9.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of the Administrative Agent,
any Lender or any Issuing Bank that is an EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by the Administrative Agent, any Lender or any Issuing Bank that
is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 9.24    No Fiduciary Duty, etc. The Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Lender Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Lender Party is acting solely in the capacity of
an arm’s length contractual counterparty to the Borrower with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Lender Party based
on an alleged breach of fiduciary duty by such Lender Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Lender Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Lender Parties shall have no responsibility or liability to the Borrower with
respect thereto.
The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Lender Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Lender Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Lender Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.
In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Lender Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Lender Party of services for other companies, and no Lender Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Lender Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.
ARTICLE X    

Guaranty
Section 10.01    Guaranty of Payment. Subject to Section 10.07, each Guarantor
hereby unconditionally and irrevocably and jointly and severally guarantees to
the Administrative Agent, for the benefit of the Issuing Banks and the Lenders,
the prompt payment of the Loan Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise). Any payment
hereunder shall be made at such place and in the same currency as such relevant
Loan Obligation is payable. This guaranty is a guaranty of payment and not
solely of collection and is a continuing guaranty and shall apply to all Loan
Obligations whenever arising.
Section 10.02    Obligations Unconditional. The obligations of each Guarantor
hereunder are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, or any
other agreement or instrument referred to herein, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor. Each Guarantor agrees to the fullest extent permitted by
applicable law that this guaranty may be enforced by the Administrative Agent
without the necessity at any time of resorting to or exhausting any security or
Collateral and without the necessity at any time of having recourse to this
Agreement or any other Loan Document or any Collateral, if any, hereafter
securing the Loan Obligations or otherwise, and each Guarantor hereby waives the
right to require the Administrative Agent to proceed against the Borrower or any
other Guarantor or to require the Administrative Agent to pursue any other
remedy or enforce any other right. Each Guarantor further agrees that it shall
not exercise any right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor for amounts paid under this guaranty
until such time as the Loan Obligations have been paid in full. Each Guarantor
further agrees to the fullest extent permitted by applicable law that nothing
contained herein shall prevent the Administrative Agent from suing in any
jurisdiction on this Agreement or any other Loan Document or foreclosing its
security interest in or Lien on any Collateral, if any, securing the Loan
Obligations or from exercising any other rights available to it under this
Agreement or any instrument of security, if any, and the exercise of any of the
aforesaid rights and the completion of any foreclosure proceedings shall not
constitute a discharge of any Guarantor’s obligations hereunder; it being the
purpose and intent of each Guarantor that its obligations hereunder shall be
absolute, independent and unconditional under any and all circumstances. To the
fullest extent permitted by applicable law, neither a Guarantor’s obligations
under this guaranty nor any remedy for the enforcement thereof shall be
impaired, modified, changed or released in any manner whatsoever (i) by an
impairment, modification, change, release or limitation of the liability of the
Borrower or any other Guarantor, (ii) by reason of the bankruptcy or insolvency
of the Borrower or such other Guarantor or (iii) by reason of the application of
the laws and regulations of any foreign jurisdiction. Each Guarantor waives to
the fullest extent permitted by applicable law any and all notice of the
creation, renewal, extension or accrual of any of the Loan Obligations and
notice of or proof of reliance of by the Administrative Agent, the Lenders or
the Issuing Banks upon this guaranty or acceptance of this guaranty. The Loan
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this guaranty. All dealings between the Borrower and the Guarantors, on the
one hand, and the Administrative Agent and the Lenders and the Issuing Banks, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this guaranty.
Section 10.03    Modifications. Each Guarantor agrees to the fullest extent
permitted by applicable law that (a) all or any part of any security which
hereafter may be held for the Loan Obligations, if any, may be exchanged,
compromised or surrendered from time to time; (b) the Administrative Agent, the
Lenders and the Issuing Banks shall not have any obligation to protect, perfect,
secure or insure any such security interests or Liens which hereafter may be
held, if any, for the Loan Obligations or the properties subject thereto; (c)
the time or place of payment of the Loan Obligations may be changed or extended,
in whole or in part, to a time certain or otherwise, and may be renewed or
accelerated, in whole or in part; (d) the Borrower and any other party liable
for payment under this Agreement may be granted indulgences generally; (e) any
of the provisions of this Agreement or any other Loan Document may be modified,
amended or waived; (f) any party liable for the payment thereof may be granted
indulgences or be released; and (g) any deposit balance for the credit of the
Borrower or any other party liable for the payment of the Loan Obligations or
liable upon any security therefor may be released, in whole or in part, at,
before or after the stated, extended or accelerated maturity of the Loan
Obligations, all without notice to or further assent by such Guarantor, which
shall remain bound thereon, notwithstanding any such exchange, compromise,
surrender, extension, renewal, acceleration, modification, indulgence or
release.
Section 10.04    Waiver of Rights. Each Guarantor expressly waives to the
fullest extent permitted by applicable law: (a) notice of acceptance of this
guaranty by the Administrative Agent, the Lenders and the Issuing Banks, and of
all Loans made to the Borrower by the Lenders and Letters of Credit issued by
the Issuing Banks; (b) presentment and demand for payment or performance of any
of the Loan Obligations; (c) protest and notice of dishonor or of default
(except as specifically required in this Agreement) with respect to the Loan
Obligations or with respect to any security therefor; (d) notice of the Lenders
obtaining, amending, substituting for, releasing, waiving or modifying any Lien,
if any, hereafter securing the Loan Obligations, or the Administrative Agent’s,
Lenders’ or Issuing Banks’ subordinating, compromising, discharging or releasing
such Liens, if any; (e) all other notices to which the Borrower might otherwise
be entitled in connection with the guaranty evidenced by this Section 10.04; and
(f) demand for payment under this guaranty.
Section 10.05    Reinstatement. The obligations of each Guarantor under this
Section 10.05 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any person in respect of the Loan
Obligations is rescinded or must be otherwise restored by any holder of any of
the Loan Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Lenders on demand for all reasonable costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent, Lenders and Issuing Banks in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.
Section 10.06    Remedies. Each Guarantor agrees to the fullest extent permitted
by applicable law that, as between such Guarantor, on the one hand, and the
Administrative Agent, Lenders and Issuing Banks, on the other hand, the Loan
Obligations may be declared to be forthwith due and payable as provided in
Article VII (and shall be deemed to have become automatically due and payable in
the circumstances provided in Article VII) notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing such Loan
Obligations from becoming automatically due and payable) as against any other
person and that, in the event of such declaration (or such Loan Obligations
being deemed to have become automatically due and payable), such Loan
Obligations (whether or not due and payable by any other person) shall forthwith
become due and payable by such Guarantor.
Section 10.07    Limitation of Guaranty. Notwithstanding any provision to the
contrary contained herein, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code). Notwithstanding anything herein or in any other Loan Document,
the partners of the Loan Parties shall not be personally liable under this
Agreement or any other Loan Document.
[Signature Pages Follow]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.


APOLLO MANAGEMENT HOLDINGS, L.P., as the Borrower
By: Apollo Management Holdings GP, LLC, its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Vice President
APOLLO PRINCIPAL HOLDINGS I, L.P., as a Guarantor
By: Apollo Principal Holdings I GP, LLC, its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Vice President
APOLLO PRINCIPAL HOLDINGS II, L.P., as a Guarantor
By: Apollo Principal Holdings II GP, LLC, its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Vice President
APOLLO PRINCIPAL HOLDINGS III, L.P., as a Guarantor
By: Apollo Principal Holdings III GP, Ltd., its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Vice President
APOLLO PRINCIPAL HOLDINGS IV, L.P., as a Guarantor
By: Apollo Principal Holdings IV GP, Ltd., its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Vice President
APOLLO PRINCIPAL HOLDINGS V, L.P., as a Guarantor
By: Apollo Principal Holdings V GP, LLC, its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Vice President
APOLLO PRINCIPAL HOLDINGS VI, L.P., as a Guarantor
By: Apollo Principal Holdings VI GP, LLC, its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Vice President
APOLLO PRINCIPAL HOLDINGS VII, L.P., as a Guarantor
By: Apollo Principal Holdings VII GP, Ltd., its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Vice President
APOLLO PRINCIPAL HOLDINGS VIII, L.P., as a Guarantor
By: Apollo Principal Holdings VIII GP, Ltd., its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Vice President
APOLLO PRINCIPAL HOLDINGS IX, L.P., as a Guarantor
By: Apollo Principal Holdings IX GP, Ltd., its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Vice President
APOLLO PRINCIPAL HOLDINGS X, L.P., as a Guarantor
By: Apollo Principal Holdings X GP, Ltd., its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Vice President



APOLLO PRINCIPAL HOLDINGS XI, LLC., as a Guarantor
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Class A Credit Facility Signatory


1

--------------------------------------------------------------------------------


        


APOLLO PRINCIPAL HOLDINGS XII, L.P., as a Guarantor
By: Apollo Principal Holdings XII GP, LLC, its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Authorized Signatory






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


        


AMH HOLDINGS (CAYMAN), L.P., as a Guarantor
By: AMH Holdings GP, Ltd., its general partner
By: Apollo Management Holdings GP, LLC, its director
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Authorized Signatory


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




APOLLO MANAGEMENT, L.P., as a Guarantor
By: Apollo Management, L.P., its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Vice President


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




APOLLO CAPITAL MANAGEMENT, L.P., as a Guarantor
By: Apollo Capital Management, L.P., its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Vice President


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




APOLLO INTERNATIONAL MANAGEMENT, L.P., as a Guarantor
By: Apollo International Management, L.P., its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm    
Title: Vice President


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




ST HOLDINGS GP, LLC, as a Guarantor
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Authorized Signatory


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




ST MANAGEMENT HOLDINGS, LLC, as a Guarantor
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Authorized Signatory


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




AAA HOLDINGS, L.P., as a Guarantor
By: AAA Holdings GP Limited, its general partner
By: /s/ Jessica L. Lomm    
Name: Jessica L. Lomm
Title: Authorized Signatory










[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






CITIBANK, N.A., as Administrative Agent, Issuing Bank, Swingline Lender and a
Lender
By: /s/ Maureen Maroney    
Name: Maureen Maroney
Title: Vice President


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Issuing Bank and a Lender
By: /s/ Charles G. Hart    
Name: Charles G. Hart
Title: Vice President


[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Lender
By: /s/ Ronnie Glenn

Name: Ronnie Glenn
Title: Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By: /s/ Judith Smith

Name: Judith Smith
Title: Authorized Signatory



By: /s/ Andrew Griffin

Name: Andrew Griffin
Title: Authorized









[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender
By: /s/ Virginia Consenza

Name: Virginia Conseza
Title: Vice President



By: /s/ Ming K. Chu

Name: Ming K. Chu
Title: Director





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender
By: /s/ Ryan Durkin

Name: Ryan Durkin
Title: Authorized Signatory





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ Matthew Griffith

Name: Matthew Griffith
Title: Executive Director





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A., as a Lender
By: /s/ Michael King

Name: Michael King
Title: Authorized Signatory





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as a Lender
By: /s/ Alex Figueroa

Name: Alex Figueroa
Title: Authorized Signatory





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







SOCIETE GENERALE, as a Lender
By: /s/ Nick Heptintall

Name: Nick Heptinstall
Title: Managing Director





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Chris Catucci

Name: Chris Catucci
Title: VP, Corporate Bank, Securities Industry & Asset Mgt Division





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Heidi Samuels

Name: Heidi Samuels
Title: Director





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







BMO HARRIS BANK N.A., as a Lender
By: /s/ Daniel Ryan

Name: Daniel Ryan
Title: Vice President





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







BNP PARIBAS, as a Lender
By: /s/ Warren Eckstein

Name: Warren Eckstein
Title: Managing Director



By: /s/ Marguerite L. Lebon

Name: Marguerite L. Lebon
Title: Vice President







[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







HSBC BANK USA, N.A., as a Lender
By: /s/ Mark Epley

Name: Mark Epley
Title: Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







MIZUHO BANK, LTD., as a Lender
By: /s/ Raymond Ventura

Name: Raymond Ventura
Title: Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







MUFG BANK, LTD., as a Lender
By: /s/ Suzanne Ley

Name: Suzanne Ley
Title: Director





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







NOMURA CORPORATE FUNDING AMERICAS, LLC, as a Lender
By: /s/ Andrew Keith

Name: Andrew Keith
Title: Executive Director





[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------







UBS AG, STAMFORD BRANCH, as a Lender
By: /s/ Houssem Daly

Name: Houssem Daly
Title: Associate Director



By: /s/ Darlene Arias

Name: Darlene Arias
Title: Director







[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to the Credit Agreement, dated as of July 11, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among (i) Apollo Management Holdings, L.P., a
Delaware limited partnership, as the borrower of the Revolving Facility
(including any successor thereof, the “Borrower”); (ii) Apollo Principal
Holdings I, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings II, L.P., a Cayman Islands exempted limited partnership,
Apollo Principal Holdings III, L.P., a Cayman Islands exempted limited
partnership, Apollo Principal Holdings IV, L.P., a Cayman Islands exempted
limited partnership, Apollo Principal Holdings V, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings VI, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings VII, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings VIII,
L.P., a Cayman Islands exempted limited partnership, Apollo Principal Holdings
IX, L.P., a Cayman Islands exempted limited partnership, Apollo Principal
Holdings X, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings XI, LLC, an Anguilla limited liability company, Apollo
Principal Holdings XII, L.P., a Cayman Islands exempted limited partnership, AMH
Holdings (Cayman), L.P., a Cayman Islands exempted limited partnership, APOLLO
MANAGEMENT, L.P., a Delaware limited partnership, APOLLO CAPITAL MANAGEMENT,
L.P., a Delaware limited partnership, APOLLO INTERNATIONAL MANAGEMENT, L.P., a
Delaware limited partnership, ST HOLDINGS GP, LLC, a Cayman Islands limited
liability company, ST MANAGEMENT HOLDINGS, LLC, a Cayman Islands limited
liability company, AAA HOLDINGS, L.P., a Guernsey limited partnership
(collectively, the “Initial Guarantors”); (iii) the other Guarantors party
thereto from time to time; (iv) the Lenders party thereto from time to time; (v)
the Issuing Banks party thereto from time to time; and (vi) Citibank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meanings.
1. The Assignor hereby irrevocably sells and assigns, without recourse, to the
Assignee, and the Assignee hereby irrevocably purchases and assumes, without
recourse, from the Assignor, effective as of the Effective Date set forth below
(the “Effective Date”) (but not prior to the registration of the information
contained herein in the Register pursuant to Section 9.04(b)(v) of the Credit
Agreement), the interests set forth below (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement and the other Loan
Documents, including, without limitation, the amounts and percentages set forth
below of (i) the Commitments of the Assignor on the Effective Date set forth
below and (ii) the Loans owing to the Assignor which are outstanding on the
Effective Date. Each of the Assignor and the Assignee hereby makes and agrees to
be bound by all the representations, warranties and agreements set forth in
Section 9.04(c) of the Credit Agreement, a copy of which has been received by
each such party. From and after the Effective Date, (i) the





--------------------------------------------------------------------------------





Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
2. Pursuant to Section 9.04(b)(ii) of the Credit Agreement, this Assignment and
Acceptance is being delivered to the Administrative Agent together with (i) if
required by Section 9.04(b)(ii)(B) of the Credit Agreement, a processing and
recordation fee of $3,500 and (ii) if the Assignee is not already a Lender under
the Credit Agreement, a completed Administrative Questionnaire and any tax forms
required to be delivered pursuant to Section 2.17 of the Credit Agreement.
3. This Assignment and Acceptance shall be construed in accordance with and
governed by the laws of the State of New York, without regard to any principle
of conflicts of law that could require the application of any other law.
Date of Assignment:     
Legal Name of Assignor (“Assignor”):     
Legal Name of Assignee (“Assignee”):     
Assignee’s Address for Notices:     
    
Effective Date of Assignment:     
Facility/Commitment
Principal Amount
 
Assigned
Percentage Assigned of Commitment (set forth, to at least 8 decimals, as a
percentage of the Facility and the aggregate Commitments of all Lenders
thereunder)
Revolving Facility Loans/Commitments
$
%





The Assignee shall deliver to the Administrative Agent an Administrative
Questionnaire in a form approved by the Administrative Agent in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about





--------------------------------------------------------------------------------





the Loan Parties and their Related Parties or their respective securities) will
be made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.


[Signature pages follow.]





--------------------------------------------------------------------------------








The terms set forth above are hereby agreed to:
Accepted:
_______________, as Assignor




by: _________________________
Name:
Title:
CITIBANK, N.A.,
as Administrative Agent


by: _________________________
Name:
Title:
_______________, as Assignee




by: ________________________
      Name:
      Title:
[INSERT NAME],
as Swingline Lender


by: _________________________
      Name:
      Title:


CITIBANK, N.A.,
as Issuing Bank


by: _________________________
      Name:
      Title:


BANK OF AMERICA, N.A.,
as Issuing Bank


by: _________________________
      Name:
      Title:


 
APOLLO MANAGEMENT HOLDINGS, L.P. 
By: Apollo Management Holdings GP, LLC, its general partner
By: _________________________
Name:
Title:





[Signature page to Assignment and Acceptance]

--------------------------------------------------------------------------------


EXHIBIT B


FORM OF ADMINISTRATIVE QUESTIONNAIRE
ADMINISTRATIVE QUESTIONNAIRE
 
Apollo Management Holdings, L.P.
 
 
 
 
 
 
 
 
 
 
Agent Address:
1615 Brett Road
OPS III
New Castle, DE 19720
 
Return form to:
Facsimile:
E-mail:
Citibank, N.A.
(646) 843-3644
loanssyndicateteam@citi.com
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.


 
 
 
 
 
 
 
 
 
 
Legal Name of Lender to appear in Documentation:
 
 
 
Signature Block Information:
 
 
 
 
 
 
•
Signing Credit Agreement
 Yes
No
•
Coming in via Assignment
 Yes
No
 
 
 
 
 
Type of Lender:
 
(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)
 
 
 
 
 
Lender Parent:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Domestic Address
 
Eurodollar Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc
 
 
 
 
 
 
Primary Credit Contact
 
Secondary Credit Contact
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 
 
 
 
 
 
 
 
 
 
Primary Operations Contact
 
Primary Disclosure Contact
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 
 
 
 
 
 
 
 
 
 
Bid Contact
 
L/C Contact
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 










--------------------------------------------------------------------------------





Lender’s Domestic Wire Instructions
 
 
 
 
 
Bank Name:
 
ABA/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 
 
 
 
 
 
 
 
 
Lender’s Foreign Wire Instructions
 
 
 
 
Currency:
 
Bank Name:
 
Swift/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 








--------------------------------------------------------------------------------







Agent’s Wire Instructions
 
 
 
 
Bank Name:
Citibank N.A.
 
 
ABA/Routing No.:
21000089
 
 
Account Name:
Agency/Medium Term Finance
 
 
Account No.:
36852248
 
 
Reference:
Apollo Management Holdings, L.P.
 
 

Tax Documents
 
NON-U.S. LENDER INSTITUTIONS:


I. Corporations:
If your institution is organized outside of the United States for U.S. federal
income tax purposes, and is the beneficial owner of the interest and other
income it receives, you must complete one of the following three tax forms, as
applicable to your institution: a.)Form W-8BEN-E (Certificate of Status of
Beneficial Owner for United States Tax Withholding and Reporting (Entities)),
b.)Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business), or
c.)Form W-8EXP (Certificate of Foreign Government or Governmental Agency) or any
new or acceptable substitute or successor form(s).


A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN-E for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.


II. Flow-Through Entities:
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms and other
supporting documentation for each of the underlying beneficial owners.


Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.
 
U.S. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).Please be advised that we request that you submit an original
Form W-9.


Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.






--------------------------------------------------------------------------------














--------------------------------------------------------------------------------


EXHIBIT C


FORM OF BORROWING REQUEST
Date: ________________, 20____
To:
Citibank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) under that certain Credit Agreement, dated as of July 11, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among (i) Apollo Management Holdings, L.P., a
Delaware limited partnership, as the borrower of the Revolving Facility
(including any successor thereof, the “Borrower”); (ii) Apollo Principal
Holdings I, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings II, L.P., a Cayman Islands exempted limited partnership,
Apollo Principal Holdings III, L.P., a Cayman Islands exempted limited
partnership, Apollo Principal Holdings IV, L.P., a Cayman Islands exempted
limited partnership, Apollo Principal Holdings V, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings VI, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings VII, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings VIII,
L.P., a Cayman Islands exempted limited partnership, Apollo Principal Holdings
IX, L.P., a Cayman Islands exempted limited partnership, Apollo Principal
Holdings X, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings XI, LLC, an Anguilla limited liability company, Apollo
Principal Holdings XII, L.P., a Cayman Islands exempted limited partnership, AMH
Holdings (Cayman), L.P., a Cayman Islands exempted limited partnership, APOLLO
MANAGEMENT, L.P., a Delaware limited partnership, APOLLO CAPITAL MANAGEMENT,
L.P., a Delaware limited partnership, APOLLO INTERNATIONAL MANAGEMENT, L.P., a
Delaware limited partnership, ST HOLDINGS GP, LLC, a Cayman Islands limited
liability company, ST MANAGEMENT HOLDINGS, LLC, a Cayman Islands limited
liability company, AAA HOLDINGS, L.P., a Guernsey limited partnership
(collectively, the “Initial Guarantors”); (iii) the other Guarantors party
thereto from time to time; (iv) the Lenders party thereto from time to time; (v)
the Issuing Banks party thereto from time to time; and (vi) the Administrative
Agent.

Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby irrevocably notifies you of the Borrowing specified below:
1.
The Borrowing will be a Borrowing of _________ Loans.



2.
The aggregate amount of the proposed Borrowing is: $_________.



3.
The currency of the proposed Borrowing is: ____________.

4.
The Business Day of the proposed Borrowing is: _____________, 20___.



5.
The Borrowing is comprised of $___________ of ABR Loans and $____________ of
Eurocurrency Loans.



017670-0129-Active.26418228.6

--------------------------------------------------------------------------------







6.
The duration of the Interest Period for the Eurocurrency Loans, if any, included
in the Borrowing shall be ____________ month(s).



7.
The location and number of the account to which the proceeds of such Borrowing
are to be deposited is _________________.



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing:
(A)    The representations and warranties set forth in the Loan Documents are
true and correct in all material respects as of the date hereof, with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); and
(B)    No Event of Default or Default has occurred and is continuing.




[Signature page follows.]



This Borrowing Request, issued pursuant to and subject to the Credit Agreement,
is executed as of the date first written above.
APOLLO MANAGEMENT HOLDINGS, L.P. 
By: Apollo Management Holdings GP, LLC, its general partner
By: _________________________
Name:
Title:










FORM OF SWINGLINE BORROWING REQUEST
Date: ________________, 20____
To:
Citibank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) under that certain Credit Agreement, dated as of July 11, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among (i) Apollo Management Holdings, L.P., a
Delaware limited partnership, as the borrower of the Revolving Facility
(including any successor thereof, the “Borrower”); (ii) Apollo Principal
Holdings I, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings II, L.P., a Cayman Islands exempted limited partnership,
Apollo Principal Holdings III, L.P., a Cayman Islands exempted limited
partnership, Apollo Principal Holdings IV, L.P., a Cayman Islands exempted
limited partnership, Apollo Principal Holdings V, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings VI, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings VII, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings VIII,
L.P., a Cayman Islands exempted limited partnership, Apollo Principal Holdings
IX, L.P., a Cayman Islands exempted limited partnership, Apollo Principal
Holdings X, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings XI, LLC, an Anguilla limited liability company, Apollo
Principal Holdings XII, L.P., a Cayman Islands exempted limited partnership, AMH
Holdings (Cayman), L.P., a Cayman Islands exempted limited partnership, APOLLO
MANAGEMENT, L.P., a Delaware limited partnership, APOLLO CAPITAL MANAGEMENT,
L.P., a Delaware limited partnership, APOLLO INTERNATIONAL MANAGEMENT, L.P., a
Delaware limited partnership, ST HOLDINGS GP, LLC, a Cayman Islands limited
liability company, ST MANAGEMENT HOLDINGS, LLC, a Cayman Islands limited
liability company, AAA HOLDINGS, L.P., a Guernsey limited partnership
(collectively, the “Initial Guarantors”); (iii) the other Guarantors party
thereto from time to time; (iv) the Lenders party thereto from time to time; (v)
the Issuing Banks party thereto from time to time; and (vi) the Administrative
Agent.

Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby irrevocably notifies you, pursuant to Section 2.04(b) of the
Credit Agreement, of the Swingline Borrowing specified below:
1.
The Business Day of the proposed Swingline Borrowing is: _____________, 20___.



2.
The aggregate amount of the proposed Swingline Borrowing is:


$____________.


3.
The location and number of the account to which the proceeds of such Swingline
Borrowing are to be deposited is _____________.



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Swingline Borrowing:
(A)    The representations and warranties set forth in the Loan Documents are
true and correct in all material respects as of the date hereof, with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); and
(B)    No Event of Default or Default has occurred and is continuing.


[Signature page follows.]



This Swingline Borrowing Request, issued pursuant to and subject to the Credit
Agreement, is executed as of the date first written above.
APOLLO MANAGEMENT HOLDINGS, L.P. 
By: Apollo Management Holdings GP, LLC, its general partner
By: _________________________
Name:
Title:




 




FORM OF INTEREST ELECTION REQUEST
Date: ________________, __________
To:
Citibank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) under that certain Credit Agreement, dated as of July 11, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among (i) Apollo Management Holdings, L.P., a
Delaware limited partnership, as the borrower of the Revolving Facility
(including any successor thereof, the “Borrower”); (ii) Apollo Principal
Holdings I, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings II, L.P., a Cayman Islands exempted limited partnership,
Apollo Principal Holdings III, L.P., a Cayman Islands exempted limited
partnership, Apollo Principal Holdings IV, L.P., a Cayman Islands exempted
limited partnership, Apollo Principal Holdings V, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings VI, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings VII, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings VIII,
L.P., a Cayman Islands exempted limited partnership, Apollo Principal Holdings
IX, L.P., a Cayman Islands exempted limited partnership, Apollo Principal
Holdings X, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings XI, LLC, an Anguilla limited liability company, Apollo
Principal Holdings XII, L.P., a Cayman Islands exempted limited partnership, AMH
Holdings (Cayman), L.P., a Cayman Islands exempted limited partnership, APOLLO
MANAGEMENT, L.P., a Delaware limited partnership, APOLLO CAPITAL MANAGEMENT,
L.P., a Delaware limited partnership, APOLLO INTERNATIONAL MANAGEMENT, L.P., a
Delaware limited partnership, ST HOLDINGS GP, LLC, a Cayman Islands limited
liability company, ST MANAGEMENT HOLDINGS, LLC, a Cayman Islands limited
liability company, AAA HOLDINGS, L.P., a Guernsey limited partnership
(collectively, the “Initial Guarantors”); (iii) the other Guarantors party
thereto from time to time; (iv) the Lenders party thereto from time to time; (v)
the Issuing Banks party thereto from time to time; and (vi) the Administrative
Agent.

Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. This
notice constitutes an Interest Election Request and the Borrower hereby makes an
election with respect to the Loans under the Credit Agreement specified below,
and in connection therewith the Borrower specifies the following information
with respect to such election:
1.
Borrowing to which this request applies (including Facility, principal amount
and Type of Loans subject to election): _________________.



2.
Effective date of election: _____________, 20___.



3.
The Loans are to be [converted into] [continued as] [ABR] [Eurocurrency] Loans.



4.
The duration of the Interest Period for the Eurocurrency Loans, if any, included
in the election shall be ______________ months.





[Signature page follows.]



This Interest Election Request, issued pursuant to and subject to the Credit
Agreement, is executed as of the date first written above.


APOLLO MANAGEMENT HOLDINGS, L.P. 
By: Apollo Management Holdings GP, LLC, its general partner
By: _________________________
Name:
Title:




 






FORM OF GUARANTOR JOINDER AGREEMENT


SUPPLEMENT NO. ___, dated as of ___________ ____, 20__ (as amended, restated,
supplemented or otherwise modified from time to time, this “Supplement”), to the
Credit Agreement, dated as of July 11, 2018 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among (i) Apollo Management Holdings, L.P., a Delaware limited
partnership, as the borrower of the Revolving Facility (including any successor
thereof, the “Borrower”); (ii) Apollo Principal Holdings I, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings II, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings III,
L.P., a Cayman Islands exempted limited partnership, Apollo Principal Holdings
IV, L.P., a Cayman Islands exempted limited partnership, Apollo Principal
Holdings V, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings VI, L.P., a Cayman Islands exempted limited partnership,
Apollo Principal Holdings VII, L.P., a Cayman Islands exempted limited
partnership, Apollo Principal Holdings VIII, L.P., a Cayman Islands exempted
limited partnership, Apollo Principal Holdings IX, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings X, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings XI, LLC, an
Anguilla limited liability company, Apollo Principal Holdings XII, L.P., a
Cayman Islands exempted limited partnership, AMH Holdings (Cayman), L.P., a
Cayman Islands exempted limited partnership, APOLLO MANAGEMENT, L.P., a Delaware
limited partnership, APOLLO CAPITAL MANAGEMENT, L.P., a Delaware limited
partnership, APOLLO INTERNATIONAL MANAGEMENT, L.P., a Delaware limited
partnership, ST HOLDINGS GP, LLC, a Cayman Islands limited liability company, ST
MANAGEMENT HOLDINGS, LLC, a Cayman Islands limited liability company, AAA
HOLDINGS, L.P., a Guernsey limited partnership (collectively, the “Initial
Guarantors”); (iii) the other Guarantors party thereto from time to time; (iv)
the Lenders party thereto from time to time; (v) the Issuing Banks party thereto
from time to time; and (vi) Citibank, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
A.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

B.
Each Initial Guarantor has entered into the Credit Agreement in order to induce
the Lenders to make Loans and each Issuing Bank to issue Letters of Credit.

C.
Section 5.07 of the Credit Agreement provides that additional Material AGM
Operating Group Entities must become Guarantors under the Credit Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Material AGM Operating Group Entity (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Credit Agreement in order to induce
the Lenders to maintain and/or make additional Loans and each Issuing Bank to
maintain and/or issue additional Letters of Credit, and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the New Guarantor agrees as follows:
SECTION 1. In accordance with Section 5.07 of the Credit Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Credit Agreement
with the same force and effect as if originally named therein as a Guarantor and
the New Guarantor hereby agrees to all terms and provisions of the Credit
Agreement applicable to it as a Guarantor thereunder. In furtherance of the
foregoing, the New Guarantor does hereby guarantee to the Administrative Agent,
for the benefit of the Issuing Banks and the Lenders, the prompt payment of the
Loan Obligations in full when due as set forth in the Credit Agreement. Each
reference to a “Guarantor” in the Credit Agreement and in this Supplement shall
be deemed to include the New Guarantor. The Credit Agreement is hereby
incorporated herein by reference.
SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
that this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute but one contract. This Supplement shall become effective when the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Guarantor. Delivery of an executed counterpart to
this Supplement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed original.
SECTION 4. Except as expressly supplemented hereby, the Credit Agreement shall
remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Credit Agreement shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Credit Agreement.
SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of one primary outside counsel to the Administrative Agent.
[remainder of page intentionally left blank; signature page follows]



IN WITNESS WHEREOF, the New Guarantor has duly executed this Supplement to the
Credit Agreement as of the day and year first above written.
[Name of New Guarantor]
By:

Name:
Title:




FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement, dated as of July 11, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among (i) Apollo Management Holdings, L.P., a
Delaware limited partnership, as the borrower of the Revolving Facility
(including any successor thereof, the “Borrower”); (ii) Apollo Principal
Holdings I, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings II, L.P., a Cayman Islands exempted limited partnership,
Apollo Principal Holdings III, L.P., a Cayman Islands exempted limited
partnership, Apollo Principal Holdings IV, L.P., a Cayman Islands exempted
limited partnership, Apollo Principal Holdings V, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings VI, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings VII, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings VIII,
L.P., a Cayman Islands exempted limited partnership, Apollo Principal Holdings
IX, L.P., a Cayman Islands exempted limited partnership, Apollo Principal
Holdings X, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings XI, LLC, an Anguilla limited liability company, Apollo
Principal Holdings XII, L.P., a Cayman Islands exempted limited partnership, AMH
Holdings (Cayman), L.P., a Cayman Islands exempted limited partnership, APOLLO
MANAGEMENT, L.P., a Delaware limited partnership, APOLLO CAPITAL MANAGEMENT,
L.P., a Delaware limited partnership, APOLLO INTERNATIONAL MANAGEMENT, L.P., a
Delaware limited partnership, ST HOLDINGS GP, LLC, a Cayman Islands limited
liability company, ST MANAGEMENT HOLDINGS, LLC, a Cayman Islands limited
liability company, AAA HOLDINGS, L.P., a Guernsey limited partnership
(collectively, the “Initial Guarantors”); (iii) the other Guarantors party
thereto from time to time; (iv) the Lenders party thereto from time to time; (v)
the Issuing Banks party thereto from time to time; and (vi) Citibank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no interest payments
in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent a properly completed and currently effective certificate in
either the calendar year in which payment is to be made by the Borrower or the
Administrative Agent to the undersigned, or in either of the two calendar years
preceding each such payment.
[Signature page follows.]

[Foreign Lender]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]



FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement, dated as of July 11, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among (i) Apollo Management Holdings, L.P., a
Delaware limited partnership, as the borrower of the Revolving Facility
(including any successor thereof, the “Borrower”); (ii) Apollo Principal
Holdings I, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings II, L.P., a Cayman Islands exempted limited partnership,
Apollo Principal Holdings III, L.P., a Cayman Islands exempted limited
partnership, Apollo Principal Holdings IV, L.P., a Cayman Islands exempted
limited partnership, Apollo Principal Holdings V, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings VI, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings VII, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings VIII,
L.P., a Cayman Islands exempted limited partnership, Apollo Principal Holdings
IX, L.P., a Cayman Islands exempted limited partnership, Apollo Principal
Holdings X, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings XI, LLC, an Anguilla limited liability company, Apollo
Principal Holdings XII, L.P., a Cayman Islands exempted limited partnership, AMH
Holdings (Cayman), L.P., a Cayman Islands exempted limited partnership, APOLLO
MANAGEMENT, L.P., a Delaware limited partnership, APOLLO CAPITAL MANAGEMENT,
L.P., a Delaware limited partnership, APOLLO INTERNATIONAL MANAGEMENT, L.P., a
Delaware limited partnership, ST HOLDINGS GP, LLC, a Cayman Islands limited
liability company, ST MANAGEMENT HOLDINGS, LLC, a Cayman Islands limited
liability company, AAA HOLDINGS, L.P., a Guernsey limited partnership
(collectively, the “Initial Guarantors”); (iii) the other Guarantors party
thereto from time to time; (iv) the Lenders party thereto from time to time; (v)
the Issuing Banks party thereto from time to time; and (vi) Citibank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
Pursuant to the provisions of 2.17(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) no interest payments in connection with any Loan Document are
effectively connected with the undersigned’s or its partners/members’ conduct of
a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or IRS Form W-8BEN-E or (ii) and IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.
[Signature page follows.]



[Foreign Lender]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]



FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement, dated as of July 11, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among (i) Apollo Management Holdings, L.P., a
Delaware limited partnership, as the borrower of the Revolving Facility
(including any successor thereof, the “Borrower”); (ii) Apollo Principal
Holdings I, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings II, L.P., a Cayman Islands exempted limited partnership,
Apollo Principal Holdings III, L.P., a Cayman Islands exempted limited
partnership, Apollo Principal Holdings IV, L.P., a Cayman Islands exempted
limited partnership, Apollo Principal Holdings V, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings VI, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings VII, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings VIII,
L.P., a Cayman Islands exempted limited partnership, Apollo Principal Holdings
IX, L.P., a Cayman Islands exempted limited partnership, Apollo Principal
Holdings X, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings XI, LLC, an Anguilla limited liability company, Apollo
Principal Holdings XII, L.P., a Cayman Islands exempted limited partnership, AMH
Holdings (Cayman), L.P., a Cayman Islands exempted limited partnership, APOLLO
MANAGEMENT, L.P., a Delaware limited partnership, APOLLO CAPITAL MANAGEMENT,
L.P., a Delaware limited partnership, APOLLO INTERNATIONAL MANAGEMENT, L.P., a
Delaware limited partnership, ST HOLDINGS GP, LLC, a Cayman Islands limited
liability company, ST MANAGEMENT HOLDINGS, LLC, a Cayman Islands limited
liability company, AAA HOLDINGS, L.P., a Guernsey limited partnership
(collectively, the “Initial Guarantors”); (iii) the other Guarantors party
thereto from time to time; (iv) the Lenders party thereto from time to time; (v)
the Issuing Banks party thereto from time to time; and (vi) Citibank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
Pursuant to the provisions of Section 2.17(e) and Section 9.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (v) no interest payments in connection with any
Loan Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.


[Signature page follows.]

[Foreign Participant]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]





FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement, dated as of July 11, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among (i) Apollo Management Holdings, L.P., a
Delaware limited partnership, as the borrower of the Revolving Facility
(including any successor thereof, the “Borrower”); (ii) Apollo Principal
Holdings I, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings II, L.P., a Cayman Islands exempted limited partnership,
Apollo Principal Holdings III, L.P., a Cayman Islands exempted limited
partnership, Apollo Principal Holdings IV, L.P., a Cayman Islands exempted
limited partnership, Apollo Principal Holdings V, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings VI, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings VII, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings VIII,
L.P., a Cayman Islands exempted limited partnership, Apollo Principal Holdings
IX, L.P., a Cayman Islands exempted limited partnership, Apollo Principal
Holdings X, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings XI, LLC, an Anguilla limited liability company, Apollo
Principal Holdings XII, L.P., a Cayman Islands exempted limited partnership, AMH
Holdings (Cayman), L.P., a Cayman Islands exempted limited partnership, APOLLO
MANAGEMENT, L.P., a Delaware limited partnership, APOLLO CAPITAL MANAGEMENT,
L.P., a Delaware limited partnership, APOLLO INTERNATIONAL MANAGEMENT, L.P., a
Delaware limited partnership, ST HOLDINGS GP, LLC, a Cayman Islands limited
liability company, ST MANAGEMENT HOLDINGS, LLC, a Cayman Islands limited
liability company, AAA HOLDINGS, L.P., a Guernsey limited partnership
(collectively, the “Initial Guarantors”); (iii) the other Guarantors party
thereto from time to time; (iv) the Lenders party thereto from time to time; (v)
the Issuing Banks party thereto from time to time; and (vi) Citibank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
Pursuant to the provisions of Section 2.17(e) and Section 9.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no interest payments in connection with any
Loan Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) and IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.
[Signature page follows.]



[Foreign Participant]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]





Schedule 1.01
Designated Lenders on Closing Date




Citibank, N.A.
Bank of America, N.A.
JPMorgan Chase Bank, N.A.
Barclays Bank PLC
Goldman Sachs Bank USA
Credit Suisse AG, Cayman Islands Branch
Morgan Stanley Bank, N.A.
Royal Bank of Canada
Société Générale
U.S. Bank National Association
Wells Fargo Bank, National Association
Deutsche Bank AG, New York Branch


Schedule 2.01
Commitments and Loans


Lender
Revolving Facility Commitment
Letter of Credit Commitment
Citibank, N.A.
$55,000,000.00
$50,000,000.00
Bank of America, N.A.
$55,000,000.00
$50,000,000.00
Barclays Bank PLC
$50,000,000.00
 
Credit Suisse AG, Cayman Islands Branch
$50,000,000.00
 
Deutsche Bank AG, New York Branch
$50,000,000.00
 
Goldman Sachs Bank USA
$50,000,000.00
 
JPMorgan Chase Bank, N.A.
$50,000,000.00
 
Morgan Stanley Bank, N.A.
$50,000,000.00
 
Royal Bank of Canada
$50,000,000.00
 
Societe Generale
$50,000,000.00
 
U.S. Bank National Association
$50,000,000.00
 
Wells Fargo Bank, National Association
$50,000,000.00
 
BMO Harris Bank N.A.
$20,000,000.00
 
BNP Paribas
$20,000,000.00
 
HSBC Bank USA, N.A.
$20,000,000.00
 
Mizuho Bank, Ltd.
$20,000,000.00
 
MUFG Bank, Ltd.
$20,000,000.00
 
Nomura Corporate Funding Americas, LLC
$20,000,000.00
 
UBS AG, Stamford Branch
$20,000,000.00
 
Total Commitment
$750,000,000.00
$100,000,000.00






Schedule 6.01(a)
Liens


None.







--------------------------------------------------------------------------------






Schedule 9.01
Notice Information


Party
Notice Address
Any Loan Party
Apollo Management Holdings, L.P. c/o Apollo Management
9 West 57th Street, 43rd Floor New York, New York 10019
Attention: Martin Kelly Telephone: (212) 822-0480
Facsimile: (646) 607-0941
Email Address: mkelly@apollolp.com 
with copy to:
9 West 57th Street, 43rd Floor
New York, New York 10019
Attention: John Suydam
Telephone: (212) 515-3237
Facsimile: (212) 515-3251
Email Address: jsuydam@apollolp.com


Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas
New York, NY 10019 Attention: Brad J. Finkelstein Telephone: (212) 373-3074
Facsimile: (212) 492-0074
Email Address: bfinkelstein@paulweiss.com






--------------------------------------------------------------------------------





Administrative Agent and Initial Issuing Bank
For notices on the Credit Agreement:


Citibank, N.A.
Citibank Delaware
1615 Brett Road
OPS III
New Castle, DE 19720
Attn: Agency Operations
Phone: (302) 894-6010
Fax: (646) 274-5080
Email: glagentofficeops@citi.com 


Bank of America, N.A.
1 Fleet Way
Mailcode: PA6-580-02-30
Attention: Charles P. Herron
Telephone: 570-496-9564
Telecopier: 800-755-8743
Email: Charles.p.herron@baml.com


For purposes other than draw/roll notices:


Citibank, N.A.
Citibank Delaware
1615 Brett Road
OPS III
New Castle, DE 19720
Attn: Agency Operations
Phone: (302) 894-6010
Fax: (646) 274-5080
Email: glagentofficeops@citi.com








